Exhibit 10.2

 

EXECUTION VERSION

 

 

$2,000,000,000

 

CREDIT AGREEMENT

 

dated as of

 

August 22, 2018

 

among

 

CUMMINS INC.,

 

The SUBSIDIARY BORROWERS Referred to Herein,

 

The LENDERS Party Hereto,

 

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent, Issuing Bank and Swingline Lender,

 

BANK OF AMERICA, N.A., and

ING BANK N.V., DUBLIN BRANCH,

as Syndication Agents, Issuing Banks and Swingline Lenders,

 

and

 

CITIBANK, N.A., and

HSBC BANK USA, NATIONAL ASSOCIATION,
as Documentation Agents, Issuing Banks and Swingline Lenders



--------------------------------------------------------------------------------

 

JPMORGAN CHASE BANK, N.A.,
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, 
ING BANK N.V., DUBLIN BRANCH,
CITIBANK, N.A., and
HSBC SECURITIES (USA) INC.,
as Joint Bookrunners and Joint Lead Arrangers

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

--------------------------------------------------------------------------------

 

 

PAGE

 

 

ARTICLE 1
DEFINITIONS

 

 

Section 1.01.

Defined Terms

1

Section 1.02.

Classification of Loans and Borrowings

22

Section 1.03.

Terms Generally

22

Section 1.04.

Accounting Terms; GAAP

23

 

 

ARTICLE 2
THE CREDITS

 

 

Section 2.01.

Commitments

23

Section 2.02.

Loans and Borrowings

23

Section 2.03.

Requests for Revolving Borrowings

24

Section 2.04.

Swingline Loans

25

Section 2.05.

Letters of Credit

26

Section 2.06.

Funding of Borrowings

32

Section 2.07.

Interest Elections

33

Section 2.08.

Termination and Reduction of Commitments

35

Section 2.09.

Repayment of Loans; Evidence of Debt

35

Section 2.10.

Prepayment of Loans

36

Section 2.11.

Fees

36

Section 2.12.

Interest

37

Section 2.13.

Alternate Rate of Interest

38

Section 2.14.

Increased Costs

40

Section 2.15.

Break Funding Payments

41

Section 2.16.

Taxes

42

Section 2.17.

Foreign Subsidiary Costs

45

Section 2.18.

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

45

Section 2.19.

Mitigation Obligations; Replacement of Lenders

47

Section 2.20.

Currency Equivalents

48

Section 2.21.

Margin Determinations

48

Section 2.22.

Illegality

50

Section 2.23.

Defaulting Lenders

51

Section 2.24.

Extension of Maturity Date

53

Section 2.25.

Increase in the Aggregate Commitments

54

 

i

--------------------------------------------------------------------------------


 

ARTICLE 3
REPRESENTATIONS AND WARRANTIES

 

 

Section 3.01.

Organization; Powers

56

Section 3.02.

Authorization

56

Section 3.03.

Enforceability

56

Section 3.04.

Governmental Approvals

56

Section 3.05.

Financial Statements

56

Section 3.06.

Litigation; Compliance with Laws

57

Section 3.07.

Federal Reserve Regulations

57

Section 3.08.

No Regulatory Restrictions on Borrowing

57

Section 3.09.

[Reserved]

57

Section 3.10.

[Reserved]

57

Section 3.11.

[Reserved]

57

Section 3.12.

Beneficial Ownership Certification

57

Section 3.13.

Anti-Corruption Laws and Sanctions

58

 

 

ARTICLE 4
CONDITIONS

 

 

Section 4.01.

Effective Date

58

Section 4.02.

Each Credit Event

59

Section 4.03.

First Borrowing by Each Eligible Subsidiary

60

 

 

ARTICLE 5
AFFIRMATIVE COVENANTS

 

 

Section 5.01.

Existence; Businesses and Properties

61

Section 5.02.

Insurance

61

Section 5.03.

Taxes

61

Section 5.04.

Financial Statements, Reports, Etc.

62

Section 5.05.

Litigation and Other Notices

63

Section 5.06.

Maintaining Records; Access to Properties and Inspections

64

Section 5.07.

Use of Proceeds and Letters of Credit

64

Section 5.08.

Compliance with Laws

64

 

 

ARTICLE 6
NEGATIVE COVENANTS

 

 

Section 6.01.

Negative Pledge

65

Section 6.02.

Mergers, Consolidations, and Sales of Assets

67

Section 6.03.

Priority Indebtedness

67

 

 

ARTICLE 7
FINANCIAL COVENANT

 

 

Section 7.01.

Debt to Total Capital

67

 

ii

--------------------------------------------------------------------------------


 

ARTICLE 8
EVENTS OF DEFAULT

 

ARTICLE 9
THE AGENTS

 

 

Section 9.01.

Appointment and Authorization of Administrative Agent

70

Section 9.02.

Rights and Powers of Administrative Agent as a Lender

70

Section 9.03.

Limited Duties and Responsibilities of Administrative Agent

70

Section 9.04.

Authority of Administrative Agent to Rely on Certain Writings, Statements and
Advice

71

Section 9.05.

Sub-Agents and Related Parties

71

Section 9.06.

Resignation; Successor Administrative Agent

71

Section 9.07.

Credit Decisions by Lenders

72

Section 9.08.

Administrative Agent’s Fee

72

Section 9.09.

Other Agents

72

Section 9.10.

Certain ERISA Matters

72

 

 

ARTICLE 10
REPRESENTATIONS AND WARRANTIES OF ELIGIBLE SUBSIDIARIES

 

 

Section 10.01.

Organization; Powers

73

Section 10.02.

Authorization

73

Section 10.03.

Enforceability

74

Section 10.04.

Taxes

74

 

 

ARTICLE 11
GUARANTY

 

 

Section 11.01.

The Guaranty

74

Section 11.02.

Guaranty Unconditional

74

Section 11.03.

Discharge Only Upon Payment in Full; Reinstatement in Certain Circumstances

75

Section 11.04.

Waiver by the Company

75

Section 11.05.

Subrogation

75

Section 11.06.

Stay of Acceleration

76

Section 11.07.

Continuing Guaranty

76

 

 

ARTICLE 12
MISCELLANEOUS

 

 

Section 12.01.

Notices

76

Section 12.02.

Waivers; Amendments

78

Section 12.03.

Expenses; Indemnity; Damage Waiver

80

Section 12.04.

Successors and Assigns

81

Section 12.05.

Survival

86

Section 12.06.

Counterparts; Integration; Effectiveness

86

Section 12.07.

Severability

86

 

iii

--------------------------------------------------------------------------------


 

Section 12.08.

Right of Set-off

87

Section 12.09.

Governing Law; Jurisdiction; Consent to Service of Process

87

Section 12.10.

WAIVER OF JURY TRIAL

88

Section 12.11.

Judgment Currency

88

Section 12.12.

Headings

88

Section 12.13.

Confidentiality

88

Section 12.14.

USA Patriot Act Notification

89

Section 12.15.

No Fiduciary Duty

89

Section 12.16.

Acknowledgement and Consent to Bail-in of EEA Financial Institutions

90

 

iv

--------------------------------------------------------------------------------


 

SCHEDULES

 

Schedule 2.01A

–

Commitments

Schedule 2.01B

–

Swingline Commitments

Schedule 2.05

–

Existing Letters of Credit

 

 

 

EXHIBITS

 

 

 

 

 

Exhibit A

–

Form of Assignment and Assumption

Exhibit B-1

–

Form of Opinion of Company’s External Counsel

Exhibit B-2

–

Form of Opinion of Company’s Internal Counsel

Exhibit B-3A

–

Form of Opinion of Original Subsidiary Borrower’s Counsel

 

 

(United Kingdom)

Exhibit B-3B

–

Form of Opinion of Original Subsidiary Borrowers’ Counsel

 

 

(Netherlands)

Exhibit C

–

Form of Opinion of Eligible Subsidiary’s Counsel

Exhibit D

–

Form of Election to Participate

Exhibit E

–

Form of Election to Terminate

Exhibit F

–

Form of Compliance Certificate

Exhibit G

–

Form of Commitment Increase Supplement

Exhibit H

–

Form of New Lender Supplement

 

v

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT dated as of August 22, 2018 among CUMMINS INC., the SUBSIDIARY
BORROWERS referred to herein, the LENDERS party hereto, JPMORGAN CHASE BANK,
N.A., as Administrative Agent, Issuing Bank and Swingline Lender and BANK OF
AMERICA, N.A., ING BANK N.V., DUBLIN BRANCH, CITIBANK, N.A. and HSBC BANK USA,
NATIONAL ASSOCIATION, as Issuing Banks and Swingline Lenders (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, this “Agreement”).

 

The parties hereto agree as follows:

 

ARTICLE 1
DEFINITIONS

 

Section 1.01.         Defined Terms.  As used in this Agreement, the following
terms have the meanings specified below:

 

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

 

“ABR Margin” has the meaning assigned to such term in Section 2.21.

 

“Additional Letter of Credit” means a letter of credit issued hereunder by an
Issuing Bank on or after the Effective Date.

 

“Adjusted LIBO Rate” means (a) with respect to any Euro-Currency Borrowing
denominated in Dollars for any Interest Period, an interest rate per annum
(rounded upwards, if necessary, to the next 1/100 of 1%) equal to (i) the LIBO
Rate for such Interest Period multiplied by (ii) the Statutory Reserve Rate and
(b) with respect to any Euro-Currency Borrowing denominated in an Alternative
Currency for any Interest Period, an interest rate per annum equal to the LIBO
Rate for such Interest Period.

 

“Administrative Agent” means JPMCB and its Affiliates, as applicable, in each
case in its capacity as administrative agent for the Lenders hereunder, provided
that the rights of the Administrative Agent under Article 8, Section 12.02 and
Section 12.04 shall be exercised solely by JPMCB (or its successors) in its
capacity as Administrative Agent.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

“Agents” means the Administrative Agent, each Syndication Agent and each
Documentation Agent.

 

1

--------------------------------------------------------------------------------


 

“Alternate Base Rate” means, for any day, a rate per annum equal to the highest
of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on
such day plus ½ of 1% and (c) the Adjusted LIBO Rate for a one month Interest
Period on such day (or if such day is not a Euro-Dollar Business Day, on the
immediately preceding Euro-Dollar Business Day) plus 1%, provided that for the
purpose of this definition, the Adjusted LIBO Rate for any day shall be based on
the LIBO Screen Rate (or if the LIBO Screen Rate is not available for such one
month Interest Period, the Interpolated Rate) at approximately 11:00 a.m. London
time on such day.  Any change in the Alternate Base Rate due to a change in the
Prime Rate, the NYFRB Rate or the Adjusted LIBO Rate shall be effective from and
including the effective date of such change in the Prime Rate, the NYFRB Rate or
the Adjusted LIBO Rate, respectively.

 

“Alternative Currency” means Euro or Pound Sterling.

 

“Alternative Currency Loan” means a Loan that is made in an Alternative Currency
pursuant to the applicable Borrowing Request (or request pursuant to
Section 2.04).  Any Loan made in the currency of a Participating Member State
before the date on which such Participating Member State adopts the Euro as its
currency (the “Entry Date”) and still outstanding on the Entry Date shall be
prepaid on the last day of the Interest Period applicable thereto on the Entry
Date.

 

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to Credit Parties or their respective subsidiaries from
time to time concerning or relating to bribery or corruption.

 

“Applicable Lending Office” means, with respect to any Lender, (a) in the case
of its ABR Loans, its Domestic Lending Office, (b) in the case of its
Euro-Currency Loans, its Euro-Currency Lending Office and (c) in the case of its
Swingline Loans, its Swingline Lending Office.

 

“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender’s Commitment; provided that in the
case of Section 2.23 when a Defaulting Lender shall exist, “Applicable
Percentage” shall mean the percentage of the total Commitments (disregarding any
Defaulting Lender’s Commitment) represented by such Lender’s Commitment.  If the
Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon the Commitments most recently in effect, giving effect to
any assignments and to any Lender’s status as a Defaulting Lender at the time of
determination.

 

“Applicable Rate” means, for any day, with respect to any ABR Loan or
Euro-Currency Loan, or with respect to the commitment fees payable hereunder, as
the case may be, the applicable ABR Margin or Euro-Currency Margin or the
Commitment Fee Rate, respectively, in each case as determined for such day in
accordance with Section 2.21.

 

“Approved Fund” has the meaning assigned to such term in Section 12.04.

 

“Approved Jurisdiction” means (i) the United States, (ii) England and Wales in
the United Kingdom, (iii) the Netherlands and (iv) any other jurisdiction
approved for this purpose by each of the Lenders.

 

2

--------------------------------------------------------------------------------


 

“Arranger” means each of JPMorgan Chase Bank, N.A., Merrill Lynch, Pierce,
Fenner & Smith Incorporated, ING Bank N.V., Dublin Branch, Citibank, N.A., and
HSBC Securities (USA) Inc., each in its capacity as a joint bookrunner and joint
lead arranger under this Agreement.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of each party whose consent is required
by Section 12.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent and the
Company.

 

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments in whole.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that, for avoidance of doubt, a Bankruptcy Event shall not result
solely by virtue of (i) any ownership interest, or the acquisition of any
ownership interest, in such Person by a Governmental Authority or
instrumentality thereof or (ii) in the case of a solvent person, the
precautionary appointment of an administrator, guardian, custodian or other
similar official by a Governmental Authority under or based on the law of the
country where such Person is subject to home jurisdiction supervision if
applicable law requires that such appointment not be publicly disclosed, in any
such case, where such action does not result in or provide such Person with
immunity from the jurisdiction of courts within the United States or from the
enforcement of judgments or writs of attachment on its assets or permit such
Person (or such Governmental Authority or instrumentality) to reject, repudiate,
disavow or disaffirm any obligations of such Person hereunder.

 

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.

 

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

 

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in
Section 3(3) of ERISA) that is subject to Title I of ERISA, (b) a “plan” as
defined in Section 4975 of the Code to which Section 4975 of the Code applies,
and (c) any Person whose assets include (for

 

3

--------------------------------------------------------------------------------


 

purposes of the Plan Asset Regulations or otherwise for purposes of Title I of
ERISA or Section 4975 of the Code) the assets of any such “employee benefit
plan” or “plan”.

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

 

“BofA” means Bank of America, N.A., a national banking association.

 

“Borrower” means the Company or any Subsidiary Borrower, as the context may
require, and their respective successors, and “Borrowers” means all of the
foregoing.  When used in relation to any Loan or Letter of Credit, references to
“the Borrower” are to the particular Borrower to which such Loan is or is to be
made or at whose request such Letter of Credit is or is to be issued.

 

“Borrowing” means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Euro-Currency Loans, denominated
in the same currency and as to which a single Interest Period is in effect or
(b) a Swingline Loan.

 

“Borrowing Request” means a request by the Borrower for a Revolving Borrowing in
accordance with Section 2.03.

 

“Calendar Quarter” means a three-month period consisting of (i) each January,
February and March, (ii) each April, May and June, (iii) each July, August and
September or (iv) each October, November and December.

 

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP as in effect on the date of this
Agreement (without giving effect to the phase-in of the effectiveness of any
amendments to GAAP that have been adopted as of the date of this Agreement), and
the amount of such obligations shall be the capitalized amount thereof
determined in accordance with GAAP as in effect on the date of this Agreement
(without giving effect to the phase-in of the effectiveness of any amendments to
GAAP that have been adopted as of the date of this Agreement).

 

“Change in Control” means that (a) any Person or group of persons within the
meaning of Section 13(d)(3) of the Securities Exchange Act of 1934 becomes the
beneficial owner, directly or indirectly, of 30% or more of the outstanding
common stock of the Company or (b) individuals who constitute the Continuing
Directors cease for any reason to constitute at least a majority of the board of
directors of the Company (which, for the purpose of this definition, shall be
deemed not to mean any committee of the board of directors of the Company).

 

“Change in Law” means the occurrence, after the date of this Agreement (or, with
respect to any Lender, if later, the date on which such Lender becomes a
Lender), of any of the following: (a) the adoption or taking effect of any law,
rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation or application thereof by any
Governmental Authority, or (c) the making or issuance of any request, rules,
guideline,

 

4

--------------------------------------------------------------------------------


 

requirement or directive (whether or not having the force of law) by any
Governmental Authority; provided, however, that notwithstanding anything herein
to the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection
Act and all requests, rules, guidelines, requirements and directives thereunder,
issued in connection therewith or in implementation thereof, and (ii) all
requests, rules, guidelines, requirements and directives promulgated by the Bank
for International Settlements, the Basel Committee on Banking Supervision (or
any successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law” regardless of the date enacted, adopted, issued or
implemented.

 

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans or Swingline
Loans.

 

“CLO” has the meaning assigned to such term in Section 12.04.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Revolving Loans and to acquire participations in Letters of Credit and
Swingline Loans hereunder, expressed as an amount representing the maximum
aggregate Dollar Amount of such Lender’s Revolving Credit Exposure hereunder, as
such commitment may be (a) reduced from time to time pursuant to Section 2.08,
(b) increased from time to time pursuant to Section 2.25 and (c) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 12.04.  The initial amount of each Lender’s Commitment is
set forth on Schedule 2.01A, or in the Assignment and Assumption pursuant to
which such Lender shall have assumed its Commitment, as applicable.  The initial
aggregate amount of the Lenders’ Commitments is $2,000,000,000.

 

“Commitment Fee Rate” has the meaning assigned to such term in Section 2.21.

 

“Commitment Increase” has the meaning assigned to such term in Section 2.25(a).

 

“Commitment Increase Supplement” means a supplement to this Agreement
substantially in the form of Exhibit G attached hereto.

 

“Company” means Cummins Inc., an Indiana corporation.

 

“Consolidated” means, as applied to any financial or accounting term with
respect to any Person, such term determined on a consolidated basis in
accordance with GAAP for such Person and all consolidated subsidiaries thereof.

 

“Consolidated Subsidiary” means, at any date, any Subsidiary or other entity the
accounts of which would be Consolidated with those of the Company in its
Consolidated financial statements if such statements were prepared as of such
date.

 

“Consolidated Total Capital” means, with respect to the Company on any date, the
sum of (x) Total Debt plus (y) consolidated shareholders’ equity of the Company
and its Subsidiaries (including, for the avoidance of doubt, noncontrolling
interests), Consolidated in accordance

 

5

--------------------------------------------------------------------------------


 

with GAAP (excluding for this purpose the impact of accumulated other
comprehensive income or loss), in each case determined as of such date.

 

“Continuing Director” means any member of the board of directors of the Company
who is (i) a director of the Company on the date of this Agreement,
(ii) nominated by the board of directors of the Company or (iii) appointed or
otherwise approved by directors referred to in clauses (i) and (ii).

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Credit Party” means the Company and each other Borrower.

 

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 

“Defaulting Lender” means any Lender that (a) has failed, within two Domestic
Business Days of the date required to be funded or paid, to (i) fund all or any
portion of its Loans, (ii) fund all or any portion of its participations in
Letters of Credit or Swingline Loans or (iii) pay over to any Lender Party any
other amount required to be paid by it hereunder, unless, in the case of clause
(i) above, such Lender notifies the Administrative Agent and the Company in
writing that such failure is the result of such Lender’s reasonable
determination that a condition precedent to funding (specifically identified and
including the particular default, if any) has not been satisfied, (b) has
notified the Company or the Administrative Agent and the Company in writing, or
has made a public statement to the effect, that it does not intend or expect to
comply with all or any portion of its funding obligations under this Agreement
(unless such writing or public statement indicates that such position is based
on such Lender’s reasonable determination that a condition precedent
(specifically identified and including the particular default, if any) to
funding under this Agreement cannot be satisfied) or generally under other
agreements in which it commits to extend credit, (c) has failed, within three
Domestic Business Days after request by the Administrative Agent or the Company,
acting in good faith, to provide a certification in writing from an authorized
officer of such Lender that it will comply with its obligations to fund
prospective Loans and participations in then outstanding Letters of Credit or
Swingline Loans under this Agreement, provided that such Lender shall cease to
be a Defaulting Lender pursuant to this clause (c) upon the Administrative
Agent’s or the Company’s receipt of such certification in form and substance
satisfactory to it, or (d) has become (or has a Parent that has become) the
subject of a Bankruptcy Event and/or a Bail-In Action.

 

“Disqualified Institution” has the meaning assigned to such term in
Section 12.04.

 

“Documentation Agents” means each of Citibank, N.A. and HSBC Bank USA, National
Association in its capacity as documentation agent in respect of this Agreement

 

“Dollars” or “$” refers to lawful money of the United States of America.

 

“Dollar Amount” means, at any time:

 

6

--------------------------------------------------------------------------------


 

(a)           with respect to any Dollar-Denominated Loan, the principal amount
thereof then outstanding;

 

(b)           with respect to any Alternative Currency Loan, the principal
amount thereof then outstanding in the relevant Alternative Currency, converted
to Dollars in accordance with Section 2.20(a); and

 

(c)           with respect to any Letter of Credit or LC Disbursement, (A) if
denominated in Dollars, the amount thereof and (B) if denominated in an
Alternative Currency, the amount thereof converted to Dollars in accordance with
Section 2.20(b).

 

“Dollar-Denominated Loan” means a Loan that is made in Dollars.

 

“Dollar-Denominated Revolving Borrowing” means a Revolving Borrowing denominated
in Dollars.

 

“Domestic Business Day” means any day except a Saturday, Sunday or other day on
which commercial banks in New York City are authorized by law to close.

 

“Domestic Lending Office” means, as to each Lender, its office located at its
address set forth in its Administrative Questionnaire (or identified in its
Administrative Questionnaire as its Domestic Lending Office) or such other
office as such Lender may hereafter designate as its Domestic Lending Office by
notice to the Company and the Administrative Agent.

 

“EEA Financial Institution” means (a) any institution or firm established in any
EEA Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
financial institution established in an EEA Member Country which is a subsidiary
of an institution described in clauses (a) or (b) of this definition and is
subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European
Union, Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 12.02).

 

“Election to Participate” means an Election to Participate substantially in the
form of Exhibit D.

 

“Election to Terminate” means an Election to Terminate substantially in the form
of Exhibit E.

 

7

--------------------------------------------------------------------------------


 

“Eligible Subsidiary” means any Wholly-Owned Consolidated Subsidiary organized
under the laws of an Approved Jurisdiction (i) as to which an Election to
Participate shall have been delivered to the Administrative Agent and (ii) as to
which an Election to Terminate with respect to such Election to Participate
shall not have been delivered to the Administrative Agent.  Each such Election
to Participate and Election to Terminate shall be duly executed on behalf of
such Wholly-Owned Consolidated Subsidiary and the Company in such number of
copies as the Administrative Agent may request.  If at any time a Subsidiary
theretofore designated as an Eligible Subsidiary no longer qualifies as a
Wholly-Owned Consolidated Subsidiary, the Company shall cause to be delivered to
the Administrative Agent an Election to Terminate terminating the status of such
Subsidiary as an Eligible Subsidiary.  The delivery of an Election to Terminate
shall not affect any obligation of an Eligible Subsidiary theretofore incurred
or the Company’s guarantee thereof.  The Administrative Agent shall promptly
give notice to the Lenders of the receipt of any Election to Participate or
Election to Terminate.

 

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, or the
management, release or threatened release of any Hazardous Material.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Company, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

 

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived), (b) the filing pursuant to
Section 412(c) of the Code or Section 302(c) of ERISA of an application for a
waiver of the minimum funding standard with respect to any Plan, (c) the
incurrence by the Company or any of its ERISA Affiliates of any

 

8

--------------------------------------------------------------------------------


 

liability under Title IV of ERISA with respect to the termination of any Plan,
(d) the receipt by the Company or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan, (e) the incurrence by the
Company or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan, (f) the
receipt by the Company or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from the Company or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, “insolvent” within the meaning of
Title IV of ERISA or in “endangered” or in “critical” status within the meaning
of Section 432 of the Code or Section 305 of ERISA; (g) a determination that any
Plan is or is reasonably expected to be in “at risk” status (within the meaning
of Section 430 of the Code or Section 303 of ERISA); (h) the conditions
contained in Section 303(k)(1)(A) of ERISA for imposition of a lien shall have
been met with respect to any Plan; (i) the cessation of operations at a facility
of the Company or any ERISA Affiliate in the circumstances described in
Section 4062(e) of ERISA; or (j) a Foreign Plan Event.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

 

“Euro” means the single currency of the Participating Member States.

 

“Euro-Currency”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Adjusted LIBO Rate (except pursuant to
clause (c) of the definition of “Alternate Base Rate”).

 

“Euro-Currency Business Day” means a Euro-Dollar Business Day; provided that
(a) when used in connection with an Alternative Currency Loan or LC Exposure
denominated in an Alternative Currency, the term “Euro-Currency Business Day”
shall exclude any day on which banks are not open for dealings in deposits in
the applicable currency in the London interbank market and (b) when used in
connection with any Loan or LC Exposure denominated in Euro, the term
“Euro-Currency Business Day” shall exclude any day on which the TARGET2 payment
system is not open for the settlement of payment in Euro.

 

“Euro-Currency Lending Office” means, as to each Lender, its office, branch or
affiliate located at its address set forth in its Administrative Questionnaire
(or identified in its Administrative Questionnaire as its Euro-Currency Lending
Office) or such other office, branch or affiliate of such Lender as it may
hereafter designate as its Euro-Currency Lending Office by notice to the Company
and the Administrative Agent; provided that any Lender may from time to time by
notice to the Borrower and the Administrative Agent designate separate
Euro-Currency Lending Offices for its Loans in different currencies and/or to
different Borrowers, in which case all references herein to the Euro-Currency
Lending Office of such Lender shall be deemed to refer to any or all of such
offices, as the context may require.

 

“Euro-Currency Loan” means a Euro-Dollar Loan or an Alternative Currency Loan.

 

9

--------------------------------------------------------------------------------


 

“Euro-Currency Margin” means the applicable rate determined in accordance with
Section 2.21.

 

“Euro-Dollar”, when used in reference to any Loan or Borrowing made in Dollars,
refers to whether such Loan, or the Loans comprising such Borrowing, are bearing
interest at a rate determined by reference to the Adjusted LIBO Rate (except
pursuant to clause (c) of the definition of “Alternate Base Rate”).

 

“Euro-Dollar Business Day” means any Domestic Business Day on which commercial
banks are open for international business (including dealings in Dollar
deposits) in London.

 

“Event of Default” has the meaning assigned to such term in Article 8.

 

“Evergreen Letter of Credit” means a Letter of Credit that is automatically
extended unless the applicable Issuing Bank gives notice to the beneficiary
thereof stating that such Letter of Credit will not be extended.

 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
any Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of any Borrower under any Loan Document, (a) income or
franchise taxes imposed on (or measured by) its net income by the United States
or by the jurisdiction under the laws of which such recipient is organized or in
which its principal office is located or, in the case of any Lender, in which
its Applicable Lending Office is located, (b) any branch profits taxes imposed
by the United States of America, or any similar tax imposed by any other
jurisdiction described in clause (a) above, (c) in the case of a Foreign Lender
(other than an assignee pursuant to a request by the Company under
Section 2.19(b)), any withholding tax that (i) is imposed on amounts payable to
such Foreign Lender at the time such Foreign Lender becomes a party to this
Agreement (or designates a new Applicable Lending Office), except to the extent
that such Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new Applicable Lending Office (or assignment), to receive
additional amounts from any Borrower with respect to such withholding tax
pursuant to Section 2.16(a) or (ii) is attributable to such Foreign Lender’s
failure to comply with Section 2.16(e), (f) and (g), and (d) Taxes resulting
from FATCA.

 

“Existing Credit Agreement” means the Amended and Restated Credit Agreement
dated as of November 13, 2015, as amended, restated, amended and restated,
supplemented or otherwise modified prior to the date hereof, among the Company,
as borrower, the subsidiary borrowers party thereto, the lenders party thereto
and JPMorgan Chase Bank, N.A. as administrative agent.

 

“Existing Letters of Credit” means the letters of credit issued by an Issuing
Bank before the Effective Date and listed in Schedule 2.05.

 

“Exiting Lender” means each lender under the Existing Credit Agreement that
executes and delivers to the Administrative Agent an Exiting Lender Signature
Page (if any).

 

10

--------------------------------------------------------------------------------


 

“Exiting Lender Signature Page” means each signature page to this Agreement on
which it is indicated that the Exiting Lender executing the same shall cease to
be a party to the Existing Credit Agreement on the Effective Date (if any).

 

“Extension Agreement” has the meaning assigned to such term in Section 2.24(a).

 

“Extension Date” has the meaning assigned to such term in Section 2.24(a).

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code.

 

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions,
as determined in such manner as the NYFRB shall set forth on its public website
from time to time, and published on the next succeeding Euro-Dollar Business Day
by the NYFRB as the federal funds effective rate, provided that if the Federal
Funds Effective Rate shall be less than zero, such rate shall be deemed to be
zero for the purposes of this Agreement.

 

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or assistant treasurer.

 

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction outside the United States.

 

“Foreign Plan” shall mean any benefit plan maintained or contributed to by the
Company or any Subsidiary that, under applicable law other than the laws of the
United States or any political subdivision thereof, is required to be funded
through a trust or other funding vehicle other than a trust or funding vehicle
maintained exclusively by a Governmental Authority.

 

“Foreign Plan Event” shall mean, with respect to any Foreign Plan, (a) the
existence of unfunded liabilities in excess of the amount permitted under any
applicable law, or in excess of the amount that would be permitted absent a
waiver from a Governmental Authority; (b) the failure to make the required
contributions or payments, under any applicable law, on or before the due date
for such contributions or payments; (c) the receipt of a notice by a
Governmental Authority relating to the intention to terminate any such Foreign
Plan or to appoint a trustee or similar official to administer any such Foreign
Plan, or alleging the insolvency of any such Foreign Plan; (d) the incurrence of
any liability by the Company or any Subsidiary under applicable law on account
of the complete or partial termination of such Foreign Plan or the complete or
partial withdrawal of any participating employer therein; or (e) the occurrence
of any transaction that is prohibited under any applicable law and that could
reasonably be expected to result in the incurrence of any liability by the
Company or any Subsidiary, or the imposition on the Company or any Subsidiary of
any fine, excise tax or penalty resulting from any noncompliance with any
applicable law.

 

11

--------------------------------------------------------------------------------


 

“GAAP” means generally accepted accounting principles in the United States as
described in Section 1.04.

 

“Governmental Authority” means the government of the United States of America,
any other nation, any supranational body or any political subdivision thereof,
whether state or local, and any agency, authority, instrumentality, regulatory
body, court, central bank or other entity exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government, including any applicable supranational bodies (such as
the European Union or the European Central Bank).

 

“Guarantee” of or by any Person means, without duplication, any obligation,
contingent or otherwise, of such Person guaranteeing or having the economic
effect of guaranteeing any Indebtedness of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly, and including any
obligation of such Person, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or to
purchase (or to advance or supply funds for the purchase of) any security for
the payment of such Indebtedness, (b) to purchase property, securities or
services for the purpose of assuring the owner of such Indebtedness of the
payment of such Indebtedness or (c) to maintain working capital, equity capital
or other financial statement condition or liquidity of the primary obligor so as
to enable the primary obligor to pay such Indebtedness; provided, however, that,
the term “Guarantee” shall not include endorsements for collection or deposit in
the ordinary course of business.  It is understood and agreed that the amount of
any Guarantee of or by any Person shall be deemed to be the lower of (a) the
amount of Indebtedness in respect of which such Guarantee exists and (b) the
maximum amount for which such Person may be liable pursuant to the terms of the
instrument embodying such Guarantee.

 

“Hazardous Materials”  means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Increase Date” has the meaning assigned to such term in Section 2.25(a).

 

“Increasing Lender” has the meaning assigned to such term in Section 2.25(b).

 

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property or assets purchased by such Person, (d) all obligations of such Person
issued or assumed as the deferred purchase price of property or services,
(e) all Indebtedness of others secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien on property owned or acquired by such Person, whether or not the
obligations secured thereby have been assumed, (f) all Guarantees by such Person
of Indebtedness of others, (g) all Capital Lease Obligations of such Person,
(h) all obligations of such Person as an account party in respect of letters of
credit and bankers’ acceptances and (i) net obligations under Swap Agreements. 
The Indebtedness of

 

12

--------------------------------------------------------------------------------


 

any Person shall also include the Indebtedness of any partnership in which such
Person is a general partner, except to the extent that recourse against such
general partner (as a general partner) has been contractually waived or
limited.  Notwithstanding the foregoing, the term “Indebtedness”, in respect of
the Company and its Subsidiaries, shall not include (i) deferred compensation
and employee benefit obligations for officers and employees of the Company or
any of its Subsidiaries, (ii) trade and similar payables and accrued expenses or
liabilities incurred in the ordinary course of business, (iii) any customary
earnout or holdback in connection with an acquisition not prohibited by this
Agreement, (iv) any obligations in respect of customer advances held in the
ordinary course of business, (v) performance bonds, performance guarantees or
similar obligations (or contingent reimbursement obligations in respect of bank
guarantees or letters of credit in lieu thereof) entered into in the ordinary
course of business or (vi) any Indebtedness that has been discharged and/or
defeased, provided that funds in an amount equal to all such Indebtedness
(including interest and any other amounts required to be paid to the holders
thereof in order to give effect to such discharge and/or defeasance) have been
irrevocably deposited with a trustee for the benefit of the relevant holders of
such Indebtedness.  If any Indebtedness is limited to recourse against a
particular asset or assets of a Person, the amount of the corresponding
Indebtedness shall be equal to the lesser of the amount of such Indebtedness and
the fair market value of such asset or assets, as determined by the Company in
good faith, at the date for determination of the amount of such Indebtedness. 
For all purposes of this Agreement, the amount of Indebtedness of the Company
and its Subsidiaries shall be calculated without duplication of guaranty
obligations of the Company or any Subsidiary in respect thereof.

 

“Indemnified Taxes” means Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any obligation of any Borrower
under this Agreement.

 

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.07.

 

“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the last day of each March, June, September and December,
(b) with respect to any Euro-Currency Loan, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part and, in the case of a
Euro-Currency Borrowing with an Interest Period of more than three months’
duration, each day prior to the last day of such Interest Period that occurs at
intervals of three months’ duration after the first day of such Interest Period
and (c) with respect to any Swingline Loan, the day that such Loan is required
to be repaid.

 

“Interest Period” means, with respect to any Euro-Currency Borrowing, the period
commencing on the date of such Borrowing and ending on the same day of the next
week (herein, a “weekly period”) or on the numerically corresponding day in the
calendar month that is one, two, three, or six months, or (subject to the
availability to each Lender of matching deposits for such periods in the London
interbank market) twelve months thereafter, as the Borrower may elect; provided
that: (a) if any Interest Period would end on a day other than a Euro-Currency
Business Day, such Interest Period shall be extended to the next succeeding
Euro-Currency Business Day unless (except in the case of a weekly period) such
next succeeding Euro-Currency Business Day would fall in the next calendar
month, in which case such Interest

 

13

--------------------------------------------------------------------------------


 

Period shall end on the next preceding Euro-Currency Business Day; and (b) any
Interest Period (other than a weekly period) pertaining to a Euro-Currency
Borrowing that commences on the last Euro-Currency Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
last calendar month of such Interest Period) shall end on the last Euro-Currency
Business Day of the last calendar month of such Interest Period.  For purposes
hereof, the date of a Borrowing initially shall be the date on which such
Borrowing is made and thereafter, other than for purposes of Section 4.02, shall
be the effective date of the most recent conversion or continuation of such
Borrowing.

 

“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded upwards, if necessary, to the next 1/100 of 1%) determined by the
Administrative Agent (which determination shall be conclusive and binding absent
demonstrable error) to be equal to the rate that results from interpolating on a
linear basis between: (a) the LIBO Screen Rate for the longest period (for which
the LIBO Screen Rate is available for the applicable currency) that is shorter
than the Impacted Interest Period; and (b) the LIBO Screen Rate for the shortest
period (for which that LIBO Screen Rate is available for the applicable
currency) that exceeds the Impacted Interest Period, in each case, at such time.

 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

 

“Issuing Bank” means JPMCB, BofA, ING Bank N.V., Dublin Branch, Citibank, N.A.,
HSBC Bank USA, National Association and any other Lender that agrees to act as
an Issuing Bank, each in its capacity as the issuer of Letters of Credit
hereunder, and its successors in such capacity as provided in Section 2.05(i). 
Any Issuing Bank may, in its discretion, arrange for one or more Letters of
Credit to be issued by Affiliates of such Issuing Bank, in which case the term
“Issuing Bank” shall include any such Affiliate with respect to Letters of
Credit issued by such Affiliate (excluding Sections 2.05(j) and 12.04(b)(i)(B)).
Each reference herein to the “Issuing Bank” in connection with a Letter of
Credit or other matter shall be deemed to be a reference to the relevant Issuing
Bank with respect thereto.

 

“Issuing Bank Sublimit” means (i) for each of JPMCB, BofA, ING Bank N.V., Dublin
Branch, Citibank, N.A. and HSBC Bank USA, National Association, each separately
in its capacity as Issuing Bank (including any of its relevant Affiliates),
$20,000,000 or such higher amount as the applicable Issuing Bank may agree in
writing and (ii) for any other Lender that becomes an Issuing Bank after the
date hereof, such amount as may be separately agreed in writing between the
Borrower and such Issuing Bank.

 

“JPMCB” means JPMorgan Chase Bank, N.A., a national banking association.

 

“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.

 

“LC Exposure” means, at any time, the sum of (a) the aggregate Dollar Amount of
the undrawn amount of all outstanding Letters of Credit at such time plus
(b) the aggregate Dollar Amount of all LC Disbursements that have not yet been
reimbursed by or on behalf of the

 

14

--------------------------------------------------------------------------------


 

Borrower at such time.  The LC Exposure of any Lender at any time shall be its
Applicable Percentage of the total LC Exposure at such time.

 

“LC Termination Date” means, at any time, the date that is the fifth
Euro-Currency Business Day prior to the latest Maturity Date then in effect as
to any Letter of Credit issued in an Alternative Currency and, at any time, the
date that is the fifth Domestic Business Day prior to the latest Maturity Date
then in effect as to any Letter of Credit issued in Dollars.

 

“Lender Party” means the Administrative Agent, any Issuing Bank, any Swingline
Lender or any other Lender.

 

“Lenders” means the Persons listed on Schedule 2.01A and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Assumption.  Unless the context otherwise requires, the term “Lenders”
includes the Swingline Lenders.

 

“Letter of Credit” means any Existing Letter of Credit or Additional Letter of
Credit.

 

“LIBO Rate” means, with respect to any Euro-Currency Borrowing for any Interest
Period, the LIBO Screen Rate at approximately 11:00 a.m., London time, two
Euro-Currency Business Days prior to the commencement of such Interest Period
(or, in the case of a Swingline Borrowing, on the date of commencement of such
Interest Period), as the rate for deposits in Dollars or the relevant
Alternative Currency with a maturity comparable to such Interest Period;
provided that if the LIBO Screen Rate shall not be available for such Interest
Period for such currency at such time (an “Impacted Interest Period”) but rates
are then available on the Screen for other periods for such currency, then the
LIBO Rate shall be the Interpolated Rate; provided, that if any LIBO Rate
determined in accordance with the foregoing shall be less than zero, the LIBO
Rate shall be deemed to be zero for all purposes of this Agreement.

 

“LIBO Screen Rate” means, for any day and time, with respect to any
Euro-Currency Borrowing for any Interest Period, the London interbank offered
rate as administered by ICE Benchmark Administration (or any other Person that
takes over the administration of such rate) for the applicable currency for a
period equal in length to such Interest Period as displayed on such day and time
on pages LIBOR01 or LIBOR02 of the Reuters Screen that displays such rate (or,
in the event such rate does not appear on a Reuters page or Screen, on any
successor or substitute page on such screen that displays such rate, or on the
appropriate page of such other information service that publishes such rate from
time to time as selected by the Administrative Agent in its reasonable
discretion), provided that if the LIBO Screen Rate shall be less than zero, such
rate shall be deemed to be zero for the purposes of this Agreement.

 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in or on such
asset and (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset, but excluding, for the avoidance of doubt, any operating lease.

 

15

--------------------------------------------------------------------------------


 

“Loan Documents” means this Agreement, any amendment thereto, each Election to
Participate and any promissory notes issued to any Lender hereunder.

 

“Loans” means the loans made by the Lenders to the Borrowers pursuant to this
Agreement.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations or financial condition of the Company and the Subsidiaries
taken as a whole, (b) the ability of the Company to perform any of its material
obligations under the Loan Documents or (c) the validity or enforceability of,
or the rights of or remedies available to the Lenders under, the Loan Documents;
provided, however, that events, circumstances, changes, effects or conditions
with respect to the Company and its Subsidiaries disclosed in any Form 10-K,
Form 10-Q or Form 8-K filed by the Company with the Securities and Exchange
Commission prior to August 22, 2018 shall not constitute a “Material Adverse
Effect” to the extent so disclosed.

 

“Maturity Date” means August 22, 2023 or, as to any Lender for which the
Maturity Date is extended pursuant to Section 2.24, the date to which the
Maturity Date is so extended or, if any such day is not a Euro-Currency Business
Day, the next preceding Euro-Currency Business Day.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Multiemployer Plan” means a multiemployer plan as defined in
Section 4001(a)(3) of ERISA to which the Company or any ERISA Affiliate
contributes or with respect to which the Company or any ERISA Affiliate has any
liability.

 

“New Lender” has the meaning assigned to such term in Section 2.25(b).

 

“New Lender Supplement” has the meaning assigned to such term in
Section 2.25(c).

 

“NYFRB” means the Federal Reserve Bank of New York.

 

“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Euro-Currency Business Day, for the
immediately preceding Euro-Currency Business Day); provided that if none of such
rates are published for any day that is a Euro-Currency Business Day, the term
“NYFRB Rate” means the rate quoted for such day for a federal funds transaction
quoted at 11:00 a.m., New York City time, on such day received by the
Administrative Agent from a federal funds broker unaffiliated with the
Administrative Agent of recognized standing selected by it; provided, further,
that if any of the aforesaid rates shall be less than zero, such rate shall be
deemed to be zero for purposes of this Agreement.

 

“Original Subsidiary Borrower” means each of CMI Global Equity Holdings C.V., a
limited partnership organized under the laws of the Netherlands, Cummins EMEA
Holdings Limited, a company incorporated under the laws of England and Wales in
the United Kingdom and CMI Global Equity Holdings B.V., a company incorporated
under the laws of the Netherlands.  The Company may, by delivery to the
Administrative Agent of an Election to Terminate, terminate the status of any of
the above-listed Subsidiaries as an Original Subsidiary

 

16

--------------------------------------------------------------------------------


 

Borrower.  The delivery of an Election to Terminate shall not affect any
obligation of an Original Subsidiary Borrower theretofore incurred or the
Company’s guarantee thereof.  The Administrative Agent shall promptly give
notice to the Lenders of the receipt of any such Election to Terminate.

 

“Other Taxes” means any and all present or future stamp, documentary, or filing
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made under any Loan Document or from the execution, delivery or
enforcement of or registration of, or otherwise with respect to, any Loan
Document.

 

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Euro-Currency borrowings by U.S.-managed
banking offices of depository institutions, as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time,
and published on the next succeeding Euro-Dollar Business Day by the NYFRB as an
overnight bank funding rate (from and after such date as the NYFRB shall
commence to publish such composite rate).

 

“Parent” means, with respect to any Lender, any Person as to which such Lender
is, directly or indirectly, a subsidiary.

 

“Participant” has the meaning set forth in Section 12.04.

 

“Participant Register” has the meaning assigned to such term in
Section 12.04(c).

 

“Participating Member States” means those members of the European Union from
time to time which adopt a single, shared currency.

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA, and in respect of which the
Company or any ERISA Affiliate is (or, if such plan were terminated, would under
Section 4069 of ERISA be deemed to be) an “employer” as defined in
Section 3(5) of ERISA.

 

“Plan Asset Regulations” means 29 CFR § 2510.3-101 et seq., as modified by
Section 3(42) of ERISA, as amended from time to time.

 

“Pound Sterling” means the lawful currency of the United Kingdom.

 

“Prime Rate” means the rate of interest last quoted by The Wall Street Journal
as the “Prime Rate” in the U.S. or, if The Wall Street Journal ceases to quote
such rate, the highest per annum interest rate published by the Federal Reserve
Board in Federal Reserve Statistical Release H.15 (519) (Selected Interest
Rates) as the “bank prime loan” rate or, if such rate is no longer quoted
therein, any similar rate quoted therein (as reasonably determined by the

 

17

--------------------------------------------------------------------------------


 

Administrative Agent) or any similar release by the Federal Reserve Board (as
reasonably determined by the Administrative Agent). Each change in the Prime
Rate shall be effective from and including the date such change is publicly
announced or quoted as being effective.

 

“Priority Indebtedness” shall mean, at any time, without duplication, (i) the
aggregate principal amount of all Indebtedness of the Company then outstanding
which Indebtedness is secured by Liens on property and assets of the Company or
any Subsidiary (other than Indebtedness secured by Liens described in
(a) through (l) of Section 6.01), and (ii) the aggregate principal amount of all
outstanding Indebtedness of all Subsidiaries (other than (x) Indebtedness
hereunder, (y) Indebtedness of Subsidiaries payable to the Company or any
Wholly-Owned Consolidated Subsidiary and (z) any unsecured Guarantee of
Indebtedness issued by the Company; provided that such Subsidiary shall also
have guaranteed the obligations hereunder on or prior to the date on which such
Guarantee is given).

 

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

 

“Register” has the meaning set forth in Section 12.04.

 

“Regulation D” shall mean Regulation D of the Board, as the same is from time to
time in effect, and all official rulings and interpretations thereunder or
thereof.

 

“Regulation U” shall mean Regulation U of the Board, as from time to time in
effect, and all official rulings and interpretations thereunder or thereof.

 

“Regulation X” shall mean Regulation X of the Board, as from time to time in
effect, and all official rulings and interpretations thereunder or thereof.

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

 

“Required Lenders” means, at any time, Lenders having Revolving Credit Exposures
and unused Commitments representing more than 50% of the sum of the total
Revolving Credit Exposures and unused Commitments at such time (exclusive in
each case of the Commitment(s) and Revolving Credit Exposure(s) of Defaulting
Lenders).

 

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding Dollar Amount of such Lender’s Revolving Loans and the
aggregate Dollar Amount of its LC Exposure and Swingline Exposure at such time.

 

“Revolving Loan” means a Loan made pursuant to Section 2.03.

 

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of S&P Global
Inc.

 

“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions.

 

18

--------------------------------------------------------------------------------


 

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State or by the United Nations Security Council, the European Union, Her
Majesty’s Treasury of the United Kingdom or Canada and (b) any Person owned or
controlled by any such Person or Persons described in the foregoing clause (a).

 

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union, Canada or Her Majesty’s Treasury
of the United Kingdom.

 

“Screen” means (a) with respect to Dollar-Denominated Loans, the Reuters
“LIBOR01” screen displaying the London interbank offered rate as administered by
ICE Benchmark Administration and (b) with respect to Alternative Currency Loans,
the Reuters screen selected by the Administrative Agent that displays rates for
interbank deposits in the appropriate Alternative Currency or, in the case of
either (a) or (b), any successor or substitute screen provided by Reuters, or
any successor to or substitute for such service, providing rate quotations
comparable to those currently provided on such screen, as determined by the
Administrative Agent from time to time in its reasonable discretion (and
consistent with any such determination by the Administrative Agent generally
under substantially similar credit facilities for which it acts as
administrative agent) for purposes of providing quotations of interest rates
applicable to deposits in the London interbank market.

 

“Securitization Financing” means, at any date, the aggregate amount of financing
raised through securitization transactions by the Company and its Consolidated
Subsidiaries and outstanding at such date to the extent the same do not give
rise to Indebtedness of the Company or a Consolidated Subsidiary.

 

“Significant Subsidiary” means any Subsidiary (which term, as used in this
definition, includes such Subsidiary’s subsidiaries) which meets any of the
following conditions:

 

(i)            the Company’s and the other Subsidiaries’ outstanding investments
in and advances to such Subsidiary exceed 10% of the Consolidated total assets
of the Company, in each case as of the end of the most recently completed fiscal
year of the Company for which financial statements have been delivered pursuant
to Section 5.04(a);

 

(ii)           the total assets (after intercompany eliminations) of such
Subsidiary exceed 10% of the Consolidated total assets of the Company as of the
end of the most recently completed fiscal year of the Company for which
financial statements have been delivered pursuant to Section 5.04(a);

 

(iii)          the net sales of such Subsidiary (after intercompany
eliminations) exceed 10% of the Consolidated net sales of the Company for the
most recently completed fiscal year of the Company for which financial
statements have been delivered pursuant to Section 5.04(a); or

 

19

--------------------------------------------------------------------------------


 

(iv)          any Subsidiary with or into which a Significant Subsidiary is
merged or which has acquired all or substantially all the assets of a
Significant Subsidiary in either case pursuant to a transaction permitted by
Section 6.02; provided, however, that such Subsidiary shall cease to be a
Significant Subsidiary at the time of delivery pursuant to Section 5.04(a) of
financial statements covering the fiscal year in which such transaction occurred
unless one of the conditions set forth in clauses (i), (ii) or (iii) above is
satisfied with respect to such Subsidiary.

 

“Spot Rate” means (x) in the case of any Alternative Currency Loan on any day,
the average of the Administrative Agent’s spot buying and selling rates for the
exchange of such Alternative Currency and Dollars as of approximately 11:00
A.M. (London time) on such day and (y) in the case of any Letter of Credit
denominated in an Alternative Currency on any day, the rate determined by the
applicable Issuing Bank through its principal foreign exchange trading office.

 

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D).  Such reserve percentages shall include those imposed pursuant to
Regulation D.  Euro-Currency Loans shall be deemed to constitute eurocurrency
funding and to be subject to such reserve requirements without benefit of or
credit for proration, exemptions or offsets that may be available from time to
time to any Lender under Regulation D or any comparable regulation.  The
Statutory Reserve Rate shall be adjusted automatically on and as of the
effective date of any change in any reserve percentage.

 

“subsidiary” means, with respect to any Person (herein referred to as the
“parent”), any corporation, association or other business entity of which
securities or other ownership interests representing more than 50% of the
ordinary voting power are, at the time any determination is being made, owned,
controlled or held by the parent or one or more subsidiaries of the parent.

 

“Subsidiary” means any subsidiary of the Company.

 

“Subsidiary Borrower” means each Original Subsidiary Borrower and each Eligible
Subsidiary, and “Subsidiary Borrowers” means all or any combination of the
foregoing as the context may require.

 

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Company or the
Subsidiaries shall be a Swap Agreement.

 

20

--------------------------------------------------------------------------------


 

“Swingline Commitment” means as to any Lender (i) the amount set forth opposite
such Lender’s name on Schedule 2.01B hereof, as such amount may be increased
from time to time upon request of the Borrower with the written consent of such
Lender, (ii) if such Lender has been designated as a Swingline Lender pursuant
to Section 2.04(d), the amount set forth in the written agreement among such
Lender, the Company and the Administrative Agent setting forth such designation
or (iii) if such Lender has entered into an Assignment and Assumption, the
amount set forth for such Lender as its Swingline commitment in the Register
maintained by the Administrative Agent pursuant to Section 12.04(b)(iv).

 

“Swingline Exposure” means, at any time, the aggregate Dollar Amount of all
Swingline Loans outstanding at such time.  The Swingline Exposure of any Lender
at any time shall be the sum of (a) its Applicable Percentage of the total
Swingline Exposure at such time related to Swingline Loans other than any
Swingline Loans made by such Lender in its capacity as a Swingline Lender and
(b), if such Lender shall be a Swingline Lender, the aggregate principal amount
of all Swingline Loans made by such Lender outstanding at such time (to the
extent that the other Lenders shall not have funded their participations in such
Swingline Loans).

 

“Swingline Lender” means (a) each of BofA, Citibank, N.A. or any of its
affiliates, HSBC Bank USA, National Association, ING Bank N.V., Dublin Branch
and JPMCB in its capacity as lender of Swingline Loans hereunder and (b) any
other Lender that is designated as a Swingline Lender in accordance with
Section 2.04(d).

 

“Swingline Lending Office” means, as to each Swingline Lender, its office
located at its address set forth in its Administrative Questionnaire (or
identified in its Administrative Questionnaire as its Swingline Lending Office)
or such other office as such Swingline Lender may hereafter designate as its
Swingline Lending Office by notice to the Company and the Administrative Agent.

 

“Swingline Loan” means a Loan made pursuant to Section 2.04.

 

“Syndication Agent” means each of BofA and ING Bank N.V., Dublin Branch in its
capacity as syndication agent in respect of this Agreement.

 

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority,
including any interest, additions to tax or penalties applicable thereto.

 

“Total Debt” means, with respect to the Company on any date, all indebtedness
for borrowed money of the Company and its Subsidiaries, Consolidated in
accordance with GAAP, excluding, for the avoidance of doubt, intercompany
indebtedness.

 

“Transactions” means the execution, delivery and performance by the Credit
Parties of the Loan Documents, the borrowing of Loans and the issuance of
Letters of Credit hereunder.

 

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

 

21

--------------------------------------------------------------------------------


 

“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce Publication
No. 600 (or such later version thereof as may be in effect at the time of
issuance).

 

“United States” or “U.S.” means the United States of America, including the
States thereof and the District of Columbia, but excluding its territories and
possessions.

 

“Wholly-Owned Consolidated Subsidiary” means any Consolidated Subsidiary all of
the shares of capital stock or other ownership interests of which (except
directors’ qualifying shares) are at the time owned by the Company or one or
more Wholly-Owned Consolidated Subsidiaries.

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

“Withholding Agent” has the meaning assigned to such term in Section 2.16(a).

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

Section 1.02.         Classification of Loans and Borrowings.  For purposes of
this Agreement, Loans may be classified and referred to by Class (e.g., a
“Revolving Loan”) or by Type (e.g., an “ABR Loan”) or by Class and Type (e.g.,
an “ABR Revolving Loan”).  Borrowings also may be classified and referred to by
Class (e.g., a “Revolving Borrowing”) or by Type (e.g., an “ABR Borrowing”) or
by Class and Type (e.g., an “ABR Revolving Borrowing”).

 

Section 1.03.         Terms Generally.  The definitions of terms herein shall
apply equally to the singular and plural forms of the terms defined.  Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.  The word
“will” shall be construed to have the same meaning and effect as the word
“shall” and the word “permit” shall be construed to have the same meaning and
effect as the word “suffer”.  Unless the context requires otherwise, (a) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, amended and restated, supplemented or otherwise
modified (subject to any restrictions on such amendments, supplements or
modifications set forth herein), (b) any reference herein to any Person shall be
construed to include such Person’s successors and assigns (subject to any
restrictions on assignment set forth herein), (c) the words “herein”, “hereof”
and “hereunder”, and words of similar import, shall be construed to refer to
this Agreement in its entirety and not to any particular provision hereof,
(d) all references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (e) the words “asset” and “property” shall be construed to
have the same

 

22

--------------------------------------------------------------------------------


 

meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights.

 

Section 1.04.         Accounting Terms; GAAP.  Unless otherwise specified
herein, all accounting terms used herein shall be interpreted, all accounting
determinations hereunder shall be made, and all financial statements required to
be delivered hereunder shall be prepared in accordance with GAAP as in effect
from time to time; provided that, if the Company notifies the Administrative
Agent that the Company wishes to amend any provision hereof to eliminate the
effect of any change in GAAP or in the application thereof (or if the
Administrative Agent notifies the Company that the Required Lenders wish to
amend any provision hereof for such purpose), then such provision shall be
applied on the basis of GAAP in effect immediately before the relevant change
became effective, until either such notice is withdrawn or such provision is
amended in a manner satisfactory to the Company and the Required Lenders;
provided, further, that any obligations relating to a lease that was accounted
for by the Company or any of its Subsidiaries in accordance with GAAP as an
operating lease as of the Effective Date (without giving effect to the phase-in
of the effectiveness of any amendments to GAAP that have been adopted as of the
date of this Agreement) and any operating lease entered into after the Effective
Date by the Company or any of its Subsidiaries that would under GAAP as in
effect on the Effective Date (without giving effect to the phase-in of the
effectiveness of any amendments to GAAP that have been adopted as of the date of
this Agreement) have been accounted for as an operating lease shall be accounted
for as obligations relating to an operating lease and not as capital lease
obligations (other than for purposes of the preparation and delivery of
financial statements).

 

ARTICLE 2
THE CREDITS

 

Section 2.01.         Commitments.  Subject to the terms and conditions set
forth herein, each Lender agrees to make Revolving Loans denominated in Dollars
or in an Alternative Currency as the applicable Borrower elects pursuant to
Section 2.03 to such Borrower from time to time during the Availability Period;
provided that, immediately after each such Loan is made, the amount of each
Lender’s Revolving Credit Exposure shall not exceed such Lender’s Commitment. 
Within the foregoing limits and subject to the terms and conditions set forth
herein, any Borrower may borrow, prepay and reborrow Revolving Loans.

 

Section 2.02.         Loans and Borrowings.  (a) Each Revolving Loan shall be
made as part of a Borrowing consisting of Revolving Loans made by the Lenders
ratably in accordance with their respective Commitments.  The failure of any
Lender to make any Loan required to be made by it shall not relieve any other
Lender of its obligations hereunder; provided that the Commitments of the
Lenders are several and no Lender shall be responsible for any other Lender’s
failure to make Loans as required. Each Lender may, at its option, make any Loan
available to any foreign Subsidiary Borrower by causing any foreign or domestic
branch or Affiliate of such Lender to make such Loan; provided that any exercise
of such option shall not affect the obligation of such foreign Subsidiary
Borrower to repay such Loan in accordance with the terms of this Agreement. For
the avoidance of doubt, Bank of America Merrill Lynch International is a
designated Affiliate of Bank of America, N.A. for the purpose of lending to
certain foreign Subsidiary Borrowers.  Any reference to “Bank of America Merrill
Lynch

 

23

--------------------------------------------------------------------------------


 

International Limited” is a reference to its successor in title Bank of America
Merrill Lynch International Designated Activity Company (including, without
limitation, its branches) pursuant to and with effect from the merger between
Bank of America Merrill Lynch International Limited and Bank of America Merrill
Lynch International Designated Activity Company that takes effect in accordance
with Chapter II, Title II of Directive (EU) 2017/1132 (which repeals and
codifies the Cross-Border Mergers Directive (2005/56/EC)), as implemented in the
United Kingdom and Ireland.  Notwithstanding anything to the contrary in any
Loan Document, a transfer of rights and obligations from Bank of America Merrill
Lynch International Limited to Bank of America Merrill Lynch International
Designated Activity Company pursuant to such merger shall be permitted.

 

(b)       Subject to Section 2.13, each Revolving Borrowing shall be comprised
entirely of ABR Loans or Euro-Currency Loans as the Borrower may request in
accordance herewith.  Each Lender at its option may make any Euro-Currency Loan
by causing any domestic or foreign branch or Affiliate of such Lender to make
such Loan; provided that any exercise of such option shall not affect the
obligation of the Borrower to repay such Loan in accordance with the terms of
this Agreement.

 

(c)       At the time that any Revolving Borrowing is made, such Borrowing shall
be (i) in the case of a Dollar-Denominated Revolving Borrowing, in an aggregate
Dollar Amount that is not less than $10,000,000 and an integral multiple of
$1,000,000 and (ii) in the case of a Borrowing denominated in an Alternative
Currency, in an aggregate amount in such Alternative Currency that is not less
than 10,000,000 units of such Alternative Currency and an integral multiple of
1,000,000 units of such Alternative Currency; provided that an ABR Revolving
Borrowing may be in an aggregate amount that is equal to the entire unused
balance of the total Commitments or that is required to finance the
reimbursement of an LC Disbursement as contemplated by Section 2.05(f).  Each
Swingline Loan shall be in a Dollar Amount that is an integral multiple of
$100,000 and not less than $500,000, or, in the case of a Swingline Loan
denominated in an Alternative Currency, in an amount in such Alternative
Currency that is an integral multiple of 100,000 units of such Alternative
Currency and not less than 500,000 units of such Alternative Currency. 
Borrowings of more than one Type and Class may be outstanding at the same time;
provided that there shall not at any time be more than a total of ten
Euro-Currency Borrowings outstanding.

 

(d)       Notwithstanding any other provision of this Agreement, the Borrower
shall not be entitled to request, or to elect to convert or continue, any
Borrowing if the Interest Period requested with respect thereto would end after
the Maturity Date.

 

Section 2.03.         Requests for Revolving Borrowings.  To request a Revolving
Borrowing, the Borrower shall notify the Administrative Agent of such request
(a) in the case of a Euro-Dollar Borrowing, by telephone not later than 11:00
a.m., New York City time, three Euro-Dollar Business Days before the date of the
proposed Borrowing, (b) in the case of an Alternative Currency Borrowing, by
telephone not later than 11:00 a.m., New York City time, four Euro-Currency
Business Days before the date of the proposed Borrowing or (c) in the case of an
ABR Borrowing, by telephone not later than 11:00 a.m., New York City time, one
Domestic Business Day before the date of the proposed Borrowing; provided that
any such notice of an ABR Revolving Borrowing to finance the reimbursement of an
LC Disbursement as

 

24

--------------------------------------------------------------------------------


 

contemplated by Section 2.05(f) may be given not later than 10:00 a.m., New York
City time, on the date of the proposed Borrowing.  Each such Borrowing Request
shall be irrevocable and each such telephonic Borrowing Request shall be
confirmed promptly by hand delivery or facsimile to the Administrative Agent of
a written Borrowing Request in a form approved by the Administrative Agent and
signed by the Borrower.  Each such telephonic and written Borrowing Request
shall specify the following information in compliance with Section 2.02:

 

(i)    the currency and the aggregate amount (in such currency) of the requested
Borrowing;

 

(ii)   the date of such Borrowing, which shall be a Domestic Business Day in the
case of an ABR Revolving Borrowing and a Euro-Currency Business Day in the case
of a Euro-Currency Borrowing;

 

(iii)  in the case of a Revolving Borrowing in Dollars, whether such Borrowing
is to be an ABR Borrowing or a Euro-Dollar Borrowing;

 

(iv)  in the case of a Euro-Currency Borrowing, the initial Interest Period to
be applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

 

(v)   the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.06.

 

If no election as to the Type of Revolving Borrowing denominated in Dollars is
specified, then the requested Revolving Borrowing shall be a Euro-Dollar
Borrowing with an Interest Period of one month’s duration.  If no Interest
Period is specified with respect to any requested Euro-Currency Borrowing, then
the Borrower shall be deemed to have selected an Interest Period of one month’s
duration.  Promptly following receipt of a Borrowing Request in accordance with
this Section, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.

 

Section 2.04.         Swingline Loans.  (a) Subject to the terms and conditions
set forth herein, each Swingline Lender severally agrees to make Swingline Loans
to any Borrower in an Alternative Currency or in Dollars, as the Borrower
elects, from time to time during the Availability Period, in an aggregate
principal amount at any time outstanding that will not result in (i) the
aggregate principal amount of outstanding Swingline Loans made by any Swingline
Lender exceeding a Dollar Amount equal to such Swingline Lender’s Swingline
Commitment or such higher amount as the applicable Swingline Lender may agree in
writing, (ii) such Swingline Lender’s Revolving Credit Exposure exceeding its
Commitment or (iii) the total Revolving Credit Exposures of all Lenders
exceeding the total Commitments; provided that no Swingline Lender shall be
required to make a Swingline Loan to refinance an outstanding Swingline Loan. 
Within the foregoing limits and subject to the terms and conditions set forth
herein, the Borrowers may borrow, prepay and reborrow Swingline Loans.

 

(b)       To request a Swingline Loan, the Borrower shall notify the applicable
Swingline Lender (with a copy to the Administrative Agent) of such request by
telephone (confirmed by facsimile or electronic communication, if arrangements
for doing so have been approved by the

 

25

--------------------------------------------------------------------------------


 

applicable Swingline Lender), (i) in the case of an Alternative Currency
Borrowing, at its applicable office (as set forth in Section 12.01) no later
than 10:00 a.m. London time on the date of the proposed Swingline Loan (provided
that the Borrower shall confirm such request by facsimile (or electronic
communication, if arrangements for doing so have been approved by the applicable
Swingline Lender) no later than 10:00 a.m. London time on the date of the
proposed Swingline Loan), and (ii) in the case of a Euro-Dollar Borrowing or an
ABR Borrowing, not later than 1:00 p.m., New York City time, on the day of a
proposed Swingline Loan.  Each such notice shall be irrevocable and shall
specify the requested date (which shall be a Domestic Business Day in the case
of Dollar-Denominated Loans or a Euro-Currency Business Day in the case of an
Alternative Currency Loan), currency and amount of the requested Swingline Loan
and the location and number of the Borrower’s account to which the funds are to
be disbursed.  Each Swingline Lender shall make each Swingline Loan to be made
by it available to the Borrower by means of a credit to the account designated
by the Borrower for such purpose (or, in the case of a Swingline Loan made to
finance the reimbursement of an LC Disbursement as provided in Section 2.05(f),
by remittance to the applicable Issuing Bank) by (i) 4:00 p.m. London time, in
the case of Alternative Currency Loans and (ii) 4:00 p.m., New York City time,
in the case of Dollar-Denominated Loans, on the requested date of such Swingline
Loan.

 

(c)       Any Swingline Lender may by written notice given to the Administrative
Agent not later than (i) 10:00 a.m., London time, on any Euro-Currency Business
Day, in the case of Alternative Currency Loans or (ii) 10:00 a.m., New York City
time, on any Domestic Business Day, in the case of Dollar-Denominated Loans,
require the Lenders to acquire participations on such Euro-Currency Business Day
or Domestic Business Day (as applicable) in all or a portion of its Swingline
Loans outstanding.  Such notice shall specify the aggregate amount of Swingline
Loans in which Lenders will participate.  Promptly upon receipt of such notice,
the Administrative Agent will give notice thereof to each Lender, specifying in
such notice such Lender’s Applicable Percentage of such Swingline Loan or
Swingline Loans.  Each Lender hereby absolutely and unconditionally agrees, upon
receipt of notice as provided above, to pay to the Administrative Agent, for the
account of such Swingline Lender, such Lender’s Applicable Percentage of such
Swingline Loan or Swingline Loans.  Each Lender acknowledges and agrees that its
obligation to acquire participations in Swingline Loans pursuant to this
paragraph is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the occurrence and continuance of a Default
or reduction or termination of the Commitments, and that each such payment shall
be made without any offset, abatement, withholding or reduction whatsoever. 
Each Lender shall comply with its obligation under this paragraph by wire
transfer of immediately available funds, in the same manner as provided in
Section 2.06 with respect to Loans made by such Lender (and Section 2.06 shall
apply, mutatis mutandis, to the payment obligations of the Lenders), and the
Administrative Agent shall promptly pay to such Swingline Lender the amounts so
received by it from the Lenders.  The Administrative Agent shall notify the
Borrower of any participations in any Swingline Loan acquired pursuant to this
paragraph, and thereafter payments in respect of such Swingline Loan shall be
made to the Administrative Agent and not to such Swingline Lender.  Any amounts
received by such Swingline Lender from the Borrower (or other party on behalf of
the Borrower) in respect of a Swingline Loan after receipt by such Swingline
Lender of the proceeds of a sale of participations therein shall be promptly
remitted to the Administrative Agent; any such amounts received by the
Administrative Agent shall be promptly remitted by the Administrative Agent to
the Lenders that shall have made their payments pursuant to this paragraph and
to such Swingline Lender, as

 

26

--------------------------------------------------------------------------------


 

their interests may appear; provided that any such payment so remitted shall be
repaid to such Swingline Lender or to the Administrative Agent, as applicable,
if and to the extent such payment is required to be refunded to the Borrower for
any reason.  The purchase of participations in a Swingline Loan pursuant to this
paragraph shall not relieve the Borrower of any default in the payment thereof.

 

(d)       The Company may, at any time and from time to time with the consent of
the Administrative Agent (which consent shall not be unreasonably withheld,
conditioned or delayed) and the relevant Lender, designate one or more
additional Lenders to act as a Swingline Lender under the terms of this
Agreement. Any Lender designated as a Swingline Lender pursuant to this Section
2.04(d) who agrees in writing to such designation shall be deemed to be a
“Swingline Lender” (in addition to being a Lender) in respect of Swingline Loans
made or to be made by such Lender.

 

Section 2.05.         Letters of Credit.  (a) Existing Letters of Credit.  On
the Effective Date, without further action by any party hereto, each applicable
Issuing Bank shall be deemed to have granted to each Lender, and each Lender
shall be deemed to have acquired from such Issuing Bank, a participation in each
Existing Letter of Credit equal to such Lender’s Applicable Percentage of
(i) the aggregate amount available to be drawn thereunder and (ii) the aggregate
unpaid amount of any outstanding reimbursement obligations in respect thereof. 
Such participations shall be on all the same terms and conditions as
participations granted in Additional Letters of Credit under Section 2.05(e).

 

(b)       General.  Subject to the terms and conditions set forth herein, any
Borrower may request the issuance of Additional Letters of Credit denominated in
Dollars or in an Alternative Currency for its own account in a form acceptable
to the Administrative Agent and the applicable Issuing Bank, at any time and
from time to time during the Availability Period.  In the event of any
inconsistency between the terms and conditions of this Agreement and the terms
and conditions of any form of letter of credit application or other agreement
submitted by the Borrower to, or entered into by the Borrower with, the
applicable Issuing Bank relating to any Additional Letter of Credit, the terms
and conditions of this Agreement shall control. Unless otherwise expressly
agreed by the Issuing Bank and the Borrower when a Letter of Credit is issued
(including any such agreement applicable to an Existing Letter of Credit),
(i) the rules of the ISP shall apply to each standby Letter of Credit, and
(ii) the rules of the UCP shall apply to each commercial Letter of Credit. For
the avoidance of doubt, no Issuing Bank shall be under any obligation to issue
any Letter of Credit if the issuance of the Letter of Credit would violate one
or more policies of the Issuing Bank applicable to letters of credit generally.

 

(c)       Notice of Issuance, Amendment, Renewal, Extension; Certain
Conditions.  To request the issuance of an Additional Letter of Credit (or the
amendment, renewal or extension of an outstanding Letter of Credit), the
Borrower shall hand deliver or facsimile (or transmit by electronic
communication, if arrangements for doing so have been approved by the applicable
Issuing Bank) to such Issuing Bank and the Administrative Agent (reasonably in
advance of the requested date of issuance, amendment, renewal or extension) a
notice requesting the issuance of an Additional Letter of Credit, or identifying
the Letter of Credit to be amended, renewed or extended, and specifying the date
of issuance, amendment, renewal or extension (which shall be (x) a Domestic
Business Day with respect to any Letters of Credit issued in Dollars and (y) a

 

27

--------------------------------------------------------------------------------


 

Euro-Currency Business Day with respect to any Letters of Credit issued in an
Alternative Currency), the date on which such Letter of Credit is to expire
(which shall comply with paragraph (d) of this Section), the currency and amount
in such currency of such Additional Letter of Credit, the name and address of
the beneficiary thereof and such other information as shall be necessary to
prepare, amend, renew or extend such Letter of Credit.  If requested by the
applicable Issuing Bank, the Borrower also shall submit a letter of credit
application on such Issuing Bank’s standard form (with such changes thereto as
the parties may agree upon) in connection with any request for a Letter of
Credit.  A Letter of Credit shall be issued, amended, renewed or extended only
if (and upon issuance, amendment, renewal or extension of each Letter of Credit
the Borrower shall be deemed to represent and warrant that), after giving effect
to such issuance, amendment, renewal or extension (iii) the LC Exposure shall
not exceed $100,000,000 and (iv) the total Revolving Credit Exposures of all
Lenders shall not exceed the total Commitments.  Without limitation of the
foregoing, no Issuing Bank shall be required to issue, amend, renew or extent
any Letter of Credit if, after giving effect thereto, the LC Exposure with
respect to all Letters of Credit issued by such Issuing Lender would exceed its
Issuing Bank Sublimit.

 

(d)           Expiration Date.  Each Letter of Credit shall expire at or prior
to the close of business on the earlier of (v) the date one year after the date
of the issuance of such Additional Letter of Credit or, in the case of any
renewal or extension thereof, one year after such renewal or extension (or, if
any such day is not (x) with respect to Letters of Credit issued in Dollars, a
Domestic Business Day or (y) with respect to Letters of Credit issued in an
Alternative Currency, a Euro-Currency Business Day, the next preceding Domestic
Business Day or Euro-Currency Business Day, as applicable) and (vi) the LC
Termination Date; provided that an Additional Letter Credit may expire after,
but in any event no later than one year after, the LC Termination Date, if such
Additional Letter of Credit is cash collateralized in accordance with
Section 2.05(k) or backed by a standby letter of credit from a financial
institution with a rating of A2 or higher from Moody’s or A or higher from S&P
on the date of its issuance, renewal or extension (as applicable), in each case
in an amount and on terms satisfactory to the Administrative Agent and the
applicable Issuing Bank.  The expiry date of any Letter of Credit may be
extended from time to time (i) at the Borrower’s request in accordance with
(c) above or (ii) in the case of an Evergreen Letter of Credit, automatically,
without prior notice to and approval from the other Lenders, in each case so
long as such extension (A) is for a period not exceeding one year, (B) is
granted (or the last day on which notice can be given to prevent such extension
occurs) no earlier than three months before the then existing expiry date
thereof and (C) does not extend beyond the LC Termination Date (unless the
requirements of the proviso set forth in the prior sentence are satisfied).

 

(e)           Participations.  By the issuance of an Additional Letter of Credit
(or an amendment to a Letter of Credit increasing the amount thereof) and
without any further action on the part of the applicable Issuing Bank or the
Lenders, such Issuing Bank hereby grants to each Lender, and each Lender hereby
acquires from such Issuing Bank, a participation in such Letter of Credit equal
to such Lender’s Applicable Percentage of the aggregate amount available to be
drawn under such Letter of Credit.  In consideration and in furtherance of the
foregoing, each Lender hereby absolutely and unconditionally agrees to pay to
the Administrative Agent, for the account of such Issuing Bank in the applicable
currency, such Lender’s Applicable Percentage of

 

28

--------------------------------------------------------------------------------


 

each LC Disbursement made by such Issuing Bank and not reimbursed by the
Borrower on the date due as provided in paragraph (f) of this Section, or of any
reimbursement payment required to be refunded to the Borrower for any reason. 
Each Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this paragraph in respect of Letters of Credit is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any amendment, renewal or extension of any Letter of
Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.

 

(f)            Reimbursement.  If an Issuing Bank shall make any LC Disbursement
in respect of a Letter of Credit, the Borrower shall reimburse such LC
Disbursement by paying to the Administrative Agent an amount equal to such LC
Disbursement in the currency of such LC Disbursement (i) if such LC Disbursement
shall have been denominated in Dollars, not later than 2:00 p.m., New York City
time, on the date that such LC Disbursement is made, if the Borrower shall have
received notice of such LC Disbursement prior to 9:00 a.m., New York City time,
on such date, or, if such notice has not been received by the Borrower prior to
such time on such date, then not later than 2:00 p.m., New York City time, on
(x) the Domestic Business Day that the Borrower receives such notice, if such
notice is received prior to 9:00 a.m., New York City time, on the day of receipt
or (y) the Domestic Business Day immediately following the day that the Borrower
receives such notice, if such notice is not received prior to such time on the
day of receipt and (ii) if such LC Disbursement shall have been denominated in
an Alternative Currency, not later than 12:00 noon, London time, on the
Euro-Currency Business Day following the date that such LC Disbursement is made,
if the Borrower shall have received notice of such LC Disbursement prior to 4:00
p.m., London time, on the date such LC Disbursement is made, or, if such notice
has not been received by the Borrower prior to such time on such date, then not
later than 12:00 noon, London time, on (x) the Euro-Currency Business Day
following the date that the Borrower receives such notice, if such notice is
received prior to 4:00 p.m., London time, on the day of receipt or (y) the
second Euro-Currency Business Day immediately following the day that the
Borrower receives such notice, if such notice is not received prior to such time
on the day of receipt; provided that the Borrower may, subject to the conditions
to borrowing set forth herein, request in accordance with Section 2.03 or 2.04
that such payment be financed with (A) in the case of LC Disbursements
denominated in Dollars, an ABR Revolving Borrowing (of not less than
$10,000,000) or a Swingline Loan (of not less than $500,000) in an equal amount
and (B) in the case of LC Disbursements denominated in an Alternative Currency,
a Euro-Currency Borrowing for an equivalent amount in such currency and, to the
extent so financed, the Borrower’s obligation to make such payment shall be
discharged and replaced by the resulting ABR Revolving Borrowing or Swingline
Loan or Euro-Currency Borrowing.  If the Borrower fails to make such payment
when due, the Administrative Agent shall notify each Lender of the applicable LC
Disbursement, the payment then due from the Borrower in respect thereof and such
Lender’s Applicable Percentage thereof.  Promptly following receipt of such
notice, each Lender shall pay to the Administrative Agent its Applicable
Percentage of the payment then due from the Borrower, in the same manner as
provided in Section 2.06 with respect to Loans made by such Lender (and
Section 2.06 shall apply, mutatis mutandis, to the payment obligations of the
Lenders), and the Administrative Agent shall promptly pay to the applicable
Issuing Bank the amounts so received by it from the Lenders.  Promptly following
receipt by the Administrative Agent of any payment from the Borrower pursuant to
this

 

29

--------------------------------------------------------------------------------


 

paragraph, the Administrative Agent shall distribute such payment to the
applicable Issuing Bank or, to the extent that Lenders have made payments
pursuant to this paragraph to reimburse such Issuing Bank, then to such Lenders
and such Issuing Bank as their interests may appear.  Any payment made by a
Lender pursuant to this paragraph to reimburse an Issuing Bank for any LC
Disbursement (other than the funding of ABR Revolving Loans or a Swingline Loan
as contemplated above) shall not constitute a Loan and shall not relieve the
Borrower of its obligation to reimburse such LC Disbursement.

 

(g)           Obligations Absolute.  The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (f) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the applicable Issuing Bank under a
Letter of Credit against presentation of a draft or other document that does not
comply with the terms of such Letter of Credit, or (iv) any other event or
circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section, constitute a legal or equitable
discharge of, or provide a right of setoff against, the Borrower’s obligations
hereunder.  Neither the Administrative Agent, the Lenders nor any Issuing Bank,
nor any of their Related Parties, shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
or any payment or failure to make any payment thereunder (irrespective of any of
the circumstances referred to in the preceding sentence), or any error,
omission, interruption, loss or delay in transmission or delivery of any draft,
notice or other communication under or relating to any Letter of Credit
(including any document required to make a drawing thereunder), any error in
interpretation of technical terms or any consequence arising from causes beyond
the control of the applicable Issuing Bank; provided that the foregoing shall
not be construed to excuse such Issuing Bank from liability to the Borrower to
the extent of any direct damages (as opposed to consequential damages, claims in
respect of which are hereby waived by the Borrower to the extent permitted by
applicable law) suffered by the Borrower that are caused by such Issuing Bank’s
failure to exercise care when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof.  The parties
hereto expressly agree that, in the absence of gross negligence or willful
misconduct on the part of an Issuing Bank (as finally determined by a court of
competent jurisdiction), such Issuing Bank shall be deemed to have exercised
care in each such determination.  In furtherance of the foregoing and without
limiting the generality thereof, the parties agree that, with respect to
documents presented which appear on their face to be in substantial compliance
with the terms of a Letter of Credit, the applicable Issuing Bank may, in its
sole discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

 

(h)           Disbursement Procedures.  The applicable Issuing Bank shall,
promptly following its receipt thereof, examine all documents purporting to
represent a demand for payment under a Letter of Credit.  The applicable Issuing
Bank shall promptly notify the Administrative Agent

 

30

--------------------------------------------------------------------------------


 

and the Borrower by telephone (confirmed by facsimile) of such demand for
payment and whether such Issuing Bank has made or will make an LC Disbursement
thereunder; provided that any failure to give or delay in giving such notice
shall not relieve the Borrower of its obligation to reimburse such Issuing Bank
and the Lenders with respect to any such LC Disbursement.

 

(i)            Interim Interest.  If an Issuing Bank shall make any LC
Disbursement, then, unless the Borrower shall reimburse such LC Disbursement in
full on the date such LC Disbursement is made, the unpaid amount thereof shall
bear interest, for each day from and including the date such LC Disbursement is
made to but excluding the date that the Borrower reimburses such LC
Disbursement, (i) if such amount is denominated in Dollars, at the rate per
annum then applicable to ABR Revolving Loans, (ii) if such amount is denominated
in an Alternative Currency, at the rate per annum equal to the sum of the
Applicable Rate with respect to Euro-Currency Loans plus the rate per annum at
which one-day deposits in relevant currency in an amount approximately equal to
such unpaid amount are offered by the principal London office of the
Administrative Agent in the London interbank market for such day; provided that,
if the Borrower fails to reimburse such LC Disbursement when due pursuant to
paragraph (f) of this Section, then 2% per annum shall be added to the
applicable rate specified above.  Interest accrued pursuant to this paragraph
shall be for the account of the applicable Issuing Bank, except that interest
accrued on and after the date of payment by any Lender pursuant to
paragraph (f) of this Section to reimburse such Issuing Bank shall be for the
account of such Lender to the extent of such payment.

 

(j)            Replacement of an Issuing Bank.  Any Issuing Bank may be replaced
at any time by written agreement among the Borrower, the Administrative Agent,
the replaced Issuing Bank and the successor Issuing Bank.  The Administrative
Agent shall notify the Lenders of any such replacement of an Issuing Bank.  At
the time any such replacement shall become effective, the Borrower shall pay all
unpaid fees accrued for the account of the replaced Issuing Bank pursuant to
Section 2.11(b).  From and after the effective date of any such replacement,
(i) the successor Issuing Bank shall have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require.  After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit issued by it
prior to such replacement, but shall not be required to issue additional Letters
of Credit.

 

(k)           Cash Collateralization.  If any Event of Default shall occur and
be continuing (but, except in the case of an Event of Default under clause (b),
(c), (g) or (h) of Article 8, only if the maturity of any then outstanding Loans
shall have been accelerated and the Commitments terminated pursuant to
Article 8), on the Domestic Business Day that the Company receives notice from
the Administrative Agent given upon request of the Required Lenders (or, if the
maturity of the Loans has been accelerated, Lenders with LC Exposure
representing greater than 50% of the total LC Exposure) demanding the deposit of
cash collateral pursuant to this paragraph, the Company shall deposit in an
account with the Administrative Agent, in the name of the Administrative Agent
and for the benefit of the Lenders, an amount in cash in each

 

31

--------------------------------------------------------------------------------


 

relevant currency equal to the LC Exposure in such currency as of such date plus
any accrued and unpaid interest thereon; provided that the obligation to deposit
such cash collateral will become effective immediately, and such deposit will
become immediately due and payable, without demand or other notice of any kind,
upon the occurrence of any Event of Default with respect to any Borrower
described in clause (g) or (h) of Article 8.  Such deposit shall be held by the
Administrative Agent as collateral for the payment and performance of the
obligations of the Borrower under this Agreement. The Company hereby grants a
lien and security interest in, and sole and exclusive dominion and control,
including the exclusive right of withdrawal, over such account to the
Administrative Agent.  Other than any interest earned on the investment of such
deposits, which investments shall be made at the option and sole discretion of
the Administrative Agent and at the Borrowers’ risk and expense, such deposits
shall not bear interest.  Interest or profits, if any, on such investments shall
accumulate in such account.  Moneys in such account shall be applied by the
Administrative Agent to reimburse the Issuing Banks for LC Disbursements for
which it has not been reimbursed and, to the extent not so applied, shall be
held for the satisfaction of the reimbursement obligations of the Borrowers for
the LC Exposure at such time or, if the maturity of the Loans has been
accelerated (but subject to the consent of Lenders with LC Exposure representing
greater than 50% of the total LC Exposure), be applied to satisfy other
obligations of the Borrowers under this Agreement.  If the Company is required
to provide an amount of cash collateral hereunder as a result of the occurrence
of an Event of Default, such amount (to the extent not applied as aforesaid)
shall be returned to the Company within three Business Days after all Events of
Default have been cured or waived free and clear of all Liens created hereunder.

 

Section 2.06.         Funding of Borrowings.  (a)  Each Lender shall make each
Loan to be made by it hereunder on the proposed date thereof:

 

(i)            if such Borrowing is to be made in Dollars, not later than 12:00
noon (New York City time), in funds immediately available in New York City, to
the account of the Administrative Agent most recently designated for such
purpose by notice to the Lenders; provided that Swingline Loans shall be made as
provided in Section 2.04; or

 

(ii)           if such Borrowing is to be made in an Alternative Currency, not
later than 12:00 noon (New York City time), in such Alternative Currency (in
such funds as may then be customary for the settlement of international
transactions in such Alternative Currency) to the account of the Administrative
Agent as shall have most recently been designated by the Administrative Agent
for such purpose by notice to the Lenders; provided that Swingline Loans shall
be made as provided in Section 2.04.

 

The Administrative Agent will make such Loans available to the Borrower by
promptly crediting the amounts so received, in like funds, to an account of the
Borrower designated by the Borrower in the applicable Borrowing Request;
provided that Loans made to finance the reimbursement of an LC Disbursement as
provided in Section 2.05(f) shall be remitted by the Administrative Agent to the
applicable Issuing Bank.

 

Each Lender may, at its option, make any Loan available to any Borrower not
organized in the United States by causing any foreign or domestic branch or
Affiliate of such Lender to

 

32

--------------------------------------------------------------------------------


 

make such Loan; provided that any exercise of such option shall not affect the
obligation of such Borrower to repay such Loan in accordance with the terms of
this Agreement.

 

(b)          Unless the Administrative Agent shall have received notice from a
Lender prior to the proposed date of any Borrowing that such Lender will not
make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with paragraph (a) of this
Section and may, in reliance upon such assumption, make available to the
Borrower a corresponding amount.  In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to the Borrower to but excluding the date of payment to the Administrative
Agent, at the Federal Funds Effective Rate (if such amount was distributed in
Dollars) or the rate per annum at which one-day deposits in the relevant
currency are offered by the principal London office of the Administrative Agent
in the London interbank market (if such amount was distributed in an Alternative
Currency).

 

Section 2.07.         Interest Elections.  (a) Each Dollar-Denominated Revolving
Borrowing initially shall be of the Type specified in the applicable Borrowing
Request and, in the case of a Euro-Dollar Borrowing, shall have an initial
Interest Period as specified in such Borrowing Request.  Thereafter, the
applicable Borrower may elect to convert any such Borrowing to a different Type
or to continue any such Borrowing and, in the case of a Euro-Dollar Borrowing,
may elect Interest Periods therefor, all as provided in this Section.  The
applicable Borrower may elect different options with respect to different
portions of the affected Borrowing, in which case each such portion shall be
allocated ratably among the Lenders holding the Loans comprising such Borrowing,
and the Loans comprising each such portion shall be considered a separate
Borrowing.  This Section shall not apply to Swingline Borrowings, which may not
be converted or continued.

 

(b)          To make an election pursuant to Section 2.07(a), the applicable
Borrower shall notify the Administrative Agent of such election by telephone by
the time that a Borrowing Request would be required under Section 2.03 if such
Borrower were requesting a Dollar-Denominated Loan of the Type resulting from
such election to be made on the effective date of such election.  Each such
telephonic Interest Election Request shall be irrevocable and shall be confirmed
promptly by hand delivery or facsimile to the Administrative Agent of a written
Interest Election Request in a form approved by the Administrative Agent and
signed by the applicable Borrower.

 

(c)          Each telephonic and written Interest Election Request shall specify
the following information:

 

(i)            the Borrowing to which such Interest Election Request applies
and, if different options are being elected with respect to different portions
thereof, the portions thereof to be allocated to each resulting Borrowing (in
which case the information to be specified pursuant to paragraphs (iii) and
(iv) below shall be specified for each resulting Borrowing);

 

33

--------------------------------------------------------------------------------


 

(ii)           the effective date of the election made pursuant to such Interest
Election Request, which shall be a Domestic Business Day in the case of an ABR
Borrowing and a Euro-Dollar Business Day in the case of a Euro-Dollar Borrowing;

 

(iii)          whether the resulting Borrowing is to be an ABR Borrowing or a
Euro-Dollar Borrowing; and

 

(iv)          if the resulting Borrowing is a Euro-Dollar Borrowing, the
Interest Period to be applicable thereto after giving effect to such election,
which shall be a period contemplated by the definition of the term “Interest
Period”.

 

If any such Interest Election Request requests a Euro-Dollar Borrowing but does
not specify an Interest Period, then the applicable Borrower shall be deemed to
have selected an Interest Period of one month’s duration.

 

(d)          Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

 

(e)          If the applicable Borrower fails to deliver a timely Interest
Election Request with respect to a Euro-Dollar Borrowing prior to the end of the
Interest Period applicable thereto, then, unless such Borrowing is repaid as
provided herein, at the end of such Interest Period such Borrowing shall be
continued as a Euro-Dollar Borrowing with an Interest Period of one month’s
duration.  Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Administrative Agent, at the request of
the Required Lenders, so notifies the applicable Borrower, then, so long as an
Event of Default is continuing (i) no outstanding Revolving Borrowing may be
converted to or continued as a Euro-Dollar Borrowing and (ii) unless repaid,
each Euro-Dollar Borrowing shall be converted to an ABR Borrowing at the end of
the Interest Period applicable thereto.

 

(f)           Each Revolving Loan that is an Alternative Currency Loan shall
have an initial Interest Period as specified in the applicable Borrowing
Request.  Thereafter, the applicable Borrower may elect to continue such
Borrowing and may elect Interest Periods therefor, by notifying the
Administrative Agent of such election by telephone by the time and at the office
that a Revolving Borrowing Request would be required under Section 2.03 if such
Borrower were requesting an Alternative Currency Loan to be made on the
effective date of such election.  The applicable Borrower may elect different
options with respect to different portions of the affected Borrowing (each in a
minimum Dollar Amount of $10,000,000), in which case each such portion shall be
allocated ratably among the Lenders holding the Loans comprising any such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing.  Promptly following receipt of such Interest Election
Request the Administrative Agent shall advise each Lender of the details thereof
and of such Lender’s portion of each resulting Borrowing.  If the applicable
Borrower fails to deliver a timely Interest Election Request with respect to an
Alternative Currency Borrowing prior to the end of the Interest Period
applicable thereto, or any Interest Election Request fails to specify an
Interest Period, then unless such Borrowing is repaid as provided herein, such
Borrower shall be deemed to have elected a subsequent Interest Period of one
month’s duration.

 

34

--------------------------------------------------------------------------------


 

Section 2.08.         Termination and Reduction of Commitments.  (a) Unless
previously terminated, the Commitments shall terminate on the Maturity Date.

 

(b)           The Company may at any time terminate, or from time to time
reduce, the Commitments; provided that (i) each reduction of the Commitments
shall be in an amount that is an integral multiple of $1,000,000 and not less
than $10,000,000 and (ii) the Company shall not terminate or reduce the
Commitments if, after giving effect to any concurrent prepayment of the Loans in
accordance with Section 2.10, the total Revolving Credit Exposures of all
Lenders would exceed the total Commitments.

 

(c)           The Company shall notify the Administrative Agent of any election
to terminate or reduce the Commitments under paragraph (b) of this Section at
least five Domestic Business Days prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof.  Promptly following receipt of any notice, the Administrative Agent
shall advise the Lenders of the contents thereof.  Each notice delivered by the
Company pursuant to this Section shall be irrevocable; provided that a notice of
termination of the Commitments delivered by the Company may state that such
notice is conditioned upon the effectiveness of other credit facilities, in
which case such notice may be revoked by the Company (by notice to the
Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied.  Any termination or reduction of the Commitments
shall be permanent.  Each reduction of the Commitments under this Section 2.08
shall be made ratably among the Lenders in accordance with their respective
Commitments.

 

Section 2.09.         Repayment of Loans; Evidence of Debt.

 

(a)           The Borrower hereby unconditionally promises to pay (i) to the
Administrative Agent for the account of each Lender the then unpaid principal
amount of each Revolving Loan on the Maturity Date, and (ii) to each Swingline
Lender the then unpaid principal amount of each of its Swingline Loans on the
earlier of the Maturity Date and the date which is 15 Domestic Business Days
after such Swingline Loan is made.

 

(b)           Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing the indebtedness of the Borrowers to such
Lender resulting from each Loan made by such Lender, including the amounts of
principal and interest payable and paid to such Lender from time to time
hereunder.

 

(c)           The Administrative Agent shall maintain accounts in which it shall
record (i) the currency and amount of each Loan made hereunder, the Class and
Type thereof and the Interest Period applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from the
applicable Borrower to each Lender hereunder and (iii) the amount of any sum
received by the Administrative Agent hereunder for the account of the Lenders
and each Lender’s share thereof.

 

(d)           The entries made in the accounts maintained pursuant to
paragraph (b) or (c) of this Section shall be prima facie evidence of the
existence and amounts of the obligations recorded therein; provided that the
failure of any Lender or the Administrative Agent to maintain such

 

35

--------------------------------------------------------------------------------


 

accounts or any error therein shall not in any manner affect the obligation of
the Borrowers to repay the Loans in accordance with the terms of this Agreement.

 

(e)           Any Lender may request that Loans made by it to any Borrower be
evidenced by a promissory note.  In such event, such Borrower shall prepare,
execute and deliver to such Lender a promissory note payable to such Lender and
its registered assigns and in a form approved by the Administrative Agent and
the Borrower.  Thereafter, the Loans evidenced by such promissory note and
interest thereon shall at all times (including after assignment pursuant to
Section 12.04) be represented by one or more promissory notes in such form
payable to the order of the payee named therein and its registered assigns.

 

Section 2.10.         Prepayment of Loans.  (a) Each Borrower shall have the
right at any time and from time to time to prepay any Borrowing in whole or in
part, subject to prior notice in accordance with paragraph (b) of this Section.

 

(b)           The applicable Borrower shall notify the Administrative Agent
(and, in the case of prepayment of a Swingline Loan, the applicable Swingline
Lender) by telephone (confirmed by facsimile) of any prepayment hereunder (i) in
the case of prepayment of a Euro-Dollar Borrowing, not later than 11:00 a.m.,
New York City time, three Euro-Dollar Business Days before the date of
prepayment, (ii) in the case of prepayment of an Alternative Currency Borrowing,
not later than 11:00 a.m., New York City time, three Euro-Currency Business Days
before the date of prepayment, (iii) in the case of prepayment of an ABR
Revolving Borrowing, not later than 11:00 a.m., New York City time, one Domestic
Business Day before the date of prepayment or (iv) in the case of prepayment of
a Swingline Loan, not later than 12:00 noon, New York City time (London time if
such Swingline Loan is denominated in Alternative Currencies or made to a
Borrower other than the Company), on the date of prepayment.  Each such notice
shall be irrevocable and shall specify the prepayment date and the principal
amount of each Borrowing or portion thereof to be prepaid; provided that, if a
notice of prepayment is given in connection with a conditional notice of
termination of the Commitments as contemplated by Section 2.08, then such notice
of prepayment may be revoked if such notice of termination is revoked in
accordance with Section 2.08.  Promptly following receipt of any such notice
relating to a Revolving Borrowing, the Administrative Agent shall advise the
Lenders of the contents thereof.  Each partial prepayment of any Revolving
Borrowing shall be in an amount that would be permitted in the case of an
advance of a Revolving Borrowing of the same Type as provided in Section 2.02. 
Each prepayment under this Section 2.10 shall be applied ratably to the Loans
included in the prepaid Borrowing.  Prepayments shall be accompanied by accrued
interest to the extent required by Section 2.12.

 

Section 2.11.         Fees.  (a) Subject to Section 2.23, the Company agrees to
pay to the Administrative Agent for the account of each Lender a commitment fee
in Dollars, which shall accrue at the Applicable Rate on the daily unused amount
of the Commitment of such Lender (other than a Defaulting Lender and
disregarding, solely for purposes of computation of such fee, outstanding
Swingline Loans) during the period from and including the Effective Date to but
excluding the date on which such Commitment terminates.  Accrued commitment fees
shall be payable in arrears on the last day of March, June, September and
December of each year and on the date on which the Commitments terminate,
commencing on the first such date to occur after the date hereof.  All
commitment fees shall be computed on the basis of a year of 360 days and

 

36

--------------------------------------------------------------------------------


 

shall be payable for the actual number of days elapsed (including the first day
but excluding the last day).

 

(b)           Subject to Section 2.23, the Borrower agrees to pay (i) to the
Administrative Agent for the account of each Lender a participation fee with
respect to its participation in each Letter of Credit in the currency of such
Letter of Credit, which shall accrue during each Calendar Quarter (or shorter
period commencing on the Effective Date and ending on the last day of the
Calendar Quarter in which the Effective Date occurs) at a rate per annum equal
to the Euro-Currency Margin (determined for this purpose on the first Domestic
Business Day of such Calendar Quarter or shorter period) (or, in the case of
performance standby Letters of Credit, with respect to nonfinancial contractual
obligations only, at a rate per annum equal to 50% of the Applicable Rate) on
such Lender’s daily LC Exposure (excluding any portion thereof attributable to
unreimbursed LC Disbursements) during the period from and including the
Effective Date to but excluding the later of the date on which such Lender’s
Commitment terminates and the date on which such Lender ceases to have any LC
Exposure and (ii) to each Issuing Bank a fronting fee in the currency of the
applicable Letter of Credit, which shall accrue at the rate of 0.125% per annum
on the average daily LC Exposure (excluding any portion thereof attributable to
unreimbursed LC Disbursements) during the period from and including the
Effective Date to but excluding the later of the date of termination of the
Commitments and the date on which there ceases to be any LC Exposure, as well as
the applicable Issuing Bank’s standard fees with respect to the issuance,
amendment, renewal or extension of any Letter of Credit or processing of
drawings thereunder.  Participation fees and fronting fees accrued through and
including the last day of March, June, September and December of each year shall
be payable on the third Domestic Business Day following such last day,
commencing on the first such date to occur after the Effective Date; provided
that all such fees shall be payable on the date on which the Commitments
terminate and any such fees accruing after the date on which the Commitments
terminate shall be payable on demand.  Any other fees payable to an Issuing Bank
pursuant to this paragraph shall be payable within 10 days after demand.  All
participation fees and fronting fees shall be computed on the basis of a year of
360 days and shall be payable for the actual number of days elapsed (including
the first day but excluding the last day), except that fees payable in Pounds
Sterling shall be computed on the basis of a year of 365 days (or 366 days in a
leap year).

 

(c)           All fees payable hereunder shall be paid on the dates due, in
immediately available funds, to the Administrative Agent (or to the applicable
Issuing Bank, in the case of fees payable to it) for distribution, in the case
of commitment fees and participation fees, to the Lenders entitled thereto. 
Fees paid in accordance with this Section 2.11 shall not be refundable under any
circumstances.

 

Section 2.12.         Interest.  (a) The Loans comprising each ABR Borrowing
shall bear interest at the Alternate Base Rate plus the Applicable Rate.

 

(b)           The Loans comprising each Euro-Currency Borrowing shall bear
interest at the Adjusted LIBO Rate for the Interest Period in effect for such
Borrowing plus the Applicable Rate.

 

37

--------------------------------------------------------------------------------


 

(c)           The Loans comprising each Swingline Borrowing shall bear interest,
at the election of the applicable Borrower, at (x) solely in the case of
Swingline Loans denominated in Dollars, the Alternate Base Rate plus the
Applicable Rate, (y) the Adjusted LIBO Rate that would be applicable to
Euro-Currency Loans in the applicable currency with a one-month Interest Period
commencing on the date such loan is made, plus the Applicable Rate, or (z) prior
to any funding by the Lenders of their participations therein pursuant to
Section 2.04(c), at such other rate as shall from time to time be agreed between
the applicable Swingline Lender and the applicable Borrower.

 

(d)           Notwithstanding the foregoing, if any principal of or interest on
any Loan or any fee or other amount payable by any Borrower hereunder is not
paid when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of or interest on any
Loan, 2% plus the rate otherwise applicable to such Loan as provided in the
preceding paragraphs of this Section or (ii) in the case of any other amount, 2%
plus the rate applicable to ABR Loans as provided in paragraph (a) of this
Section.

 

(e)           Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan, on the Maturity Date for such Loan and, in
the case of Revolving Loans, upon termination of the Commitments; provided that
(i) interest accrued pursuant to paragraph (d) of this Section shall be payable
on demand, (ii) in the event of any repayment or prepayment of any Loan (other
than a prepayment of an ABR Revolving Loan prior to the end of the Availability
Period), accrued interest on the principal amount repaid or prepaid shall be
payable on the date of such repayment or prepayment and (iii) in the event of
any conversion of any Euro-Dollar Loan prior to the end of the current Interest
Period therefor, accrued interest on such Loan shall be payable on the effective
date of such conversion.

 

(f)            All interest hereunder shall be computed on the basis of a year
of 360 days, except that (i) interest computed by reference to the Alternate
Base Rate at times when the Alternate Base Rate is based on the Prime Rate shall
be computed on the basis of a year of 365 days (or 366 days in a leap year) and
(ii) interest computed with respect to Loans denominated in Pound Sterling shall
be computed on the basis of a year of 365 days, and in each case shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day).  The applicable Alternate Base Rate or Adjusted LIBO
Rate shall be determined by the Administrative Agent, and such determination
shall be conclusive absent manifest error.

 

Section 2.13.         Alternate Rate of Interest.  (a)  If prior to the
commencement of any Interest Period for a Euro-Currency Borrowing:

 

(i)            the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate for deposits in the relevant
currency for such Interest Period; or

 

(ii)           the Administrative Agent is advised by the Required Lenders that
the Adjusted LIBO Rate applicable to Euro-Currency Borrowings in the relevant
currency for such Interest Period will not adequately and fairly reflect the
cost to such Lenders (or Lender)

 

38

--------------------------------------------------------------------------------


 

of making or maintaining their Loans (or its Loan) included in such Borrowing
for such Interest Period;

 

then the Administrative Agent shall give notice thereof to the Company and the
Lenders by telephone or facsimile as promptly as practicable thereafter and,
until the Administrative Agent notifies the Company and the Lenders that the
circumstances giving rise to such notice no longer exist (which the
Administrative Agent shall do promptly after becoming aware thereof), (A) any
Interest Election Request that requests the conversion of any Revolving
Borrowing to, or continuation of any Revolving Borrowing as, a Euro-Currency
Borrowing of the affected currency shall be ineffective, (B) if any Borrowing
Request requests a Euro-Dollar Borrowing, such Borrowing shall be made as an ABR
Borrowing and (C) if any Borrowing Request requests a Euro-Currency Borrowing
denominated in any affected Alternative Currency, such Borrowing Request shall
be deemed ineffective.

 

(b)           If at any time the Administrative Agent determines (which
determination shall be conclusive absent manifest error) that (i) the
circumstances set forth in clause (a)(i) have arisen and such circumstances are
unlikely to be temporary or (ii) the circumstances set forth in clause
(a)(i) have not arisen but either (w) the supervisor for the administrator of
the LIBO Screen Rate has made a public statement that the administrator of the
LIBO Screen Rate is insolvent (and there is no successor administrator that will
continue publication of the LIBO Screen Rate), (x) the administrator of the LIBO
Screen Rate has made a public statement identifying a specific date after which
the LIBO Screen Rate will permanently or indefinitely cease to be published by
it (and there is no successor administrator that will continue publication of
the LIBO Screen Rate), (y) the supervisor for the administrator of the LIBO
Screen Rate has made a public statement identifying a specific date after which
the LIBO Screen Rate will permanently or indefinitely cease to be published or
(z) the supervisor for the administrator of the LIBO Screen Rate or a
Governmental Authority having jurisdiction over the Administrative Agent has
made a public statement identifying a specific date after which the LIBO Screen
Rate may no longer be used for determining interest rates for loans, then the
Administrative Agent and the Borrower shall endeavor to establish an alternate
rate of interest to the LIBO Rate that gives due consideration to the then
prevailing market convention for determining a rate of interest for syndicated
loans in the United States at such time, and shall enter into an amendment to
this Agreement to reflect such alternate rate of interest and such other related
changes to this Agreement as may be applicable; provided that, if such alternate
rate of interest as so determined would be less than zero, such rate shall be
deemed to be zero for the purposes of this Agreement.  Notwithstanding anything
to the contrary in Section 12.02, such amendment shall become effective without
any further action or consent of any other party to this Agreement so long as
the Administrative Agent shall not have received, within five Business Days of
the date notice of such alternate rate of interest is provided to the Lenders, a
written notice from the Required Lenders stating that such Required Lenders
object to such amendment.  Until an alternate rate of interest shall be
determined in accordance with this clause (b) (but, in the case of the
circumstances described in clause (ii) of the first sentence of this
Section 2.13(b), only to the extent the LIBO Screen Rate for the relevant
currency and such Interest Period is not available or published at such time on
a current basis), (x) any Interest Election Request that requests the conversion
of any Revolving Borrowing to, or continuation of any Revolving Borrowing as, a
Euro-Currency Borrowing of the affected currency shall be ineffective, (y) if
any Borrowing Request requests a Euro-Dollar Borrowing, such Borrowing shall be
made as an ABR Borrowing

 

39

--------------------------------------------------------------------------------


 

and (z) if any Borrowing Request requests a Euro-Currency Borrowing denominated
in any affected Alternative Currency, such Borrowing Request shall be deemed
ineffective.

 

Section 2.14.         Increased Costs.  (a) If any Change in Law shall

 

(i)            impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, any Lender or its Applicable Lending Office (except any such
reserve requirement reflected in the Adjusted LIBO Rate) or any Issuing Bank; or

 

(ii)           impose on any Lender (or its Applicable Lending Office) or any
Issuing Bank or the London interbank market any other condition affecting this
Agreement or Euro-Currency Loans made by such Lender or any Letter of Credit or
participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender (or its Applicable Lending Office) of making or maintaining any
Euro-Currency Loan (or of maintaining its obligation to make any such Loan) or
to increase the cost to such Lender (or its Applicable Lending Office) or such
Issuing Bank of participating in, issuing or maintaining any Letter of Credit or
Swingline Loan or to reduce the amount of any sum received or receivable by such
Lender (or its Applicable Lending Office) or such Issuing Bank hereunder
(whether of principal, interest or otherwise), then the Company will pay (or
will cause the relevant Borrower to pay) to such Lender or such Issuing Bank, as
the case may be, such additional amount or amounts as will compensate such
Lender or such Issuing Bank, as the case may be, for such additional costs
incurred or reduction suffered.

 

(b)           If any Lender or any Issuing Bank determines that any Change in
Law regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or such Issuing Bank’s capital or
on the capital of such Lender’s or such Issuing Bank’s holding company, if any,
as a consequence of this Agreement or the Loans made by, or participations in
Letters of Credit or Swingline Loans held by, such Lender, or the Letters of
Credit issued by such Issuing Bank, to a level below that which such Lender or
such Issuing Bank or such Lender’s or such Issuing Bank’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s or such Issuing Bank’s policies and the policies of such Lender’s or
such Issuing Bank’s holding company with respect to capital adequacy and
liquidity), then from time to time the Company will pay (or will cause the
relevant Borrower to pay) to such Lender or such Issuing Bank, as the case may
be, such additional amount or amounts as will compensate such Lender or such
Issuing Bank or such Lender’s or such Issuing Bank’s holding company for any
such reduction suffered.

 

(c)           If a Change in Law shall subject any Lender or Issuing Bank to any
Taxes (other than Indemnified Taxes and Excluded Taxes) on its loans, loan
principal, letters of credit, commitments, or other obligations hereunder, or
its deposits, reserves, other liabilities or capital attributable thereto, and
the result shall be to increase the cost to such Lender or Issuing Bank of
making or maintaining any Loan (or of maintaining its obligation to make any
such Loan) or to increase the cost to such Lender or Issuing Bank of
participating in, issuing or maintaining any Letter of Credit or to reduce the
amount of any sum received or receivable by such Lender or

 

40

--------------------------------------------------------------------------------


 

Issuing Bank hereunder (whether of principal, interest or otherwise), then the
Company will pay to such Lender or Issuing Bank such additional amount or
amounts as will compensate such Lender or Issuing Bank for such additional costs
incurred or reduction suffered.

 

(d)                     A certificate of a Lender or an Issuing Bank setting
forth the amount or amounts necessary to compensate such Lender or such Issuing
Bank or its holding company, as the case may be, as specified in paragraph (a),
(b) or (c) of this Section and the calculation of such amount or amounts in
reasonable detail shall be delivered to the Company and shall be conclusive
absent clearly demonstrable error; provided that such Lender or Issuing Bank
shall not be required to disclose any information to the extent prohibited by
law or regulation.  The Company or the relevant Borrower, as the case may be,
shall pay such Lender or such Issuing Bank, as the case may be, the amount shown
as due on any such certificate free of clearly demonstrable error within 15 days
after receipt thereof. In requesting any compensation pursuant to this Section,
each Lender or Issuing Bank will use good faith efforts to treat the applicable
Borrower in substantially the same manner as such Lender or Issuing Bank treats
other similarly situated borrowers under similar circumstances.

 

(e)                      Failure or delay on the part of any Lender or any
Issuing Bank to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender’s or such Issuing Bank’s right to demand such
compensation, as the case may be; provided that the Borrower shall not be
required to compensate a Lender or an Issuing Bank pursuant to this Section 2.14
for any increased costs or reductions incurred more than 90 days prior to the
date that such Lender or such Issuing Bank, as the case may be, notifies the
Borrower of the Change in Law giving rise to such increased costs or reductions
and of such Lender’s or such Issuing Bank’s claim to receive compensation
therefor; provided further that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the 90-day period referred to
above shall be extended to include the period of retroactive effect thereof.

 

Section 2.15.                          Break Funding Payments.  In the event of
(a) the payment of any principal of any Euro-Currency Loan (or Swingline Loan
that is not an ABR Loan) other than on the last day of an Interest Period
applicable thereto (including as a result of an Event of Default), (b) the
conversion of any Euro-Dollar Loan other than on the last day of the Interest
Period applicable thereto, (c) the failure to borrow, convert, continue or
prepay any Euro-Currency Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice may be revoked under
Section 2.10(b) and is revoked in accordance therewith) or (d) the assignment of
any Euro-Currency Loan other than on the last day of the Interest Period
applicable thereto as a result of a request by the Borrower pursuant to
Section 2.19, then, in any such event, the relevant Borrower shall compensate
each Lender for the loss (excluding loss of margin), cost and expense
attributable to such event.  Such loss, cost or expense to any Lender shall be
deemed to include an amount determined by such Lender to be the excess, if any,
of (i) the amount of interest which would have accrued on the principal amount
of such Loan had such event not occurred, at the Adjusted LIBO Rate that would
have been applicable to such Loan, for the period from the date of such event to
the last day of the then current Interest Period therefor (or, in the case of a
failure to borrow, convert or continue, for the period that would have been the
Interest Period for such Loan), over (ii) the amount of interest which would
accrue on such principal amount for such period at the interest rate which such
Lender would bid were it to bid, at the commencement of such period, for
deposits in Dollars or other applicable currency of a comparable amount and

 

41

--------------------------------------------------------------------------------


 

period from other banks in the London interbank market; provided, however, that
such Borrower shall not be required to compensate any Lender for any costs of
terminating or liquidating any hedge or trading position (including any rate
swap, basis swap, forward rate transaction, interest rate option, cap, collar or
floor transaction, or any similar transaction).  A certificate of any Lender
setting forth any amount or amounts that such Lender is entitled to receive
pursuant to this Section and the calculation of such amount or amounts in
reasonable detail shall be delivered to the Borrower and shall be conclusive
absent clearly demonstrable error.  The Borrower shall pay such Lender the
amount shown as due on any such certificate free of clearly demonstrable error
within 10 days after receipt thereof.

 

Section 2.16.                          Taxes.  (a) Any and all payments by or on
account of any obligation of any Credit Party under the Loan Documents shall be
made free and clear of and without deduction for any Taxes, except as required
by applicable law.  If any Credit Party or the Administrative Agent (the
“Withholding Agent”) shall be required to deduct any Indemnified Taxes or Other
Taxes from or in respect of any sum payable under the Loan Documents to any
Lender, Issuing Bank or the Administrative Agent, then (i) the sum payable by
such Credit Party shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section) the Administrative Agent, such Lender or such Issuing Bank
(as the case may be) receives an amount equal to the sum it would have received
had no such deductions been made, (ii) the Withholding Agent shall make such
deductions and (iii) the Withholding Agent shall pay the full amount deducted to
the relevant Governmental Authority in accordance with applicable law.

 

(b)                     In addition, each Credit Party shall pay any Other Taxes
to the relevant Governmental Authority in accordance with applicable law.

 

(c)                      The relevant Credit Party shall indemnify the
Administrative Agent and each Lender, within 10 days after written demand
therefor, for the full amount of any Indemnified Taxes or Other Taxes paid by
the Administrative Agent or such Lender, as the case may be, on or with respect
to any payment by or on account of any obligation of such Credit Party under the
Loan Documents (including Indemnified Taxes or Other Taxes imposed or asserted
on or attributable to amounts payable under this Section) and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority; provided that the
relevant Credit Party shall not be obligated to indemnify the Administrative
Agent or such Lender, as the case may be, pursuant to this Section in respect of
penalties, interest or similar liabilities arising therefrom or with respect
thereto to the extent such penalties, interest or similar liabilities are
attributable to the gross negligence or willful misconduct by the Administrative
Agent or such Lender, as the case may be.  A certificate as to the amount of
such payment or liability delivered to the relevant Credit Party by a Lender or
by the Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent clearly demonstrable error.

 

(d)                     As soon as practicable after any payment of Indemnified
Taxes or Other Taxes by any Credit Party to a Governmental Authority, such
Credit Party shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental

 

42

--------------------------------------------------------------------------------


 

Authority evidencing such payment, a copy of the return reporting such payment
or other evidence of such payment reasonably satisfactory to the Administrative
Agent.

 

(e)                      Any Lender, including any Issuing Bank, that is
entitled to an exemption from or reduction of withholding Tax with respect to
payments under this Agreement shall deliver to the Company (with a copy to the
Administrative Agent), at the time or times reasonably requested by the Company
or the Administrative Agent, such properly completed and executed documentation
prescribed by applicable law or reasonably requested by the Company or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate.  In addition, any Lender, including any Issuing Bank, if
requested by the Company or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Company or the Administrative Agent as will enable the Company or the
Administrative Agent to determine whether or not such Lender is subject to any
withholding (including backup withholding) or information reporting
requirements.  Notwithstanding anything to the contrary in the preceding two
sentences, the completion, execution and submission of such documentation (other
than such documentation set forth in Section 2.16(f), (g), (h) and (i) below)
shall not be required if in the Lender’s judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

 

(f)                       Without limiting the foregoing, at the times indicated
herein, each Foreign Lender shall, to the extent it is legally entitled to do
so, provide the Company and the Administrative Agent with duly and accurately
executed originals of Internal Revenue Service form W-8BEN, W-8BEN-E, W-8IMY
(accompanied by a form W-8ECI, W-8BEN, W-8BEN-E or W-9 and other certification
documents from each beneficial owner, as applicable) or W-8ECI (in each case
accompanied by any statements which may be required under applicable Treasury
regulations), as appropriate, or any successor form prescribed by the Internal
Revenue Service, certifying that such Lender is entitled to receive payments
under this Agreement (i) without deduction or withholding of any United States
federal income Taxes or (ii) subject to a reduced rate of United States federal
withholding Tax.  Such forms shall be provided (x) on or prior to the date of
the Lender’s execution and delivery of this Agreement in the case of each Lender
listed on the signature pages hereof, and on or prior to the date on which it
becomes a Lender in the case of each other Lender, and (y) on or before the date
that such form expires or becomes obsolete or after the occurrence of any event
requiring a change in the most recent form so delivered by the Lender.

 

(g)                      Any Lender, including any Issuing Bank, that is a
“United States person” within the meaning of Section 7701(a)(30) of the Code
shall deliver to the Company and the Administrative Agent on or prior to the
date on which such Lender becomes a Lender under this Agreement (and from time
to time thereafter upon the request of the Company or the Administrative Agent),
duly and accurately executed originals of Internal Revenue Service form W-9
certifying, to the extent such Lender is legally entitled to do so, that such
Lender is not subject to U.S. federal backup withholding Tax.  For the avoidance
of doubt, such Tax is an “Excluded Tax”.

 

(h)                     If a payment made to a Lender, including any Issuing
Bank, under any Loan Document would be subject to U.S. federal withholding Tax
imposed by FATCA if such Lender were to fail to comply with the applicable
requirements of FATCA (including those contained in

 

43

--------------------------------------------------------------------------------


 

Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to the Company and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Company
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Company or the
Administrative Agent as may be necessary for the Company or the Administrative
Agent to comply with its obligations under FATCA, to determine that such Lender
has or has not complied with such Lender’s obligations under FATCA or to
determine the amount to deduct and withhold from such payment.  Solely for the
purposes of this Section 2.16(h), “FATCA” shall include any amendments made to
FATCA after the date of this Agreement, whether or not included in the
definition of FATCA.

 

(i)                         Each Lender, including any Issuing Bank, agrees that
if any form or certification it previously delivered expires or becomes obsolete
or inaccurate in any respect, it shall update such form or certification or
promptly notify the Company and the Administrative Agent in writing of its legal
inability to do so.

 

(j)                        If the Administrative Agent or a Lender determines,
in its sole discretion, that it has received a refund of any Indemnified Taxes
or Other Taxes as to which it has been indemnified by any Borrower or with
respect to which any Borrower has paid additional amounts pursuant to this
Section 2.16, it shall pay over such refund to such Borrower (but only to the
extent of indemnity payments made, or additional amounts paid, by such Borrower
under this Section 2.16 with respect to the Indemnified Taxes or Other Taxes
giving rise to such refund), net of all out-of-pocket expenses with respect to
such refund of the Administrative Agent or such Lender and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund); provided that such Borrower, upon the request of the
Administrative Agent or such Lender, agrees to repay the amount paid over to the
Borrower (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Administrative Agent or such Lender in the event
the Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority. This Section shall not be construed to require the
Administrative Agent or any Lender to make available its tax returns (or any
other information relating to its taxes which it deems confidential) to the
Borrower or any other Person.

 

(k)                     Each Lender, including any Issuing Bank, shall severally
indemnify the Administrative Agent, within 10 days after demand therefor, for
(i) any Indemnified Taxes or Other Taxes attributable to such Lender (but only
to the extent that the applicable Borrower has not already indemnified the
Administrative Agent for such Indemnified Taxes or Other Taxes and without
limiting the obligation of the such Borrower to do so), (ii) any Taxes
attributable to such Lender’s failure to comply with the provisions of
Section 12.04(c) relating to the maintenance of a Participant Register and
(iii) any Excluded Taxes attributable to such Lender, in each case, that are
payable or paid by the Administrative Agent in connection with this Agreement,
and any reasonable expenses arising therefrom or with respect thereto, whether
or not such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.  A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under this Agreement or otherwise payable by the Administrative
Agent to the

 

44

--------------------------------------------------------------------------------


 

Lender from any other source against any amount due to the Administrative Agent
under this paragraph (k).

 

(l)                         Each party’s obligations under this Section 2.16
shall survive any assignment of rights by, or the replacement of, a Lender, the
resignation or replacement of the Administrative Agent, the termination of the
Commitments and the repayment, satisfaction or discharge of all other
obligations under this Agreement.

 

Section 2.17.                          Foreign Subsidiary Costs.  If the cost to
any Lender of making or maintaining any Loan to or of issuing or maintaining any
Letter of Credit for the account of a Subsidiary Borrower is increased, or
(except as permitted by Section 2.16) the amount of any sum received or
receivable by any Lender (or its Applicable Lending Office) is reduced in each
case by an amount deemed by such Lender to be material, by reason of the fact
that such Subsidiary Borrower is incorporated in, or conducts business in, a
jurisdiction outside the United States, the Company shall indemnify such Lender
for such increased cost or reduction within 15 days after demand by such Lender
(with a copy to the Administrative Agent).  A certificate of such Lender
claiming compensation under this Section 2.17 and setting forth the additional
amount or amounts to be paid to it hereunder (and a calculation thereof in
reasonable detail) shall be delivered to the Company contemporaneously with any
such demand and shall be conclusive in the absence of clearly demonstrable
error.  In requesting any compensation pursuant to this Section, each Lender
will use good faith efforts to treat the Company in substantially the same
manner as such Lender treats other similarly situated borrowers under similar
circumstances.

 

Section 2.18.                          Payments Generally; Pro Rata Treatment;
Sharing of Set-offs.  (a) The Borrower shall make each payment of principal of,
and interest on, the Dollar-Denominated Loans, of LC Exposures denominated in
Dollars and of fees hereunder, not later than 12:00 noon (New York City time) on
the date when due, in Dollars in funds immediately available in New York City. 
The Borrower shall make each payment of principal of, and interest on, the
Alternative Currency Loans and of LC Exposures denominated in an Alternative
Currency in the relevant Alternative Currency in such funds as may then be
customary for the settlement of international transactions in such Alternative
Currency.  Each such payment shall be made without reduction by reason of any
set-off or counterclaim.  Any amounts received after such time on any date may,
in the discretion of the Administrative Agent, be deemed to have been received
on the next succeeding Domestic Business Day (in the case of amounts denominated
in Dollars) or Euro-Currency Business Day (in the case of amounts denominated in
an Alternative Currency) for purposes of calculating interest thereon.  All such
payments shall be made to the Administrative Agent at its offices at 270 Park
Avenue, New York, New York, except payments to be made directly to an Issuing
Bank or a Swingline Lender as expressly provided herein and except that payments
pursuant to Sections 2.14, 2.15, 2.16, 2.17 and 12.03 shall be made directly to
the Persons entitled thereto.  The Administrative Agent shall distribute any
such payments received by it for the account of any other Person to the
appropriate recipient promptly following receipt thereof.  If any payment
hereunder shall be due on a day that is not a Domestic Business Day (in the case
of ABR Loans and LC Exposures denominated in Dollars) or a Euro-Currency
Business Day (in the case of Euro-Currency Loans and LC Exposures denominated in
an Alternative Currency), the date for payment shall be extended to the next
succeeding Domestic Business Day (in the case of ABR Loans and LC Exposures
denominated in Dollars) or Euro-Currency Business Day (in the case of
Euro-Currency Loans and LC Exposures denominated an

 

45

--------------------------------------------------------------------------------


 

Alternative Currency), and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension.

 

(b)                     If at any time insufficient funds are received by and
available to the Administrative Agent to pay fully all amounts of principal,
unreimbursed LC Disbursements, interest and fees then due hereunder, such funds
shall be applied (i) first, towards payment of interest and fees then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of interest and fees then due to such parties, and (ii) second, towards
payment of principal and unreimbursed LC Disbursements then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
principal and unreimbursed LC Disbursements then due to such parties.

 

(c)                      If any Lender shall, by exercising any right of set-off
or counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Revolving Loans or participations in LC Disbursements or
Swingline Loans resulting in such Lender receiving payment of a greater
proportion of the aggregate amount of its Revolving Loans and participations in
LC Disbursements and Swingline Loans and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the
Revolving Loans and participations in LC Disbursements and Swingline Loans of
other Lenders to the extent necessary so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Revolving Loans and
participations in LC Disbursements and Swingline Loans; provided that (i) if any
such participations are purchased and all or any portion of the payment giving
rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this paragraph shall not be construed to apply to any
payment made by any Borrower pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans or
participations in LC Disbursements to any assignee or participant, other than to
the Company or any Subsidiary or Affiliate thereof (as to which the provisions
of this paragraph shall apply).  Each Borrower consents to the foregoing and
agrees, to the extent it may effectively do so under applicable law, that any
Lender acquiring a participation pursuant to the foregoing arrangements may
exercise against such Borrower rights of set-off and counterclaim with respect
to such participation as fully as if such Lender were a direct creditor of such
Borrower in the amount of such participation.

 

(d)                     Unless the Administrative Agent shall have received
notice from the Company or the applicable Borrower prior to the date on which
any payment is due to the Administrative Agent for the account of the Lenders or
the Issuing Banks hereunder that a Borrower will not make such payment, the
Administrative Agent may assume that such Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders or the Issuing Banks, as the case may be, the amount
due.  In such event, if such Borrower has not in fact made such payment, then
each of the Lenders or each of the Issuing Banks, as the case may be, severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender or Issuing Bank with interest thereon, for each day
from and including the date such amount is distributed to it to but excluding
the date of payment to the Administrative Agent, at (i) the Federal Funds
Effective

 

46

--------------------------------------------------------------------------------


 

Rate (if such distribution was made in Dollars) or (ii) the rate per annum at
which one-day deposits in the relevant currency are offered by the principal
London office of the Administrative Agent in the London interbank market (if
such distribution was made in an Alternative Currency).

 

(e)                      If any Lender shall fail to make any payment required
to be made by it pursuant to Section 2.04(c), 2.05(e), 2.05(f), 2.06(b),
2.18(d) or 12.03(c), then the Administrative Agent may, in its discretion and
notwithstanding any contrary provision hereof, (i) apply any amounts thereafter
received by the Administrative Agent for the account of such Lender under this
Agreement for the benefit of the Administrative Agent, any Swingline Lender or
any Issuing Bank to satisfy such Lender’s obligations to it under such
Section until all such unsatisfied obligations are fully paid, and/or (ii) hold
any such amounts in a segregated account as cash collateral for, and application
to, any future funding obligations of such Lender under any such Section, in the
case of each of clauses (i) and (ii) above, in any order as determined by the
Administrative Agent in its discretion.

 

Section 2.19.                          Mitigation Obligations; Replacement of
Lenders.

 

(a)                     If any Lender requests compensation under Section 2.14
or 2.17, or if any Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.16, then such Lender shall use reasonable efforts to designate a
different Applicable Lending Office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to
Section 2.14, 2.16 or 2.17, as the case may be, in the future and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender.  The Company hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.

 

(b)                     If any Lender or Participant of any Lender requests
compensation under Section 2.14 or 2.17, or if any Borrower is required to pay
any additional amount to any Lender, any Participant of any Lender or any
Governmental Authority for the account of any Lender (or a Participant) pursuant
to Section 2.16, or if any Lender becomes a Defaulting Lender or invokes
Section 2.22, or if any Lender shall reject a requested additional Approved
Jurisdiction or refuse to consent to any waiver, amendment or other modification
that would otherwise require such Lender’s consent but to which the Required
Lenders have consented, or if the credit (or similar) rating of any Lender (or
any Parent thereof) by one or more of S&P or Moody’s or any other nationally
recognized statistical rating organization shall at any time be lower than
BBB/Baa2 (or the equivalent), or if, as to any Lender, such Lender (or Parent
thereof) shall at any time have no credit (or similar) rating in effect by at
least one such organization, or if any Lender is a Disqualified Institution at
the time it becomes a Lender or any Lender assigns or participates all or any
portion of its Loans and/or Commitments to a Disqualified Institution in
violation of Section 12.04, without the written consent of the Borrower, then
the Company may, at its sole expense and effort, upon notice to such Lender and
the Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 12.04), all its interests, rights and obligations under this

 

47

--------------------------------------------------------------------------------


 

Agreement to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment); provided that (i) the
Company shall have received the prior written consent of the Administrative
Agent, which consent shall not unreasonably be withheld, conditioned or delayed,
(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and funded participations in LC Disbursements
and Swingline Loans, accrued interest thereon, accrued fees and all other
amounts payable to it hereunder, from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or the Company or the
relevant Borrower (in the case of all other amounts) and (iii) in the case of
any such assignment resulting from a claim for compensation under Section 2.14
or 2.17 or payments required to be made pursuant to Section 2.16, such
assignment will result in a reduction in such compensation or payments.

 

Section 2.20.                          Currency Equivalents.  (a) The
Administrative Agent shall determine the Dollar Amount of each Alternative
Currency Loan as of the first day of each Interest Period applicable thereto
(or, in the case of a Swingline Loan, the date of borrowing) and, in the case of
any such Interest Period of more than three months, at three-month intervals
after the first day thereof, and shall promptly notify the Borrower and the
Lenders of each Dollar Amount so determined by it.  Each such determination
shall be based on the Spot Rate (i) on the date of the related Borrowing Request
(or request pursuant to Section 2.04) for purposes of the initial such
determination for any Alternative Currency Loan and (ii) on the fourth
Euro-Currency Business Day prior to the date as of which such Dollar Amount is
to be determined, for purposes of any subsequent determination.

 

(b)                     The applicable Issuing Bank shall determine the LC
Exposure related to each Letter of Credit as of the date of issuance thereof and
at three-month intervals after the date of issuance thereof, or at such
additional dates required by the applicable Issuing Bank. Each such
determination shall be based on the Spot Rate (i) on the date of the related
notice of issuance, in the case of the initial determination in respect of any
Letter of Credit and (ii) on the fourth Euro-Currency Business Day prior to the
date as of which such Dollar Amount is to be determined or on such additional
dates required by the applicable Issuing Bank, in the case of any subsequent
determination with respect to an outstanding Letter of Credit.

 

(c)                      If, other than as a result of fluctuations in currency
exchange rates, after giving effect to any such determination of a Dollar
Amount, the total Revolving Credit Exposures of all Lenders exceed the aggregate
amount of the Commitments or if at any time, solely as a result of fluctuations
in currency exchange rates, the aggregate Dollar Amount of Loans and LC
Exposures exceeds 105% of the aggregate amount of the Commitment, the Borrowers
shall within five Euro-Currency Business Days prepay outstanding Loans (as
selected by the Company and notified to the Lenders through the Administrative
Agent not less than three Euro-Currency Business Days prior to the date of
prepayment) or take other action to the extent necessary to eliminate any such
excess.

 

Section 2.21.                          Margin Determinations.  The
Administrative Agent shall determine the Applicable Rate from time to time in
accordance with the provisions set forth below:

 

48

--------------------------------------------------------------------------------


 

The “Euro-Currency Margin” at any date is a rate per annum equal to the then
applicable rate set forth in the “Pricing Grid” below under the column headed
“Euro-Currency Margin.”

 

The “ABR Margin” at any date is a rate per annum equal to the then applicable
rate set forth in the “Pricing Grid” below under the column headed “ABR Margin.”

 

The “Commitment Fee Rate” at any date is a rate per annum equal to the then
applicable rate set forth in the “Pricing Grid” below under the column headed
“Commitment Fee.”

 

Pricing Grid

 

Pricing
Level

 

Commitment
Fee

 

Euro-Currency
Margin

 

ABR
Margin

 

I

 

0.04

%

0.50

%

0.00

%

II

 

0.045

%

0.625

%

0.00

%

III

 

0.05

%

0.75

%

0.00

%

IV

 

0.07

%

0.875

%

0.00

%

V

 

0.09

%

1.00

%

0.00

%

 

For purposes of the foregoing table, the following terms have the following
meanings, subject to the further provisions of this Section:

 

“Level I Pricing” applies at any date if, at such date, the Company’s senior
unsecured long-term debt is rated AA or higher by S&P and Aa2 or higher by
Moody’s.

 

“Level II Pricing” applies at any date if, at such date (i) no better Pricing
Level applies and (ii) the Company’s senior unsecured long-term debt is rated
AA- by S&P and Aa3 by Moody’s.

 

“Level III Pricing” applies at any date if, at such date (i) no better Pricing
Level applies and (ii) the Company’s senior unsecured long-term debt is rated A+
by S&P and A1 by Moody’s.

 

“Level IV Pricing” applies at any date if, at such date, (i) no better Pricing
Level applies and (ii) the Company’s senior unsecured long-term debt is rated A
by S&P and A2 by Moody’s.

 

“Level V Pricing” applies at any date if, at such date, no other Pricing Level
applies.

 

“Pricing Level” refers to the determination of which of Level I, Level II, Level
III, Level IV or Level V Pricing applies at any date.  A “better” Pricing Level
is one with a lower roman numeral.

 

“Rating Agency” means S&P or Moody’s (and their successors).

 

49

--------------------------------------------------------------------------------


 

In determining the applicable Pricing Level: (a) if ratings are available from
the two Rating Agencies but are not equivalent, then (i) if the ratings
differential is one ratings level, the Pricing Level shall be that applicable to
the higher of the two ratings and (ii) if the ratings differential is two rating
levels or more, the Pricing Level shall be that which would be applicable to a
rating which is one rating level below the higher of the two ratings, (b) if a
rating from only one Rating Agency is available, then the Pricing Level shall be
that applicable to such rating and (c) if ratings are not available from either
of the two Rating Agencies, then Level V Pricing shall apply.

 

The credit ratings to be utilized for purposes of this Section are those
assigned by S&P or Moody’s to the senior unsecured long-term debt securities of
the Company without third-party credit enhancement, and any rating assigned to
any other debt security of the Company shall be disregarded; provided that if no
such rating is available from any one or more of the two Rating Agencies, the
ratings used for purposes of determining the Pricing Level with respect to each
such Rating Agency shall be the corporate family rating assigned by such Rating
Agency to the Company.  The rating in effect at any date is that in effect at
the close of business on such date.  If the rating system of any Rating Agency
shall change, or if any Rating Agency shall cease to be in the business of
rating corporate debt obligations, the Company and the Administrative Agent
shall negotiate in good faith to amend this Section to reflect such changed
rating system or the nonavailability of ratings from such Rating Agency and,
pending the effectiveness of any such amendment, the Pricing Level shall be
determined by reference to the rating most recently in effect prior to such
change or cessation.

 

Section 2.22.                          Illegality.  (a) If, after the Effective
Date, the adoption of any applicable law, rule or regulation, or any change in
any applicable law, rule or regulation, or any change in the interpretation or
administration thereof by any Governmental Authority, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
by any Lender (or its Euro-Currency Lending Office) with any request or
directive (whether or not having the force of law) of any such authority,
central bank or comparable agency shall make it unlawful or impossible for any
Lender (or its Euro-Currency Lending Office) to make, maintain or fund its
Euro-Currency Loans to any Borrower and such Lender shall so notify the
Administrative Agent, the Administrative Agent shall forthwith give notice
thereof to the other Lenders and the Company, whereupon until such Lender
notifies the Company and the Administrative Agent that the circumstances giving
rise to such suspension no longer exist (which such Lender shall do promptly
after becoming aware thereof), the obligation of such Lender to make
Euro-Currency Loans to such Borrower, or to convert outstanding Loans to such
Borrower into Euro-Dollar Loans, shall be suspended.  If such notice is given
with respect to Euro-Dollar Loans, each Euro-Dollar Loan of such Lender then
outstanding shall be converted to an ABR Loan either (i) on the last day of the
then current Interest Period applicable to such Euro-Dollar Loan if such Lender
may lawfully continue to maintain and fund such Euro-Dollar Loan to such day or
(ii) immediately if such Lender shall determine that it may not lawfully
continue to maintain and fund such Euro-Dollar Loan to such day.  If such notice
is given with respect to Alternative Currency Loans, the relevant Borrower shall
prepay such Alternative Currency Loans either (i) on the last day of the then
current Interest Period applicable to such Alternative Currency Loan if such
Lender may lawfully continue to maintain and fund such Alternative Currency Loan
to such day or (ii) immediately if such Lender shall determine that it may not
lawfully continue to maintain and fund such Alternative Currency Loan to such
day.

 

50

--------------------------------------------------------------------------------


 

(b)                     If it is unlawful for any Lender (or its Applicable
Lending Office) to make or maintain Loans to any Subsidiary Borrower and such
Lender shall so notify the Administrative Agent, the Administrative Agent shall
forthwith give notice thereof to the other Lenders and the Company, whereupon
until such Lender notifies the Company and the Administrative Agent that the
circumstances giving rise to such suspension no longer exist (which such Lender
shall do promptly after becoming aware thereof), the obligation of such Lender
to make or maintain Loans to such Subsidiary Borrower shall be suspended.  If
such notice is given, each Loan of such Lender then outstanding to such
Subsidiary Borrower shall be prepaid either (i) in the case of a Euro-Currency
Loan, on the last day of the then current Interest Period applicable thereto if
such Lender may lawfully continue to maintain such Loan to such day or
(ii) immediately if clause (i) does not apply.

 

(c)                      If so requested by the Administrative Agent and the
Company, and provided that it may lawfully do so, any Lender whose Alternative
Currency Loans have been prepaid pursuant to clause (a) of this Section or whose
Loans to a Subsidiary Borrower have been prepaid pursuant to clause (b) of this
Section shall purchase participations in the related Loans of the other Lenders,
and such other adjustments shall be made, including without limitation Loans to
the Company in an equivalent Dollar Amount in the event that participations in
such related Loans may not lawfully be purchased by such Lenders, as may be
required so that the credit exposure of the Lenders with respect to the Loans is
shared on a basis proportionate to the Commitments of the Lenders.

 

(d)                     Before giving any notice to the Administrative Agent
pursuant to this Section, such Lender shall designate a different Applicable
Lending Office if such designation will avoid the need for giving such notice
and will not, in the judgment of such Lender, be otherwise disadvantageous to
such Lender.

 

Section 2.23.                          Defaulting Lenders.  If any Lender
becomes a Defaulting Lender, then the following provisions shall apply for so
long as such Lender is a Defaulting Lender:

 

(a)                     fees shall cease to accrue on the unused portion of the
Commitment of such Defaulting Lender pursuant to Section 2.11(a);

 

(b)                     if any Swingline Exposure or LC Exposure exists with
respect to a Lender at the time such Lender becomes a Defaulting Lender then:

 

(i)                                     provided no Default shall have occurred
and be continuing, the Swingline Exposure (other than the portion of such
Swingline Exposure referred to in clause (b) of the definition of such term) and
LC Exposure of such Defaulting Lender shall be automatically reallocated among
the non-Defaulting Lenders in accordance with their respective Applicable
Percentages but only to the extent the sum of all non-Defaulting Lenders’
Revolving Credit Exposures plus such Defaulting Lender’s Swingline Exposure and
LC Exposure does not exceed the total of all non-Defaulting Lenders’
Commitments;

 

(ii)                                  if the reallocation described in clause
(i) above cannot, or can only partially, be effected, the Borrower shall within
three Domestic Business Days following notice by the Administrative Agent
(x) first, prepay such Swingline Exposure and (y)

 

51

--------------------------------------------------------------------------------


 

second, either (A) procure the reduction or termination of the Defaulting
Lender’s LC Exposure (after giving effect to any partial reallocation pursuant
to clause (i) above) or (B) cash collateralize for the benefit of the Issuing
Banks only the Borrower’s obligations corresponding to such Defaulting Lender’s
LC Exposure (after giving effect to any partial reallocation pursuant to clause
(i) above) in accordance with the procedures set forth in Section 2.05(k) for so
long as such LC Exposure is outstanding;

 

(iii)                               if the Borrower cash collateralizes any
portion of such Defaulting Lender’s LC Exposure pursuant to clause (ii) above,
the Borrower shall not be required to pay any fees to such Defaulting Lender
pursuant to Section 2.11(b) with respect to such Defaulting Lender’s LC Exposure
during the period such Defaulting Lender’s LC Exposure is cash collateralized;

 

(iv)                              to the extent that the LC Exposure of the
non-Defaulting Lenders is reallocated pursuant to clause (i) above, then the
letter of credit fees payable to the Lenders pursuant to Section 2.11(b) shall
to the same extent be adjusted in accordance with such non-Defaulting Lenders’
Applicable Percentages; and

 

(v)                                 if all or any portion of such Defaulting
Lender’s LC Exposure is not reallocated, reduced, terminated nor cash
collateralized pursuant to clause (i) or (ii) above, then, without prejudice to
any rights or remedies of any Issuing Bank or any other Lender hereunder, all
letter of credit fees payable under Section 2.11(b) with respect to such
Defaulting Lender’s LC Exposure shall be payable to the Issuing Banks until and
to the extent that such LC Exposure is reallocated, reduced, terminated and/or
cash collateralized; and

 

(c)                      so long as such Lender is a Defaulting Lender, the
Swingline Lenders shall not be required to fund any Swingline Loan and any
Issuing Bank shall not be required to issue, amend or increase any Letter of
Credit, unless the Defaulting Lender’s then outstanding Swingline Exposure and
LC Exposure after giving effect thereto will be 100% covered by the Commitments
of the non-Defaulting Lenders and/or prepaid, reduced, terminated and/or cash
collateralized in accordance with Section 2.23(b), and participating interests
in any newly made Swingline Loan or any newly issued or increased Letter of
Credit shall be allocated among non-Defaulting Lenders in a manner consistent
with Section 2.23(b)(i) (and such Defaulting Lender shall not participate
therein).

 

If a Swingline Lender or an Issuing Bank has a good faith belief that any Lender
has defaulted in fulfilling its funding obligations under one or more other
agreements in which such Lender commits to extend credit, no Swingline Lender
shall be required to fund any Swingline Loan and any Issuing Bank shall not be
required to issue, amend or increase any Letter of Credit, unless the Swingline
Lenders or the Issuing Banks, as the case may be, shall have entered into
arrangements with the Borrower or such Lender, reasonably satisfactory to the
Swingline Lenders or the Issuing Banks, as the case may be, to defease any risk
to the Swingline Lenders or the Issuing Banks in respect of such Lender
hereunder relating to Swingline Exposure and/or LC Exposure.

 

52

--------------------------------------------------------------------------------


 

In the event that the Administrative Agent, the Borrower, the Swingline Lenders
and the Issuing Banks reasonably determine that a Defaulting Lender has
adequately remedied all matters that caused such Lender to be a Defaulting
Lender, then the Swingline Exposure and LC Exposure of the Lenders shall be
readjusted to reflect the inclusion of such Lender’s Commitment and on such date
such Lender shall purchase at par such of the Loans of the other Lenders (other
than Swingline Loans) as the Administrative Agent shall determine is necessary
in order for such Lender to hold such Loans in accordance with its Applicable
Percentage; provided that there shall be no retroactive effect on fees
reallocated pursuant to Section 2.23(b)(iv) and (v).

 

Section 2.24.                          Extension of Maturity Date.

 

(a)                                 Each Lender’s Commitment may be extended, if
at the time the conditions specified in Section 4.02 are met, in the manner set
forth in this Section 2.24, on not more than two occasions (any such occasion,
an “Extension Date”) for a period of one year after the date on which the
Commitment of such Lender would have been terminated; provided that no such
extension request shall result in a Maturity Date for any Lender that is more
than five years after the relevant Extension Date.  If the Company wishes to
request an extension of each Lender’s Commitment, it shall give notice to that
effect to the Administrative Agent not less than 30 days prior to the applicable
Extension Date, whereupon the Administrative Agent shall promptly notify each of
the Lenders of such request.  Each Lender will use its best efforts to respond
to such request, whether affirmatively or negatively, as it may elect in its
discretion, within 15 days of such request (or such longer period as the Company
and the Administrative Agent may reasonably agree) to the Administrative Agent. 
If any Lender shall not have responded affirmatively within such 15-day period
(or such longer period, if applicable), such Lender shall be deemed to have
rejected the Company’s proposal to extend its Commitment, and only the
Commitments of those Lenders which have responded affirmatively shall be
extended, subject to receipt by the Administrative Agent of counterparts of an
extension agreement in form reasonably satisfactory to the Administrative Agent
and the Company (an “Extension Agreement”), duly completed and signed by the
Company, the Administrative Agent and all of the Lenders which have responded
affirmatively.  The Administrative Agent shall provide to the Company, no later
than 10 days prior to the Extension Date for any such request, a list of the
Lenders which have responded affirmatively.  The Extension Agreement shall be
executed and delivered no later than five days prior to the Extension Date, and
no extension of the Commitments pursuant to this Section 2.24 shall be legally
binding on any party hereto unless and until such Extension Agreement is so
executed and delivered by Lenders having at least 51% of the aggregate amount of
the Commitments.

 

(b)                                 If any Lender rejects, or is deemed to have
rejected, the Borrower’s proposal to extend its Commitment (i) this Agreement
shall terminate on the Maturity Date with respect to such Lender, (ii) the
Borrower shall pay to such Lender on the Maturity Date any amounts due and
payable to such Lender on such date and (iii) the Borrower may, if it so elects,
designate a Person not theretofore a Lender and reasonably acceptable to the
Administrative Agent to become a Lender, or agree with an existing Lender that
such Lender’s Commitment shall be increased, provided that the aggregate amount
of the Commitments following any designation or agreement may not exceed the
aggregate amount of the Commitments as in effect immediately prior to the
relevant request.  Upon execution and delivery by the Borrower and such

 

53

--------------------------------------------------------------------------------


 

replacement Lender or other Person of an instrument of assumption in form and
amount reasonably satisfactory to the Administrative Agent and execution and
delivery of the Extension Agreement pursuant to Section 2.24(a), such existing
Lender shall have a Commitment as therein set forth or such other Person shall
become a Lender with a Commitment as therein set forth and all the rights and
obligations of a Lender with such a Commitment hereunder.

 

(c)                                  The Administrative Agent shall promptly
notify the Lenders and the Company of the effectiveness of each extension of the
Commitments pursuant to this Section 2.24.

 

(d)                                 If, by reason of the operation of this
Section 2.24, the Maturity Date of any Lender (a “Terminating Lender”) occurs
prior to the Maturity Date of any other Lender, then (i) upon such earlier
Maturity Date, the participations of the Terminating Lender in all then
outstanding Letters of Credit shall be reallocated among the other Lenders
and/or cash collateralized in the same manner as contemplated by
Section 2.23(b) and (ii) subject to implementation of clause (i), the
participation of the Terminating Lender in each then outstanding Letter of
Credit shall terminate.

 

Section 2.25.                          Increase in the Aggregate Commitments.

 

(a)                     Provided that no Default or Event of Default has
occurred and is continuing, the Company may from time to time, at any time prior
to the Maturity Date, by notice to the Administrative Agent, request that the
aggregate amount of the Commitments be increased by an amount of $10,000,000 or
an integral multiple thereof (each a “Commitment Increase”) to be effective as
of a date that is not later than 90 days prior to the Maturity Date then in
effect (an “Increase Date”) as specified in the related notice to the
Administrative Agent; provided, however that in no event shall the aggregate
amount of the Commitments at any time exceed $3,000,000,000; provided, further
that each Commitment Increase shall rank pari passu with, and shall be on terms
identical to (excluding upfront fees, which need not be on terms identical to),
the existing Commitments in effect immediately prior to giving effect to such
Commitment Increase.

 

(b)                     In its notice to the Administrative Agent regarding a
Commitment Increase, the Company shall specify the amount of such Commitment
Increase, each existing Lender (each an “Increasing Lender”) and each additional
lender (each a “New Lender”) (each of which additional lenders shall be a bank,
financial institution or other entity reasonably acceptable to the
Administrative Agent, each Issuing Bank and each Swingline Lender) that is
willing to provide an additional or new Commitment in respect thereof, the
amount of each Increasing Lender’s additional Commitment in respect thereof (if
any), the amount of each New Lender’s new Commitment in respect thereof (if any)
and the related Increase Date.  It is understood and agreed that no Lender shall
have any obligation whatsoever to agree to any increase in its Commitment.

 

(c)                      Any Increasing Lender that elects to increase its
Commitment shall execute a Commitment Increase Supplement, whereupon such
Increasing Lender’s Commitment shall increase by the amount set forth therein
effective on the Increase Date specified therein.  Any New Lender that elects to
become a “Lender” under this Agreement shall execute a new lender

 

54

--------------------------------------------------------------------------------


 

supplement substantially in the form of Exhibit H (a “New Lender Supplement”),
whereupon such New Lender shall become a Lender, with a Commitment in the amount
set forth therein that is effective on the Increase Date specified therein, for
all purposes and to the same extent as if originally a Lender party hereto and
shall be bound by and entitled to the benefits of this Agreement.

 

(d)                     No increase in the Commitments (or in the Commitment of
any Lender) shall become effective under this paragraph unless, on the
applicable Increase Date:

 

(i)                                     the conditions set forth in Section 4.02
shall be satisfied (with all references in such paragraphs to a Borrowing being
deemed to be references to such increase); and

 

(ii)                                  the Administrative Agent shall have
received on or before such Increase Date the following, each dated such date:

 

(A)                              (a) certified copies of the general resolutions
of the board of directors of the Borrower which authorize the borrowings under
the Commitment Increase and the corresponding modifications to this Agreement
and (b) opinions of counsel for the Company and Borrower, as applicable, in form
and substance reasonably satisfactory to the Administrative Agent addressing the
matters set forth in Exhibits B-1, B-2, B-3A and B-3B, as applicable;

 

(B)                              From (x) each New Lender, a New Lender
Supplement, duly executed by such New Lender, the Administrative Agent and the
Company; and (y) from each Increasing Lender, a Commitment Increase Supplement,
duly executed by such Lender, the Administrative Agent and the Company.

 

(e)                      Unless otherwise agreed by the Administrative Agent, on
each Increase Date, subject to the satisfaction of the conditions of this
Section 2.25, each Borrower shall prepay all then outstanding Loans made to it,
which prepayment shall be accompanied by payment of all accrued interest on the
amount prepaid and any amounts payable pursuant to Section 2.15 in connection
therewith, and, to the extent it determines to do so, reborrow Loans from all
the Lenders (after giving effect to the new and/or increased Commitments
becoming effective on such date).  Any prepayment and reborrowing pursuant to
the preceding sentence shall be effected, to the maximum extent practicable,
through the netting of amounts payable between the relevant Borrower and the
respective Lenders with a view toward minimizing breakage costs and transfers of
funds.  The respective LC Exposures of the Lenders shall be redetermined as of
the effective date of such increase in proportion to their respective Applicable
Percentages after giving effect to such increase.

 

ARTICLE 3
REPRESENTATIONS AND WARRANTIES

 

The Company and each Original Subsidiary Borrower represents and warrants as of
the Effective Date (and as of each subsequent date required under Section 4.02)
to the Administrative Agent and the Lenders that:

 

55

--------------------------------------------------------------------------------


 

Section 3.01.                          Organization; Powers.  It and each
Significant Subsidiary (a) is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization, (b) has all
requisite power and authority to own its property and assets and to carry on its
business as now conducted and as proposed to be conducted, except where the
failure to have such power and authority could not reasonably be expected to
result in a Material Adverse Effect, (c) is qualified to do business in every
jurisdiction where such qualification is required, except where the failure so
to qualify could not reasonably be expected to result in a Material Adverse
Effect, and (d) has the power and authority to execute, deliver and perform its
obligations under each Loan Document to which it is a party and under each other
agreement or instrument contemplated thereby to which it is or will be a party
and, in the case of any Borrower, to borrow hereunder.

 

Section 3.02.                          Authorization.  The Transactions (a) have
been duly authorized by all requisite corporate, partnership, limited liability
company or analogous and, if required, stockholder, partner, member or analogous
action and (b) will not (i) materially violate any provision of law, statute,
rule or regulation, or of the certificate or articles of incorporation or other
constitutive documents or by-laws of any Credit Party or any Significant
Subsidiary, (ii) materially violate any order of any Governmental Authority or
(iii) materially violate any provision of any material indenture, agreement or
other instrument to which any Credit Party or any Significant Subsidiary is a
party or by which any of them or any of their property is or may be bound,
(iv) be in material conflict with, result in a material breach of or constitute
(alone or with notice or lapse of time or both) a material default under any
such indenture, agreement or other instrument or (v) result in the creation or
imposition of any Lien upon any property or assets of any Credit Party or any
Significant Subsidiary (other than under any Loan Document).

 

Section 3.03.                          Enforceability.  This Agreement has been
duly executed and delivered by the Company and each Original Subsidiary Borrower
and constitutes, and each other Loan Document to which any Credit Party is
party, when executed and delivered by such Credit Party, will constitute, a
legal, valid and binding obligation of each such Credit Party enforceable
against each such Credit Party in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law. 
The Loans and all other obligations or liabilities of the Company and each other
Borrower hereunder shall not be subordinated in right of payment to any other
Indebtedness of the Company or such Borrower, respectively (it being understood
that secured obligations of the Company or any other Borrower have, by virtue of
such security, a prior claim on the related collateral).

 

Section 3.04.                          Governmental Approvals.  No action,
consent or approval of, registration or filing with or other action by any
Governmental Authority to be made or obtained by any Credit Party is or will be
required in connection with the Transactions, except such as will have been made
or obtained on or before the Effective Date and thereafter will be in full force
and effect and any informational filing with the Securities and Exchange
Commission.

 

Section 3.05.                          Financial Statements.  (a) The Company
has heretofore furnished to the Lenders (i) its Consolidated balance sheet and
related Consolidated statements of earnings, cash flows and shareholders’ equity
as of and for the fiscal year ended December 31, 2017, audited by

 

56

--------------------------------------------------------------------------------


 

and accompanied by the opinion of Pricewaterhouse Coopers LLP, independent
public accountants and (ii) its Consolidated balance sheet and related
Consolidated statements of earnings and cash flows as of and for the fiscal
quarter ended July 1, 2018, certified by its chief financial officer.  Such
financial statements present fairly in all material respects the financial
position of the Company and its Consolidated Subsidiaries as of such dates and
their results of operations and cash flows for such periods.  Such statements of
financial position and the notes thereto disclose all material liabilities,
direct or contingent, of the Company and its Consolidated Subsidiaries as of the
dates thereof required to be disclosed under GAAP.  Such financial statements
were prepared in accordance with GAAP applied on a consistent basis.

 

(b)                     Since December 31, 2017, there has been no material
adverse change in the business, assets, property or financial condition of the
Company and its Subsidiaries taken as whole.

 

Section 3.06.                          Litigation; Compliance with Laws. 
(a) There are not any actions, suits, proceedings or governmental investigations
at law or in equity or by or before any Governmental Authority now pending or,
to the knowledge of the Company or Original Subsidiary Borrower, threatened in
writing against the Company or any Subsidiary or any business, property or
rights of any such Person (i) which involve the Loan Documents or the
Transactions or (ii) as to which there is a reasonable possibility of an adverse
determination which could, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect.

 

(b)                     Neither the Company nor any of the Subsidiaries is in
violation of any law, rule or regulation (including, without limitation, any
Environmental Law, the Trading with the Enemy Act of the United States of
America (as amended), any of the foreign assets control regulations of the
United States Treasury Department (as amended) and the Patriot Act), or in
default with respect to any judgment, writ, injunction or decree of any
Governmental Authority, where such violation or default could reasonably be
expected to result in a Material Adverse Effect.

 

Section 3.07.                          Federal Reserve Regulations.  The making
of the Loans hereunder and the use of the proceeds thereof as contemplated
hereby will not violate or be inconsistent with Regulation U or Regulation X. 
After application of the proceeds of any Loan, not more than 25% of the assets
of the Company and its Subsidiaries taken as a whole will be represented by
margin stock (within the meaning of Regulation U).

 

Section 3.08.                          No Regulatory Restrictions on Borrowing. 
Neither the Company nor any other Borrower is (a) an “investment company” as
defined in, or subject to regulation under, the Investment Company Act of 1940,
as amended, or (b) subject to any other applicable regulatory scheme which
restricts its ability to incur the indebtedness to be incurred hereunder.

 

Section 3.09.                          [Reserved].

 

Section 3.10.                          [Reserved].

 

Section 3.11.                          [Reserved].

 

Section 3.12.                          Beneficial Ownership Certification.  As
of the Effective Date, to the best knowledge of the Borrower, the information
included in the Beneficial Ownership Certification

 

57

--------------------------------------------------------------------------------


 

provided on or prior to the Effective Date to any Lender in connection with this
Agreement is true and correct in all material respects.

 

Section 3.13.                          Anti-Corruption Laws and Sanctions.  Each
of the Credit Parties has implemented and maintains in effect policies and
procedures designed to promote and achieve compliance by the Credit Parties and
their respective subsidiaries, directors, officers, employees and agents with
Anti-Corruption Laws and applicable Sanctions, and each of the Credit Parties,
their respective subsidiaries and their respective officers and employees and,
to the knowledge of the executive officers of each Credit Party, its directors
and agents are in compliance with Anti-Corruption Laws and applicable Sanctions,
in each case in all material respects.  None of (a) the Credit Parties or any of
their respective subsidiaries or, to the knowledge of the applicable Credit
Party, any of their respective directors, officers or employees, or (b) to the
knowledge of the Credit Parties, any agent of the Credit Parties or any of their
respective subsidiaries that will act in any capacity in connection with or
directly benefit from the credit facility established hereby, is a Sanctioned
Person.  None of the Credit Parties nor any of their respective subsidiaries is
organized or resident in a Sanctioned Country. No Borrowing or use of proceeds
thereof by any Credit Party will violate Anti-Corruption Laws or applicable
Sanctions.

 

ARTICLE 4
CONDITIONS

 

Section 4.01.                          Effective Date.  The obligations of the
Lenders to make Loans and of the Issuing Banks to issue Letters of Credit
hereunder shall not become effective until the date on which each of the
following conditions is satisfied (or waived in accordance with Section 12.02):

 

(a)                     The Administrative Agent (or its counsel) shall have
received from each party hereto either (i) a counterpart of this Agreement
signed on behalf of such party or (ii) written evidence satisfactory to the
Administrative Agent (which may include facsimile transmission or e-mail of a
signed signature page of this Agreement) that such party has signed a
counterpart of this Agreement.

 

(b)                     The Administrative Agent shall have received a favorable
written opinion (addressed to the Administrative Agent and the Lenders and dated
the Effective Date) of Foley & Lardner LLP, special New York counsel for the
Company, substantially in the form of Exhibit B-1, Sharon Barner, internal
counsel to the Company, substantially in the form of Exhibit B-2, Joseph Rigler,
internal counsel to the Original Subsidiary Borrower organized under the laws of
the United Kingdom, substantially in the form of Exhibit B-3A and Joseph Rigler,
internal counsel to the Original Subsidiary Borrowers organized under the laws
of the Netherlands, substantially in the form of Exhibit B-3B, in each case
covering such other matters relating to the Credit Parties, the Loan Documents
or the Transactions as the Administrative Agent shall reasonably request.  The
Company and each Original Subsidiary Borrower hereby requests such counsel to
deliver such opinions.

 

(c)                      The Administrative Agent shall have received such
documents and certificates as the Administrative Agent or its counsel may
reasonably request relating to the organization, existence and good standing of
the Borrowers, the authorization of the Transactions and any

 

58

--------------------------------------------------------------------------------


 

other legal matters relating to the Borrowers, the Loan Documents or the
Transactions, all in form and substance reasonably satisfactory to the
Administrative Agent and its counsel.

 

(d)                     The Administrative Agent shall have received a
certificate, dated the Effective Date and signed by the President, a Vice
President or a Financial Officer of the Company, confirming compliance with the
conditions set forth in paragraphs (a) and (b) of Section 4.02.

 

(e)                      The Administrative Agent shall have received all fees
and other amounts due and payable on or prior to the Effective Date, including,
to the extent invoiced reasonably in advance of the Effective Date,
reimbursement or payment of all out-of-pocket expenses required to be reimbursed
or paid by the Borrowers under the Loan Documents.

 

(f)                       The Administrative Agent shall have received evidence
reasonably satisfactory to it of the payment of all principal of and interest on
any loans outstanding under, and all accrued commitment fees under, the Existing
Credit Agreement as of the Effective Date.

 

(g)                      (i)  The Lenders shall have received all documentation
and other information reasonably requested by such Lender in writing at least
five (5) days prior to the Effective Date in order to allow it to comply with
applicable “know your customer” and anti-money laundering rules and regulations
with respect to each Credit Party and (ii) to the extent a Borrower qualifies as
a “legal entity customer” under the Beneficial Ownership Regulation, at least
five (5) days prior to the Effective Date, any Lender that has reasonably
requested a Beneficial Ownership Certification in relation to such Borrower
shall have received such Beneficial Ownership Certification (provided that, upon
the execution and delivery by such Lender of its signature page to this
Agreement, the conditions set forth in this clause (g) shall be deemed to be
satisfied).

 

The Administrative Agent shall notify the Company and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.  Simultaneously
with the effectiveness of this Agreement, on and subject to the occurrence of
the Effective Date, (i) the “Commitments” (as defined in the Existing Credit
Agreement) of the lenders under the Existing Credit Agreement shall terminate
pursuant to Section 2.08 thereof and (ii) the Commitments and Swingline
Commitments, respectively, of the Lenders shall be as set forth in Schedule
2.01A and 2.01B, as applicable. On the Effective Date, unless the context
otherwise requires, any reference to the Existing Credit Agreement contained in
any Loan Document shall be deemed to refer to this Agreement and any reference
to the Loans or obligations under the Existing Credit Agreement shall be deemed
to refer to the Loans and obligations under this Agreement. Each Lender and
Exiting Lender hereby waives any right to prior notice of the termination or
reduction of its “Commitments” under, or prepayment of its “Loans” under, the
Existing Credit Agreement. In the event that any Loans are to be made on the
Effective Date substantially simultaneously with the effectiveness of this
Agreement, such Loans and the repayment of the “Loans” (if any) under the
Existing Credit Agreement shall be effected, to the maximum extent practicable,
through the netting of amounts payable between the relevant Borrowers and the
respective Lenders with a view toward minimizing breakage costs and transfers of
funds.

 

Section 4.02.                          Each Credit Event.  The obligation of
each Lender to make a Loan on the occasion of any Borrowing, and of each Issuing
Bank to issue, amend to increase the amount of, renew or extend any Letter of
Credit, is subject to the satisfaction of the following conditions:

 

59

--------------------------------------------------------------------------------


 

(a)                     The representations and warranties of each Credit Party
set forth in each Loan Document to which it is party (other than those set forth
in Section 3.05(b) and Section 3.06(a)(ii)) shall be true and correct in all
material respects (except to the extent such representation or warranty is
already qualified by materiality or Material Adverse Effect, in which case, in
all respects) on and as of the date of such Borrowing or the date of issuance,
amendment to increase the amount of, renewal or extension of such Letter of
Credit, as applicable, except to the extent any such representation and warranty
expressly relates to an earlier date in which case such representation and
warranty shall be true and correct in all material respects as of such earlier
date (except to the extent such representation or warranty is already qualified
by materiality or Material Adverse Effect, in which case, in all respects).

 

(b)                     At the time of and immediately after giving effect to
such Borrowing or the issuance, amendment to increase the amount of, renewal or
extension of such Letter of Credit, as applicable, no Default shall have
occurred and be continuing.

 

(c)                      Receipt by the Administrative Agent of a Borrowing
Request in accordance with Section 2.03 or Section 2.04, as applicable.

 

Each Loan and each issuance, amendment to increase the amount of, renewal or
extension of a Letter of Credit shall be deemed to constitute a representation
and warranty by the Borrower on the date thereof as to the matters specified in
paragraphs (a) and (b) of this Section.

 

Section 4.03.                          First Borrowing by Each Eligible
Subsidiary.  The obligation of each Lender to make a Loan, and the obligation of
each Issuing Bank to issue a Letter of Credit, on the occasion of the first
Borrowing by or issuance of a Letter of Credit for the account of each Eligible
Subsidiary is subject to the satisfaction of the following further conditions:

 

(a)                     Receipt by the Administrative Agent of an opinion of
counsel for such Eligible Subsidiary reasonably acceptable to the Administrative
Agent, substantially to the effect of Exhibit C hereto and covering such other
matters relating to the transactions contemplated hereby as the Required Lenders
may reasonably require.

 

(b)                     Receipt by the Administrative Agent of all documents
which it may reasonably request relating to the existence of such Eligible
Subsidiary, the corporate authority for and the validity of the Election to
Participate of such Eligible Subsidiary and this Agreement of such Eligible
Subsidiary, and any other matters relevant thereto, all in form and substance
reasonably satisfactory to the Administrative Agent.

 

(c)                      Receipt by each Lender not less than five Euro-Currency
Business Days prior to the date of such Borrowing or issuance of all
documentation and other information reasonably requested in writing by such
Lender in order to allow it to comply with applicable “know your customer” and
anti-money laundering rules and regulations with respect to such Eligible
Subsidiary.

 

(d)                     Receipt by the Administrative Agent of a Borrowing
Request in accordance with Section 2.03 or Section 2.04, as applicable.

 

60

--------------------------------------------------------------------------------


 

ARTICLE 5
AFFIRMATIVE COVENANTS

 

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated (other than
those backed by a standby letter of credit or cash collateralized, in each case
in amounts and on terms satisfactory to the Issuing Bank and the Administrative
Agent) and all LC Disbursements shall have been reimbursed, the Company
covenants and agrees with the Lenders that it will, and will cause each of its
Subsidiaries or Significant Subsidiaries, as appropriate, to:

 

Section 5.01.                          Existence; Businesses and Properties. 
(a) Do or cause to be done all things necessary to preserve, renew and keep in
full force and effect its legal existence, except (i) in the case of each
Subsidiary that is not a Borrower to the extent that the failure to take any
such action could not reasonably be expected to have a Material Adverse Effect
or (ii) as otherwise expressly permitted under Section 6.02.

 

(b)                     Do or cause to be done all things necessary to
(i) obtain, preserve, renew, extend and keep in full force and effect the
rights, licenses, permits, franchises, authorizations, patents, copyrights,
trademarks and trade names (as applicable) material to the conduct of its
business, (ii) comply in all material respects with all applicable laws, rules,
regulations and orders of any Governmental Authority, whether now in effect or
hereafter enacted, and (iii) at all times maintain and preserve all property
material to the conduct of such business and keep such property in good repair,
working order and condition (ordinary wear and tear excepted) and from time to
time make, or cause to be made, all needful and proper repairs, renewals,
additions, improvements and replacements thereto necessary in order that the
business carried on in connection therewith may be properly conducted at all
times, except in the case of clauses (i), (ii) and (iii) above, to the extent
that the failure to do so could not reasonably be expected to result in a
Material Adverse Effect.

 

Section 5.02.                          Insurance.  In the case of the Company
and each Significant Subsidiary, keep its insurable properties insured at all
times in such amounts (with no greater risk retention) and against such risks as
are customarily maintained by companies of established repute engaged in the
same or similar businesses operating in the same or similar locations (including
without limitation by the maintenance of self-insurance to the extent consistent
with industry practice), and maintain such other insurance, to such extent and
against such risks, including fire and other risks insured against by extended
coverage, as is customary with companies in the same or similar businesses,
including public liability insurance against claims for personal injury or death
or property damage occurring upon, in, about or in connection with the use of
any properties owned, occupied or controlled by it, except in each case to the
extent that the failure to do so could not in the aggregate reasonably be
expected to result in a Material Adverse Effect.

 

Section 5.03.                          Taxes.  In the case of the Company and
each Significant Subsidiary, pay and discharge all income and other material
taxes, assessments and governmental charges or levies imposed upon it or upon
its income or profits or in respect of its property, before the same shall
become delinquent or in default; provided that such payment and discharge shall
not be required with respect to any such tax, assessment, charge or levy so long
as the validity or

 

61

--------------------------------------------------------------------------------


 

amount thereof shall be contested in good faith by appropriate action and the
Company or such Significant Subsidiary shall, to the extent required by GAAP,
set aside on its books adequate reserves with respect thereto, except in each
case, to the extent that the failure to do so could not in the aggregate
reasonably be expected to result in a Material Adverse Effect.

 

Section 5.04.                          Financial Statements, Reports, Etc.  In
the case of the Company, furnish to the Administrative Agent (which will
promptly furnish same to each Lender):

 

(a)                     within 90 days after the end of each fiscal year, its
Consolidated balance sheet and related Consolidated statements of earnings, cash
flows and shareholders’ equity, showing the financial position of the Company
and its Consolidated Subsidiaries as of the close of such fiscal year and their
results of operations and cash flows for such year, all audited by
PricewaterhouseCoopers LLP or other independent public accountants of recognized
national standing and accompanied by an opinion of such accountants (which shall
not be qualified in any material respect except with the consent of the Required
Lenders) to the effect that such Consolidated financial statements fairly
present in all material respects the financial position, results of operations
and cash flows of the Company on a Consolidated basis in accordance with GAAP
consistently applied (except with respect to consistency as otherwise indicated
therein), provided that if the independent auditor’s report with respect to such
consolidated financial statements is a combined report (that is, one report
containing both an opinion on such consolidated financial statements and an
opinion on internal controls over financial reporting), then such report may
include a qualification or limitation relating to the Company’s system of
internal controls over financial reporting due to the exclusion of any acquired
business from the management report on internal controls over financial
reporting made pursuant to Item 308 of Regulation S-K of the Securities and
Exchange Commission, to the extent such exclusion is permitted under provisions
published by the Securities and Exchange Commission; provided further, if
applicable, the independent auditor’s report may contain references to
independent audits performed by other independent public accountants of
recognized national standing as contemplated by AU Section 543, Part of Audit
Performed by Other Independent Auditors, or any successor standard under GAAP.

 

(b)                     within 45 days after the end of each of the first three
fiscal quarters of each fiscal year, its Consolidated balance sheet and related
Consolidated statements of earnings and cash flows showing the financial
position of the Company and its Consolidated Subsidiaries as of the close of
such fiscal quarter and their results of operations for such fiscal quarter and
the then elapsed portion of the fiscal year and their cash flows for the then
elapsed portion of the fiscal year, all certified by one of its Financial
Officers as fairly presenting in all material respects the financial position,
results of operations and cash flows of the Company on a Consolidated basis in
accordance with GAAP consistently applied (except with respect to consistency as
otherwise indicated therein), subject to normal year-end audit adjustments and
the absence of footnotes;

 

(c)                      concurrently with any delivery of financial statements
under paragraph (a) or (b) above, a certificate, substantially in the form of
Exhibit F hereto, of a Financial Officer (i) certifying that no Default has
occurred or, if a Default has occurred, specifying the nature and extent thereof
and any corrective action taken or proposed to be taken with respect thereto and
(ii) setting forth computations in reasonable detail reasonably satisfactory to
the Administrative Agent demonstrating compliance with the covenants contained
in Section 7.01;

 

62

--------------------------------------------------------------------------------


 

(d)                     promptly after the same become publicly available,
copies of all periodic and other reports, proxy statements and other materials
filed by it with the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of or all the functions of such Commission, or with
any national securities exchange, or distributed to its shareholders generally,
as the case may be; and

 

(e)                      promptly, from time to time, (x) such other information
regarding the operations, business affairs and financial condition of the
Company or any Subsidiary, or compliance with the terms of the Loan Documents,
as the Administrative Agent, at the request of any Lender, may reasonably
request and (y) information and documentation reasonably requested by the
Administrative Agent or any Lender for purposes of compliance with applicable
“know your customer” and anti-money laundering rules and regulations, including
the Patriot Act and the Beneficial Ownership Regulation.

 

Information required to be delivered pursuant to paragraphs 5.04(a), 5.04(b) or
5.04(d) above shall be deemed to have been delivered on the date on which
(x) such information has been posted on the Internet by the Securities and
Exchange Commission at https://www.sec.gov/edgar/searchedgar/webusers.htm (or
any successor website) or (y) the Company provides notice to the Administrative
Agent that such information has been posted on the Company’s website on the
Internet at www.cummins.com or at another website identified in such notice and
accessible by the Lenders without charge; provided that (i) such notice may be
included in a certificate delivered pursuant to paragraph 5.04(c) and (ii) the
Borrower shall deliver paper copies of the information referred to in paragraphs
5.04(a) or 5.04(b) to any Lender which requests such delivery.

 

Section 5.05.                          Litigation and Other Notices.  In the
case of the Company, furnish to the Administrative Agent (which will promptly
notify each Lender) prompt written notice of the following:

 

(a)                     any Default of which an executive officer of the Company
has knowledge, specifying the nature and extent thereof and the corrective
action (if any) proposed to be taken with respect thereto;

 

(b)                     the filing or commencement of, or any written threat or
notice of intention of any Person to file or commence, any action, suit or
proceeding, whether at law or in equity or by or before any Governmental
Authority, against the Company or any Affiliate thereof as to which there is a
reasonable possibility of an adverse determination and which, if adversely
determined, could reasonably be expected to result in a Material Adverse Effect;

 

(c)                      the occurrence of any ERISA Event that, alone or
together with any other ERISA Events which have occurred, could reasonably be
expected to result in a Material Adverse Effect;

 

(d)                     any development that has resulted in, or could
reasonably be expected to result in, a Material Adverse Effect;

 

(e)                      any change, following the effectiveness thereof, in the
Company’s senior unsecured debt rating from S&P or Moody’s or in its corporate
credit rating from S&P; and

 

63

--------------------------------------------------------------------------------


 

(f)                       any change in the information provided in the
Beneficial Ownership Certification delivered to such Lender that would result in
a change to the list of beneficial owners identified in such certification.

 

Section 5.06.                          Maintaining Records; Access to Properties
and Inspections.  In the case of the Company and each Significant Subsidiary,
maintain all financial records in a manner sufficient to be able to prepare
financial statements in accordance with GAAP and permit any representatives
designated by the Administrative Agent or any Lender, upon reasonable prior
notice, to visit and inspect the financial records and the properties of the
Company or any Significant Subsidiary at reasonable times and as often as
reasonably requested and to make extracts from and copies of such financial
records, and permit any representatives designated by any Administrative Agent
or any Lender to discuss the affairs, finances and condition of the Company or
any Significant Subsidiary with the officers thereof and independent accountants
therefor; provided that (i) the Company or such Significant Subsidiary may
require that a representative appointed by it be present at such inspections or
discussions, (ii) the obligations of the Company and its Significant
Subsidiaries under this Section are subject to, and the Administrative Agent and
any such Lender shall comply with, all applicable confidentiality restrictions
and (iii) unless an Event of Default has occurred and is continuing, the Company
and its Significant Subsidiaries, taken as a whole, shall only be required to
reimburse the Administrative Agent and each Lender in the aggregate for the
expenses incurred by the Administrative Agent and each Lender for one such visit
and inspection by the Administrative Agent and each Lender in any calendar year.

 

Section 5.07.                          Use of Proceeds and Letters of Credit. 
Use the proceeds of the Loans and request the issuance of Letters of Credit only
for the general corporate purposes of the Company and its Subsidiaries.  The
Company and its Subsidiaries are not engaged in the business of extending credit
for the purpose of purchasing or carrying margin stock (within the meaning of
Regulation U).  No part of the proceeds of any Loan will be used, whether
directly or indirectly, (a) for any purpose that entails a violation of any of
the Regulations of the Board, including Regulation T, Regulation U and
Regulation X, or (b) in any hostile acquisition of another Person.  None of the
Credit Parties will request any Borrowing or Letter of Credit, and none of the
Credit Parties shall use, and each of the Credit Parties shall procure that none
of its subsidiaries nor its or their respective directors, officers, employees
and agents shall use, the proceeds of any Borrowing or Letter of Credit (A) in
furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (B) for the purpose of funding or
financing any activities, business or transaction of or with any Sanctioned
Person, or in any Sanctioned Country, in each case to the extent such
activities, business or transaction would violate Sanctions if conducted by a
company organized in the United States or by a company organized in a European
Union member state, or (C) in any other manner that would result in liability to
any Lender, the Administrative Agent, any Issuing Bank or any Swingline Lender
under any applicable Sanctions or the violation of any Sanctions by any Lender,
the Administrative Agent, any Issuing Bank or any Swingline Lender.

 

Section 5.08.                          Compliance with Laws.  Comply with all
applicable laws, statutes, rules and regulations, including Environmental Laws,
and obtain, maintain and comply with any and all licenses, approvals,
notifications, registrations or permits required by such applicable laws,

 

64

--------------------------------------------------------------------------------


 

statutes, rules and regulations except to the extent that, in any such case,
failure to do so could not be reasonably expected to have a Material Adverse
Effect.  Each of the Credit Parties will maintain in effect and enforce policies
and procedures designed to promote and achieve compliance by the Credit Parties
and each of their respective subsidiaries and their respective directors,
officers, employees and agents with Anti-Corruption Laws and applicable
Sanctions, in each case in all material respects.

 

ARTICLE 6
NEGATIVE COVENANTS

 

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or terminated (other than those backed by a
standby letter of credit or cash collateralized, in each case in amounts and on
terms satisfactory to the Issuing Bank and the Administrative Agent ) and all LC
Disbursements shall have been reimbursed, the Company covenants and agrees with
the Lenders that it will not, and will not cause or permit any of its
Subsidiaries to:

 

Section 6.01.                          Negative Pledge.  Create, incur, assume
or permit to exist any Lien on any property or assets (including stock or other
securities of Subsidiaries) now owned or hereafter acquired by it or on any
income or rights in respect of any thereof, except:

 

(a)                     Liens imposed by law for taxes, assessments,
governmental charges or levies that are not yet due or are being contested by
proper action and for which adequate reserves in accordance with GAAP are
established;

 

(b)                     carriers’, warehousemen’s, mechanics’, materialmen’s,
repairmen’s and other like Liens imposed by law, arising in the ordinary course
of business and securing obligations that are not overdue by more than 30 days
or are being contested in compliance with Section 5.03;

 

(c)                      pledges and deposits and other Liens made in the
ordinary course of business in compliance with workers’ compensation,
unemployment insurance and other social security laws or regulations;

 

(d)                     Liens (including deposits) to secure the performance of
bids, tenders, trade contracts, leases, statutory obligations, surety and appeal
bonds, performance bonds and other obligations of like nature, in each case in
the ordinary course of business;

 

(e)                      easements, zoning restrictions, rights-of-way and
similar encumbrances on real property imposed by law or arising in the ordinary
course of business that do not secure any monetary obligations and do not
materially detract from the value of the affected property or interfere
materially with the ordinary conduct of business of the Company or any
Subsidiary;

 

(f)                       any Lien existing on any property or asset prior to
the acquisition thereof by the Company or any Subsidiary; provided that (i) such
Lien is not created in contemplation of or in connection with such acquisition
and (ii) such Lien does not apply to any other property or assets of the Company
or any Subsidiary;

 

65

--------------------------------------------------------------------------------


 

(g)                      Liens (including deposits) in connection with
self-insurance;

 

(h)                     judgment or other similar Liens in connection with legal
proceedings in an aggregate principal amount (net of amounts for which relevant
insurance providers have delivered written acknowledgements of coverage) not to
exceed $300,000,000; provided that the execution or other enforcement of such
Liens is effectively stayed and the claims secured thereby are being actively
contested in good faith by appropriate proceedings;

 

(i)                         Liens arising in connection with advances or
progress payments under government contracts;

 

(j)                        Liens on assets of Subsidiaries securing Indebtedness
payable to the Company or any Wholly-Owned Consolidated Subsidiary;

 

(k)                     Liens on cash and cash equivalents deposited to
discharge and/or defease Indebtedness in accordance with the terms thereof;

 

(l)                         [Reserved]

 

(m)                 Liens securing Indebtedness other than Indebtedness
described in paragraphs (a) through (l) above, to the extent and only to the
extent that the aggregate amount of Priority Indebtedness shall not exceed 12.5%
of the Consolidated assets of the Company and its Consolidated Subsidiaries as
reflected in the annual or quarterly report then most recently filed by the
Company with the Securities and Exchange Commission, determined at the time such
Liens are granted and at the time of any subsequent incurrence of Indebtedness
secured thereby;

 

(n)                     Liens arising from leases, subleases or licenses granted
to others which do not interfere in any material respect with the business of
the Company or any of the Subsidiaries;

 

(o)                     Liens in respect of an agreement to dispose of any
asset, to the extent such disposal is permitted by this Agreement;

 

(p)                     Liens arising under any retention of title arrangements
entered into in the ordinary course of business or over goods or documents of
title to goods arising in the ordinary course of documentary credit
transactions;

 

(q)                     Liens arising due to any cash pooling, netting or
composite accounting arrangements between any one or more of the Company and any
of the Subsidiaries or between any one or more of such entities and one or more
banks or other financial institutions where any such entity maintains deposits;

 

(r)                        customary rights of set off, revocation, refund or
chargeback or similar rights under deposit disbursement, concentration account
agreements or under the Uniform Commercial Code (or comparable foreign law) or
arising by operation of law of banks or other financial institutions where the
Company or any of the Subsidiaries maintains deposit, disbursement or
concentration accounts in the ordinary course of business;

 

66

--------------------------------------------------------------------------------


 

(s)                       the replacement, extension or renewal of any Lien
permitted by clause (f) above upon or in the same assets subject thereto or the
replacement, extension or renewal (to the extent the amount thereof is not
increased) of the Indebtedness or other obligation secured thereby; and

 

(t)                        Liens on proceeds of any of the assets permitted to
be the subject of any Lien or assignment permitted by this Section 6.01.

 

Section 6.02.                          Mergers, Consolidations, and Sales of
Assets.  In the case of the Company and any other Borrower, merge with or into
or consolidate with any other Person, or permit any other Person to merge into
or consolidate with it, or sell, transfer, lease or otherwise dispose of (in one
transaction or in a series of related transactions) all or substantially all of
its assets, or liquidate or dissolve or reorganize in a jurisdiction that is not
an Approved Jurisdiction, except that, if at the time thereof and immediately
after giving effect thereto no Default shall have occurred and be continuing,
(i) any Subsidiary or other Person may merge into or consolidate with the
Company in a transaction in which the Company is the surviving corporation,
(ii) any Subsidiary that is a Borrower may merge into or consolidate with any
other Person in a transaction in which the surviving entity is a Wholly-Owned
Consolidated Subsidiary; provided that the surviving corporation shall be a
Borrower organized under the laws of an Approved Jurisdiction, and (iii) any
Subsidiary may sell, transfer, lease or otherwise dispose of its assets to any
other Person.

 

Section 6.03.                          Priority Indebtedness.  In the case of
Subsidiaries, incur, create, assume or permit to exist any Priority Indebtedness
if, immediately after giving effect to the incurrence thereof, the aggregate
amount of Priority Indebtedness would exceed 12.5% of the Consolidated assets of
the Company and its Consolidated Subsidiaries as reflected in the annual or
quarterly report then most recently filed by the Company with the Securities and
Exchange Commission.

 

ARTICLE 7
FINANCIAL COVENANT

 

Section 7.01.                          Debt to Total Capital.  The Company will
not permit the ratio of (a) Total Debt to (b) Consolidated Total Capital, each
determined as of the last day of each fiscal quarter, to be greater than 0.65:1.

 

ARTICLE 8
EVENTS OF DEFAULT

 

If any of the following events (“Events of Default”) shall occur:

 

(a)                     any representation or warranty made, or deemed made, in
or pursuant to the Loan Documents, or any representation, warranty, statement or
information contained in any written report, certificate, financial statement or
other instrument furnished by or on behalf of any Credit Party in connection
with or pursuant to the Loan Documents, shall prove to have been false or
misleading in any material respect when so made, deemed made or furnished;

 

67

--------------------------------------------------------------------------------


 

(b)                     default shall be made in the payment of any principal of
any Loan or any reimbursement obligation in respect of any LC Disbursement when
and as the same shall become due and payable, whether at the due date thereof or
at a date fixed for prepayment thereof or pursuant to any provision of the Loan
Documents or otherwise;

 

(c)                      default shall be made in the payment of any interest on
any Loan or any fee or any other amount (other than an amount referred to in
(b) above) due under the Loan Documents, when and as the same shall become due
and payable, and such default shall continue unremedied for a period of five
Domestic Business Days;

 

(d)                     default shall be made in the due observance or
performance by the Company or any Subsidiary of any covenant, condition or
agreement contained in Section 5.05(a), Section 5.07, Article 6 or Article 7 and
such default shall continue unremedied for a period of five Domestic Business
Days after the earlier of (i) a Financial Officer of the Company becoming aware
thereof and (ii) notice thereof from the Administrative Agent or any Lender to
the Company;

 

(e)                      default shall be made in the due observance or
performance by the Company or any Subsidiary of any covenant, condition or
agreement contained in the Loan Documents (other than those specified in (b),
(c) or (d) above) and such default shall continue unremedied for a period of ten
Domestic Business Days after notice thereof from the Administrative Agent or any
Lender to the Company;

 

(f)                       the Company or any Subsidiary shall (i) fail to pay
any of its Indebtedness (excluding Indebtedness owing to the Company or any of
its Subsidiaries) in excess of $125,000,000 in the aggregate when due and such
failure shall continue after the applicable grace period, if any, specified in
the agreement or instrument relating to such Indebtedness or (ii) fail to
observe or perform any term, covenant or condition on its part to be observed or
performed under any agreement or instrument relating to any such Indebtedness,
when required to be observed or performed, and such failure shall continue after
the applicable grace period, if any, specified in such agreement or instrument,
if the effect of such failure is to accelerate, or permit the acceleration of,
the maturity of such Indebtedness or such Indebtedness has been accelerated and
such acceleration has not been rescinded; or any amount of Indebtedness in
excess of $125,000,000 shall be required to be prepaid, defeased, purchased or
otherwise acquired by the Company or any Subsidiary (other than by a regularly
scheduled required prepayment and other than secured Indebtedness that becomes
due as a result of the voluntary transfer of assets securing such Indebtedness),
prior to the stated maturity thereof; provided that none of the following shall
give rise to an Event of Default: (i) Indebtedness that becomes due as a result
of the voluntary sale or transfer of assets securing such Indebtedness and
(ii) mandatory prepayments or offers to purchase of Indebtedness in accordance
with the documentation governing such Indebtedness by reason of the receipt of
net cash proceeds of (A) other Indebtedness, (B) dispositions (including,
without limitation, as the result of casualty events and governmental takings)
or (C) equity issuances, or by reason of the generation of excess cash flow in
an amount equal to a percentage thereof;

 

(g)                      an involuntary proceeding shall be commenced or an
involuntary petition shall be filed in a court of competent jurisdiction seeking
(i) relief in respect of the Company or any Significant Subsidiary, or of a
substantial part of the property or assets of the Company or any

 

68

--------------------------------------------------------------------------------


 

Significant Subsidiary, under Title 11 of the United States Code, as now
constituted or hereafter amended, or any other Federal, state or foreign
bankruptcy, insolvency, receivership or similar law, (ii) the appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar official for
the Company or any Significant Subsidiary, or for a substantial part of the
property or assets of the Company or any Significant Subsidiary, or (iii) the
winding-up or liquidation of the Company or any Significant Subsidiary; and such
proceeding or petition shall continue undismissed for 60 days, or an order or
decree approving or ordering any of the foregoing shall be entered;

 

(h)                     the Company or any Significant Subsidiary shall
(i) voluntarily commence any proceeding or file any petition seeking relief
under Title 11 of the United States Code, as now constituted or hereafter
amended, or any other Federal, state or foreign bankruptcy, insolvency,
receivership or similar law, (ii) consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or the filing of any
petition described in (g) above, (iii) apply for or consent to the appointment
of a receiver, trustee, custodian, sequestrator, conservator or similar official
for the Company or any Significant Subsidiary, or for a substantial part of the
property or assets of the Company or any Significant Subsidiary, (iv) file an
answer admitting the material allegations of a petition filed against it in any
such proceeding, (v) make a general assignment for the benefit of creditors,
(vi) admit in writing its inability or fail generally to pay its debts as they
become due or (vii) take any action for the purpose of authorizing any of the
foregoing;

 

(i)                         one or more judgments for the payment of money in an
aggregate amount in excess of $125,000,000 shall be rendered against the
Company, any Significant Subsidiary or any combination thereof and the same
shall remain undischarged for a period of 30 consecutive days during which
execution shall not be effectively stayed; provided, however, that any such
judgment shall not be included in the calculation of the aggregate amount of
judgments under this clause (i) if and for so long as (A) the amount of such
judgment is covered by a valid and binding policy of insurance between the
defendant and the insurer covering payment thereof and (B) such insurer, which
shall be rated at least “A” by A.M. Best Company, has been notified of, and has
not disputed the claim made for payment of, the amount of such judgment;

 

(j)                        a Change in Control shall occur;

 

(k)                     the provisions of Article 11 shall cease to constitute
valid, binding and enforceable obligations of the Company for any reason, or any
Credit Party shall have so asserted in writing; or

 

(l)                         an ERISA Event shall have occurred that, when taken
together with all other ERISA Events that have occurred, could reasonably be
expected to result in a Material Adverse Effect;

 

then, and in every such event (other than an event with respect to any Borrower
described in paragraph (g) or (h) above), and at any time thereafter during the
continuance of such event, the Administrative Agent shall, at the request of the
Required Lenders, by notice to the Company, take either or both of the following
actions at the same or different times: (i) terminate forthwith the Commitments
and (ii) declare the Loans then outstanding to be forthwith due and payable,

 

69

--------------------------------------------------------------------------------


 

whereupon the principal of the Loans, together with accrued interest thereon and
any unpaid accrued fees and all other liabilities of any Borrower accrued
hereunder, shall become forthwith due and payable, without presentment, demand,
protest or any other notice of any kind, all of which are hereby expressly
waived by each Borrower, anything contained herein to the contrary
notwithstanding; and upon the occurrence of any event described in
paragraph (g) or (h) above with respect to any Borrower, the Commitments shall
automatically terminate and the principal of all Loans then outstanding,
together with accrued interest thereon and any unpaid accrued fees and all other
liabilities of the Borrowers accrued hereunder, shall automatically become due
and payable, without presentment, demand, protest or any other notice of any
kind, all of which are hereby expressly waived by each Borrower, anything
contained herein to the contrary notwithstanding.

 

ARTICLE 9
THE AGENTS

 

Section 9.01.                          Appointment and Authorization of
Administrative Agent.  Each of the Lenders and each Issuing Bank hereby
irrevocably appoints the Administrative Agent as its agent and authorizes it to
take such actions on its behalf and to exercise such powers as are delegated to
it by the terms of the Loan Documents, together with such actions and powers as
are reasonably incidental thereto.

 

Section 9.02.                          Rights and Powers of Administrative Agent
as a Lender.  The bank serving as the Administrative Agent hereunder shall have
the same rights and powers in its capacity as a Lender as any other Lender and
may exercise the same as though it were not the Administrative Agent, and such
bank and its Affiliates may accept deposits from, lend money to and generally
engage in any kind of business with the Company or any Subsidiary or other
Affiliate thereof as if it were not the Administrative Agent hereunder.

 

Section 9.03.                          Limited Duties and Responsibilities of
Administrative Agent.  The Administrative Agent shall not have any duties or
obligations except those expressly set forth in the Loan Documents.  Without
limiting the generality of the foregoing, (a) the Administrative Agent shall not
be subject to any fiduciary or other implied duties, regardless of whether a
Default has occurred and is continuing, (b) the Administrative Agent shall not
have any duty to take any discretionary action or exercise any discretionary
powers, except discretionary rights and powers expressly contemplated hereby
that the Administrative Agent is required to exercise in writing as directed by
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 12.02) and
(c) except as expressly set forth in any Loan Document, the Administrative Agent
shall not have any duty to disclose, and shall not be liable to any Lender for
the failure to disclose, any information relating to the Company or any of its
Subsidiaries that is communicated to or obtained by the bank serving as
Administrative Agent or any of its Affiliates in any capacity.  The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 12.02) or in the absence of its own gross negligence or
willful misconduct.  The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until written notice thereof is given to the
Administrative Agent by the Company or a Lender, and the Administrative Agent
shall not be

 

70

--------------------------------------------------------------------------------


 

responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty or representation made in or in connection with any Loan Document,
(ii) the contents of any certificate, report or other document delivered under
any Loan Document or in connection therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth in any Loan Document, (iv) the validity, enforceability, effectiveness or
genuineness of any Loan Document or any other agreement, instrument or document
or (v) the satisfaction of any condition set forth in Article 4 or elsewhere in
any Loan Document, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.

 

Section 9.04.                          Authority of Administrative Agent to Rely
on Certain Writings, Statements and Advice.  The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing believed by it to be genuine and to have been signed or sent by the
proper Person.  The Administrative Agent also may rely upon any statement made
to it orally or by telephone and believed by it to be made by the proper Person,
and shall not incur any liability for relying thereon.  The Administrative Agent
may consult with legal counsel (who may be counsel for the Company), independent
accountants and other experts selected by it in good faith, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

 

Section 9.05.                          Sub-Agents and Related Parties.  The
Administrative Agent may perform any and all its duties and exercise its rights
and powers by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties.  The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

 

Section 9.06.                          Resignation; Successor Administrative
Agent.  Subject to the appointment and acceptance of a successor Administrative
Agent as provided in this paragraph, the Administrative Agent may resign at any
time by notifying the Lenders, the Issuing Banks and the Company.  Upon any such
resignation, the Required Lenders shall have the right, in consultation with the
Company, to appoint a successor.  If no successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation, then
the retiring Administrative Agent may, on behalf of the Lenders and the Issuing
Banks, appoint a successor Administrative Agent which shall be a bank with an
office in New York, New York, or an Affiliate of any such bank.  Upon the
acceptance of its appointment as a successor Administrative Agent hereunder,
such successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder.  The fees payable by the Company to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Company and such successor.  After the Administrative Agent’s
resignation hereunder, the provisions of this Article and Section 12.03 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties in

 

71

--------------------------------------------------------------------------------


 

respect of any actions taken or omitted to be taken by any of them while it was
acting as Administrative Agent.

 

Section 9.07.                          Credit Decisions by Lenders.  Each Lender
acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon the Loan Documents, any related agreement or
any document furnished hereunder or thereunder.

 

Section 9.08.                          Administrative Agent’s Fee.  The Company
agrees to pay to the Administrative Agent, for its own account, fees payable in
the amounts and at the times separately agreed upon between the Company and the
Administrative Agent.

 

Section 9.09.                          Other Agents.  Nothing in the Loan
Documents shall impose on any Agent or Arranger other than the Administrative
Agent, in its capacity as an Agent or Arranger, any obligation or liability
whatsoever.

 

Section 9.10.                          Certain ERISA Matters.  (a) Each Lender
(x) represents and warrants, as of the date such Person became a Lender party
hereto, to, and (y) covenants, from the date such Person became a Lender party
hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, the Administrative Agent, and each Arranger and their respective
Affiliates, and not, for the avoidance of doubt, to or for the benefit of the
Company or any other Credit Party, that at least one of the following is and
will be true:

 

(i)                                     such Lender is not using “plan assets”
(within the meaning of the Plan Asset Regulations) of one or more Benefit Plans
in connection with the Loans, the Letters of Credit or the Commitments,

 

(ii)                                  the transaction exemption set forth in one
or more PTEs, such as PTE 84-14 (a class exemption for certain transactions
determined by independent qualified professional asset managers), PTE 95-60 (a
class exemption for certain transactions involving insurance company general
accounts), PTE 90-1 (a class exemption for certain transactions involving
insurance company pooled separate accounts), PTE 91-38 (a class exemption for
certain transactions involving bank collective investment funds) or PTE 96-23 (a
class exemption for certain transactions determined by in-house asset managers),
is applicable with respect to such Lender’s entrance into, participation in,
administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement, and the conditions for exemptive relief
thereunder are and will continue to be satisfied in connection therewith,

 

(iii)                               (A) such Lender is an investment fund
managed by a “Qualified Professional Asset Manager” (within the meaning of
Part VI of PTE 84-14), (B) such Qualified Professional Asset Manager made the
investment decision on behalf of such Lender to enter into, participate in,
administer and perform the Loans, the Letters of

 

72

--------------------------------------------------------------------------------


 

Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections
(b) through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such
Lender, the requirements of subsection (a) of Part I of PTE 84-14 are satisfied
with respect to such Lender’s entrance into, participation in, administration of
and performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, or

 

(iv)                              such other representation, warranty and
covenant as may be agreed in writing between the Administrative Agent, in its
sole discretion, and such Lender.

 

(b)                     Each of the Administrative Agent and each Arranger
hereby informs the Lenders that each such Person is not undertaking to provide
impartial investment advice, or to give advice in a fiduciary capacity, in
connection with the transactions contemplated hereby, and that such Person has a
financial interest in the transactions contemplated hereby in that such Person
or an Affiliate thereof (i) may receive interest or other payments with respect
to the Loans, the Letters of Credit, the Commitments and this Agreement,
(ii) may recognize a gain if it extended the Loans, the Letters of Credit or the
Commitments for an amount less than the amount being paid for an interest in the
Loans, the Letters of Credit or the Commitments by such Lender or (iii) may
receive fees or other payments in connection with the transactions contemplated
hereby, the Loan Documents or otherwise, including structuring fees, commitment
fees, arrangement fees, facility fees, upfront fees, underwriting fees, ticking
fees, agency fees, administrative agent or collateral agent fees, utilization
fees, minimum usage fees, letter of credit fees, fronting fees, deal-away or
alternate transaction fees, amendment fees, processing fees, term out premiums,
banker’s acceptance fees, breakage or other early termination fees or fees
similar to the foregoing.

 

ARTICLE 10
REPRESENTATIONS AND WARRANTIES OF ELIGIBLE SUBSIDIARIES

 

Each Eligible Subsidiary shall be deemed by the execution and delivery of its
Election to Participate to have represented and warranted as of the date thereof
that:

 

Section 10.01.                   Organization; Powers.  Such Eligible
Subsidiary  (a)  is duly organized, validly existing and in good standing under
the laws of the jurisdiction of its organization, (b) has the power and
authority to execute, deliver and perform its obligations hereunder and under
each other agreement or instrument contemplated thereby to which it is or will
be a party and to borrow hereunder and (c) is a Wholly-Owned Consolidated
Subsidiary.

 

Section 10.02.                   Authorization.  The Transactions and the
execution and delivery by such Eligible Subsidiary of its Election to
Participate and the performance by such Eligible Subsidiary of this Agreement,
(a) have been duly authorized by all requisite corporate, partnership, limited
liability company or analogous and, if required, stockholder, partner, member or
analogous action and (b) will not (i) materially violate any provision of law,
statute, rule or regulation, or of the certificate or articles of incorporation
or other constitutive documents or by-laws of such Eligible Subsidiary,
(ii)materially violate any order of any Governmental Authority or
(iii) materially violate any provision of any material indenture, agreement or
other instrument to

 

73

--------------------------------------------------------------------------------


 

which such Eligible Subsidiary is a party or by which any of them or any of
their property is or may be bound, (iv) be in material conflict with, result in
a breach of or constitute (alone or with notice or lapse of time or both) a
material default under any such indenture, agreement or other instrument or
(v) result in the creation or imposition of any Lien upon any property or assets
of such Eligible Subsidiary (other than under any Loan Document).

 

Section 10.03.                   Enforceability.  Its Election to Participate
has been duly executed and delivered by such Eligible Subsidiary, and this
Agreement constitutes a legal, valid and binding obligation of such Eligible
Subsidiary enforceable against such Eligible Subsidiary in accordance with its
terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium
or other similar laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law.

 

Section 10.04.                   Taxes.  Except as disclosed in such Election to
Participate, there is no income, stamp or other tax of any country, or any
taxing authority thereof or therein, imposed by or in the nature of withholding
or otherwise, which is imposed on any payment to be made by such Eligible
Subsidiary pursuant hereto, or is imposed on or by virtue of the execution,
delivery or enforcement of its Election to Participate.

 

ARTICLE 11
GUARANTY

 

Section 11.01.                   The Guaranty.  The Company hereby
unconditionally and absolutely guarantees the full and punctual payment (whether
at stated maturity, upon acceleration or otherwise) of the principal of and
interest on each Loan made to and each obligation to reimburse any LC
Disbursement incurred by each other Borrower pursuant to this Agreement, and the
full and punctual payment of all other amounts payable by each other Borrower
under this Agreement.  Upon failure by any other Borrower to pay punctually any
such amount, the Company agrees that it shall forthwith on demand pay the amount
not so paid at the place and in the manner specified in this Agreement.

 

Section 11.02.                   Guaranty Unconditional.  The obligations of the
Company hereunder shall be unconditional, irrevocable and absolute and, without
limiting the generality of the foregoing, shall not be released, discharged or
otherwise affected by:

 

(a)                        any extension, renewal, settlement, compromise,
waiver or release in respect of any obligation of any Borrower or any other
Person under any Loan Document or by operation of law or otherwise (except to
the extent the foregoing expressly releases the Company’s obligations under this
Article 11);

 

(b)                        any modification or amendment of or supplement to any
Loan Document (other than any modification, amendment or supplement of this
Article 11 effected in accordance with Section 12.02);

 

(c)                         any release, impairment, non-perfection or
invalidity of any direct or indirect security for any obligation of any Borrower
or any other Person under any Loan Document;

 

74

--------------------------------------------------------------------------------


 

(d)                        any change in the corporate existence, structure or
ownership of any Borrower or any other Person or any insolvency, bankruptcy,
reorganization or other similar proceeding affecting any Borrower or any other
Person or its assets or any resulting release or discharge of any obligation of
any Borrower or any other Person contained in any Loan Document;

 

(e)                         the existence of any claim, set-off or other rights
which the Company may have at any time against any other Borrower, the
Administrative Agent, any Lender or any other Person, whether in connection
herewith or with any unrelated transactions; provided that nothing herein shall
prevent the assertion of any such claim by separate suit or compulsory
counterclaim;

 

(f)                          any invalidity or unenforceability relating to or
against any Borrower or any other Person for any reason of any Loan Document, or
any provision of applicable law or regulation purporting to prohibit the payment
by any Borrower of the principal of or interest on any Loan or any other amount
payable by it under any Loan Document; or

 

(g)                         any other act or omission to act or delay of any
kind by any Borrower, the Administrative Agent, any Lender or any other Person
or any other circumstance whatsoever which might, but for the provisions of this
paragraph, constitute a legal or equitable discharge of or defense to the
Company’s obligations hereunder (in each case other than payment in full of the
obligations guaranteed hereunder).

 

Section 11.03.                   Discharge Only Upon Payment in Full;
Reinstatement in Certain Circumstances.  Each of the Company’s obligations
hereunder shall remain in full force and effect until the Commitments shall have
terminated and the principal of and interest on the Loans and all other amounts
payable hereunder by the Company and each other Borrower under this Agreement
shall have been paid in full in cash (or backed by a standby letter of credit or
cash collateralized, in each case in amounts and on terms satisfactory to the
Issuing Bank and the Administrative Agent) and all LC Disbursements shall have
been reimbursed.  If at any time any payment of the principal of or interest on
any Loan or any other amount payable by any other Borrower under this Agreement
is rescinded or must be otherwise restored or returned upon the insolvency,
bankruptcy or reorganization of such Borrower or otherwise, the Company’s
obligations hereunder with respect to such payment shall be reinstated at such
time as though such payment had been due but not made at such time.

 

Section 11.04.                   Waiver by the Company.  The Company irrevocably
waives acceptance of its guaranty under this Article 11, presentment, demand
(except as provided in Section 11.01), protest and any notice not provided for
herein, as well as, solely for purposes of Article 11 any requirement that at
any time any action be taken by any Person against any Borrower or any other
Person.  The Company’s guaranty hereunder is a guaranty of payment and not
merely of collection.

 

Section 11.05.                   Subrogation.  Upon making any payment with
respect to any Borrower hereunder, the Company shall be subrogated to the rights
of the payee against such Borrower with respect to such payment; provided that
the Company shall not enforce any payment by way of subrogation unless all
amounts of principal of and interest on the Loans to such Borrower and all other
amounts payable by such Borrower under this Agreement have been paid in full in
cash.

 

75

--------------------------------------------------------------------------------


 

Section 11.06.                   Stay of Acceleration.  If acceleration of the
time for payment of any amount payable by any Borrower under this Agreement is
stayed upon insolvency, bankruptcy or reorganization of such Borrower, all such
amounts otherwise subject to acceleration under the terms of this Agreement
shall nonetheless be payable by the Company hereunder forthwith on demand by the
Administrative Agent made at the request of the Required Lenders.

 

Section 11.07.                   Continuing Guaranty.  The Company’s guaranty
hereunder is a continuing guaranty, shall be binding on the Company and its
successors and assigns, and shall be enforceable by the Lenders.  If all or part
of any Lender’s interest in any obligation guaranteed by the Company is assigned
or otherwise transferred, the transferor’s rights under the Company’s guaranty,
to the extent applicable to the obligation so transferred, shall automatically
be transferred with such obligation.

 

ARTICLE 12
MISCELLANEOUS

 

Section 12.01.                   Notices.  (a) Except in the case of notices and
other communications expressly permitted to be given by telephone (and subject
to paragraph (b) below), all notices and other communications provided for
herein shall be in writing and shall be delivered by hand or overnight courier
service, mailed by certified or registered mail or sent by facsimile, as
follows:

 

(i)                                if to the Company, to it at Cummins Inc., 500
Jackson Street, Box 3005, Columbus, Indiana  47202-3005, Attention of Vice
President/Treasurer (Email: donald.jackson@cummins.com);

 

(ii)                             if to any Subsidiary Borrower, to it care of
the Company;

 

(iii)                          if to the Administrative Agent, to JPMorgan Chase
Bank, N.A., 500 Stanton Christiana Road, NCC5/1st Floor, Newark, DE 19713,
Attention of Loan & Agency Services Group — Joe Aftanis (Phone: 303-552-0847;
Facsimile: 302-634-3301; Email: joe.aftanis@jpmorgan.com);

 

(iv)                         if to JPMCB as Issuing Bank, to it at JPMorgan
Chase Bank, N.A., 10420 Highland Manor Drive, Floor 4, Tampa, Florida 33610,
Attention of Standby LC Dept. Ralph Davis (Facsimile No. 813-432-5161) and, if
such notice concerns a Letter of Credit denominated in an Alternative Currency,
also to it at JPMorgan Europe London Office (Facsimile No. 44 207 777 2360);

 

(v)                            if to JPMCB as Swingline Lender:

 

(A)                                   for Swingline Loans made in Dollars, to it
at JPMorgan Chase Bank, N.A., 500 Stanton Christiana Road, NCC5/1st Floor,
Newark, DE 19713, Attention of Loan & Agency Services Group — Joe Aftanis
(Phone: 303-552-0847; Facsimile: 302-634-3301; Email: joe.aftanis@jpmorgan.com);

 

76

--------------------------------------------------------------------------------


 

(B)                                   for Swingline Loans made in Euros or Pound
Sterling, to Email: european.loan.operations@jpmorgan.com and
emea.slt.maintenance@jpmchase.com; with a copy to JPMorgan Chase Bank, N.A., 500
Stanton Christiana Road, NCC5/1st Floor, Newark, DE 19713, Attention of Loan &
Agency Services Group — Joe Aftanis (Phone: 303-552-0847; Facsimile:
302-634-3301; Email: joe.aftanis@jpmorgan.com);

 

(vi)                         if to Bank of America, N.A. as Swingline Lender, to
it at Bank of America, N.A., Building C 2380 Performance Dr., TX2-984-03-23,
Richardson, TX 75082, Attention of Jennifer Ollek (Phone: 469-201-8863;
Facsimile: 214-290-8374; Email: Jennifer.a.ollek@baml.com);

 

(vii)                      if to Bank of America, N.A. as Issuing Bank, to it at
Bank of America, N.A., 1 Fleet Way, Scranton, PA 18507 (Phone: 1-800-370-7519;
Facsimile: 1-800-755-8743; Email: For new issuance requests or amendments:
Scranton Standby LC (scranton_standby_lc@bankofamerica.com); For an inquires and
investigation: Trade Client Service Team US (tradeclientserviceteamus@baml.com);

 

(viii)                   if to Citibank, N.A., as Swingline Lender,

 

(A)                                   for Swingline Loans made in Dollars, to it
at 1615 Brett Road, Building III., New Castel, DE 19720, Attention of Loan
Administration (Facsimile: 646-274-5000; Email: GLOriginationOps@citigroup.com);

 

(B)                                   for Swingline Loans made in Euros or Pound
Sterling, to it at Citibank Europe PLC, Poland Branch, Prosta 36 Street, 00-838,
Warsaw, Poland (Facsimile: 0044-207-655-2380; Email: londonloans@citi.com);

 

(ix)                         if to Citibank, N.A., as Issuing Bank, to it at
1615 Brett Road, Building III., New Castel, DE 19720, Attention of Loan
Administration (Facsimile: 646-810-5536; Email: citiconsentrequests@citi.com);

 

(x)                            if to HSBC Bank USA, National Association, as
Swingline Lender, to it at 452 Fifth Avenue, New York, NY 10018, Attention of
Loan Administration (Phone: 212-525-1529; Facsimile: 847-793-3415; Email:
CTLANY.LoanAdmin@us.hsbc.com);

 

(xi)                          if to HSBC Bank USA, National Association, as
Issuing Bank, to it at Global Trade and Receivables Finance (GTRF) c/o Williams
Lea Tag, 1212 Avenue of the Americas, 17th Floor, New York, NY 10036, USA;

 

(xii)                      if to ING Bank N.V., Dublin Branch, as Swingline
Lender, to it at ING Bank N.V., Block 4, Dundrum Town Centre, Sandyford Road,
Dundrum, D16 A4W6, Ireland, Attention of Alan Maher, Director (Phone:
+353-1-638-4008; Facsimile: +353 1 638 4072; Email:
wlo.exe.cfil.cb.locations@ing.nl);

 

(xiii)                   if to ING Bank N.V., Dublin Branch, as Issuing Bank, to
it at ING Bank N.V., Block 4, Dundrum Town Centre, Sandyford Road, Dundrum, D16
A4W6, Ireland,

 

77

--------------------------------------------------------------------------------


 

Attention of Alan Maher, Director (Phone: +353-1-638-4008; Facsimile: +353 1 638
4072; Email: wlo.exe.cfil.cb.locations@ing.nl); and

 

(xiv)                  if to any other Lender, to it at its address (or
facsimile number) set forth in its Administrative Questionnaire.

 

(b)                     Notices and other communications to the Lenders
hereunder may be delivered or furnished by electronic communications pursuant to
procedures approved by the Administrative Agent; provided that the foregoing
shall not apply to notices pursuant to Article 2 unless otherwise agreed by the
Administrative Agent and the applicable Lender.  The Administrative Agent or the
Company may, in its discretion, agree to accept notices and other communications
to it hereunder by electronic communications pursuant to procedures approved by
it; provided that approval of such procedures may be limited to particular
notices or communications.

 

(c)                      Any party hereto may change its address or facsimile
number for notices and other communications hereunder by notice to the other
parties hereto.  All notices and other communications given to any party hereto
in accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt if received during the recipient’s normal business
hours.

 

Section 12.02.                   Waivers; Amendments.  (a) No failure or delay
by the Administrative Agent, any Issuing Bank or any Lender in exercising any
right or power under any Loan Document shall operate as a waiver thereof, nor
shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power.  The rights and remedies of the Administrative Agent, the
Issuing Banks and the Lenders under the Loan Documents are cumulative and are
not exclusive of any rights or remedies that they would otherwise have.  No
waiver of any provision of any Loan Document or consent to any departure by any
Borrower therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) of this Section, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given.  Without limiting the generality of the foregoing, the making of a Loan
or issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent, any Lender or any
Issuing Bank may have had notice or knowledge of such Default at the time.

 

(b)                     No Loan Document nor any provision thereof may be
waived, amended or modified except pursuant to an agreement or agreements in
writing entered into by the Company and the Required Lenders; provided that no
such agreement shall:

 

(i)                                (A) increase the Commitment of any Lender
without the written consent of such Lender, (B) reduce the principal amount of
any Loan or LC Disbursement or reduce the rate of interest thereon (other than
with respect to the incremental 2% included in the determination of the
applicable interest rate under Section 2.12(d) or 2.05(i)), or reduce any fees
payable hereunder, without the written consent of each Lender directly and
adversely affected thereby, (C) postpone the scheduled date of payment of the
principal amount of any Loan or LC Disbursement, or any interest thereon, or any
fees payable hereunder, or reduce the amount of, waive or excuse any such
payment, or

 

78

--------------------------------------------------------------------------------


 

postpone the scheduled date of expiration of any Commitment, without the written
consent of each Lender directly and adversely affected thereby, (D) change
Section 2.18(b) or Section 2.18(c) in a manner that would alter the pro rata
sharing of payments required thereby, or change any provision requiring that
funding of amounts by the Lenders be on a ratable basis, without the written
consent of each Lender directly and adversely affected thereby, (E) change any
of the provisions of this Section or the definition of “Required Lenders” or any
other provision of any Loan Document specifying the number or percentage of
Lenders required to waive, amend or modify any rights thereunder or make any
determination or grant any consent thereunder, without the written consent of
each Lender, (F) release the Company from its guaranty under Article 11 hereof,
or limit its liability in respect of such guaranty, without the written consent
of each Lender, (G) change any of the provisions of Section 2.23 without the
consent of the Administrative Agent, the Swingline Lenders and the Issuing Banks
or (H) amend the definition of “Applicable Percentage” without the written
consent of each Lender; provided that no consent of any Defaulting Lender shall
be required pursuant to clause (D), (E) or (H) above as to any modification that
does not adversely affect such Defaulting Lender in a non-ratable manner;

 

(ii)                                  amend, modify or otherwise affect the
rights or duties of the Administrative Agent, any Issuing Bank or any Swingline
Lender under any Loan Document without the prior written consent of the
Administrative Agent, such Issuing Bank or such Swingline Lender, as the case
may be; or

 

(iii)                               (A) subject any Subsidiary Borrower to any
additional obligation without the written consent of such Borrower, (B) increase
the principal of or rate of interest on any outstanding Loan of any Subsidiary
Borrower without the written consent of such Borrower, (C) accelerate the stated
maturity of any outstanding Loan of any Subsidiary Borrower without the written
consent of such Borrower or (D) change this proviso (iii) without the prior
written consent of each Subsidiary Borrower.

 

(c)                      Notwithstanding any provision herein to the contrary,
as to any amendment, amendment and restatement or other modifications otherwise
approved in accordance with this Section, it shall not be necessary to obtain
the consent or approval of any Lender that, upon giving effect to such
amendment, amendment and restatement or other modification, would have no
Commitment or outstanding Loans so long as such Lender receives payment in full
of the principal of and interest accrued on each Loan made by, and all other
amounts owing to, such Lender or accrued for the account of such Lender under
this Agreement and the other Loan Documents at the time such amendment,
amendment and restatement or other modification becomes effective.

 

(d)                     Notwithstanding any provisions herein to the contrary,
if the Administrative Agent and the Company acting together identify any
ambiguity, omission, mistake, typographical error or other defect in any
provision of this Agreement or any other Loan Document, then the Administrative
Agent and the Company shall be permitted to amend, modify or supplement such
provision to cure such ambiguity, omission, mistake, typographical error or
other defect, and such amendment shall become effective without any further
action or consent of any other party to this Agreement, so long as, in each
case, the Lenders shall have received at least ten Domestic

 

79

--------------------------------------------------------------------------------


 

Business Days’ prior written notice thereof and the Administrative Agent shall
not have received, within ten Domestic Business Days of the date of such notice
to the Lenders, a written notice from the Required Lenders stating that the
Required Lenders object to such amendment.

 

Section 12.03.                   Expenses; Indemnity; Damage Waiver.  (a) The
Company shall pay (i) all reasonable and documented out-of-pocket expenses
incurred by the Administrative Agent, and its Affiliates, including the
reasonable fees, charges and disbursements of one counsel for the Administrative
Agent, in connection with the syndication of the credit facilities provided for
herein, the preparation and administration of the Loan Documents or any
amendments, modifications or waivers of the provisions thereof (whether or not
the transactions contemplated hereby or thereby shall be consummated), (ii) all
reasonable out-of-pocket expenses incurred by any Issuing Bank in connection
with the issuance, amendment, renewal or extension of any Letter of Credit or
any demand for payment thereunder and (iii) all out-of-pocket expenses incurred
by the Administrative Agent, any Issuing Bank or any Lender, including the fees,
charges and disbursements of any counsel for the Administrative Agent, any
Issuing Bank or any Lender, in connection with the enforcement or protection of
its rights in connection with the Loan Documents, including its rights under
this Section, or in connection with the Loans made or Letters of Credit issued
hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit.

 

(b)                     The Company shall indemnify the Administrative Agent,
each Issuing Bank and each Lender, and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses, including the reasonable fees, charges and
disbursements of any counsel for any Indemnitee, incurred by or asserted against
any Indemnitee arising out of, in connection with, or as a result of any actual
or prospective claim, litigation, investigation or proceeding, whether based on
contract, tort or any other theory and regardless of whether any Indemnitee is a
party thereto, relating to (i) the execution or delivery of the Loan Documents
or any agreement or instrument contemplated thereby, the performance by the
parties thereto of their respective obligations thereunder or the consummation
of the Transactions or any other transactions contemplated thereby, (ii) any
Loan or Letter of Credit or the use of the proceeds therefrom (including any
refusal by an Issuing Bank to honor a demand for payment under a Letter of
Credit if the documents presented in connection with such demand do not strictly
comply with the terms of such Letter of Credit) or (iii) any actual or alleged
presence or release of Hazardous Materials on or from any property owned or
operated by the Company or any of its Subsidiaries, or any Environmental
Liability related in any way to the Company or any of its Subsidiaries; provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from (i) the gross negligence or willful misconduct of
such Indemnitee or any of its Affiliates or representatives, (ii) from the
material breach in bad faith by such Indemnitee of its express obligations under
the Loan Documents or (iii) a dispute solely among Indemnitees (other than a
dispute involving a claim against an Indemnitee in its capacity as an arranger
or agent in respect of the Agreement, and in any such event described in this
clause (iii) solely to the extent that the underlying dispute does not arise as
a result of any action, inaction, representation or misrepresentation of, or
information provided, or that was failed to be provided, by or on behalf of, the
Company or any of its Subsidiaries).

 

80

--------------------------------------------------------------------------------


 

(c)                               To the extent that the Company fails to pay
any amount required to be paid by it to the Administrative Agent, any Issuing
Bank or any Swingline Lender under paragraph (a) or (b) of this Section, each
Lender severally agrees to pay to the Administrative Agent, such Issuing Bank or
such Swingline Lender, as the case may be, such Lender’s Applicable Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount; provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent, such
Issuing Bank or such Swingline Lender in its capacity as such.

 

(d)                              To the extent permitted by applicable law, each
Credit Party shall not assert, and hereby waives, any claim against any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, the Loan Documents or any agreement or
instrument contemplated thereby, the Transactions, any Loan or Letter of Credit
or the use of the proceeds thereof.

 

(e)                               All amounts due under this Section shall be
payable promptly after written demand therefor.

 

Section 12.04.                   Successors and Assigns.  (a) The provisions of
this Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns permitted hereby (including
any Affiliate of the Issuing Bank that issues any Letter of Credit), except that
(i) no Credit Party may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of each Lender (and any
attempted assignment or transfer by any Credit Party without such consent shall
be null and void) and (ii) no Lender may assign or otherwise transfer its rights
or obligations hereunder except in accordance with this Section.  Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of any Issuing Bank that issues any
Letter of Credit), Participants (to the extent provided in paragraph (c) of this
Section) and, to the extent expressly contemplated hereby, the Related Parties
of each of the Administrative Agent, the Issuing Banks and the Lenders) any
legal or equitable right, remedy or claim under or by reason of this Agreement. 
The parties hereby agree that Merrill Lynch, Pierce, Fenner & Smith Incorporated
(“MLPFS”) may, without notice to the Company or any other Credit Party, assign
its rights and obligations under this Agreement to any other registered
broker-dealer organized in the United States that is wholly-owned by Bank of
America Corporation to which (i) all or substantially all of Bank of America
Corporation’s or any of its subsidiaries’ investment banking, commercial lending
services or related businesses may be transferred following the date of this
Agreement and (ii) MLPFS assigns its rights and obligations as an Arranger under
syndicated credit facilities generally.

 

(b)                              (i) Subject to the conditions set forth in
paragraph (b)(ii) below, any Lender may assign to one or more assignees all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans at the time owing to it) with the prior
written consent (such consent not to be unreasonably withheld or delayed) of:

 

81

--------------------------------------------------------------------------------


 

(A)                          the Company; provided that (x) no consent of the
Company shall be required for an assignment to a Lender, an Affiliate of a
Lender, an Approved Fund (as defined below) (it being understood that the
Company shall nevertheless receive prompt notice of any such assignment to a
Lender, an Affiliate of a Lender or an Approved Fund) or, if an Event of Default
under paragraph (b), (c), (g) or (h) of Article 8 has occurred and is
continuing, any other assignee and (y) the Company shall be deemed to have
consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within ten Euro-Currency Business Days after
receipt of written notice thereof; and

 

(B)                          the Administrative Agent, each Issuing Bank and
each Swingline Lender; provided that no consent of the Administrative Agent, any
Issuing Bank or any Swingline Lender, shall be required for an assignment to an
assignee that is a Lender or an Affiliate of a Lender immediately prior to
giving effect to such assignment.

 

(ii)                             Assignments shall be subject to the following
additional conditions:

 

(A)                          except in the case of an assignment to a Lender or
an Affiliate of a Lender or an assignment of the entire remaining amount of the
assigning Lender’s Commitment, the amount of the Commitment of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000 unless each of the
Company and the Administrative Agent otherwise consent; provided that no such
consent of the Company shall be required if an Event of Default under paragraph
(b), (c), (g) or (h) of Article 8 has occurred and is continuing;

 

(B)                          each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement;

 

(C)                          the parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee of $3,500;

 

(D)                          the assignee, if it shall not be a Lender, shall
deliver to the Administrative Agent an Administrative Questionnaire;

 

(E)                           in the case of an assignment to a CLO (as defined
below), the assigning Lender shall retain the sole right to approve any
amendment, modification or waiver of any provision of this Agreement, provided
that the Assignment and Assumption between such Lender and such CLO may provide
that such Lender will not, without the consent of such CLO, agree to any
amendment, modification or waiver described in paragraph (i) of the first
proviso to Section 12.02(b) that affects such CLO; and

 

82

--------------------------------------------------------------------------------


 

(F)                            no assignment, whether in whole or in part
(including participations), may be made to (i) the Borrower or any of its
Affiliates or subsidiaries, (ii) any Defaulting Lender or any Person who, upon
becoming a Lender, would constitute a Defaulting Lender, (iii) a natural Person
(or holding company, investment vehicle or trust for, or owned and operated for
the primary benefit of, a natural Person) or (iv) Disqualified Institution
without the prior written consent of the Borrower.

 

For the purposes of this Section 12.04(b), the terms “Approved Fund”, “CLO” and
“Disqualified Institution” have the following meanings:

 

“Approved Fund” means (a) a CLO and (b) with respect to any Lender that is a
fund which invests in bank loans and similar extensions of credit, any other
fund that invests in bank loans and similar extensions of credit and is managed
by the same investment advisor as such Lender or by an Affiliate of such
investment advisor.

 

“CLO” means any entity (whether a corporation, partnership, trust or otherwise)
that is engaged in making, purchasing, holding or otherwise investing in bank
loans and similar extensions of credit in the ordinary course of its business
and is administered or managed by a Lender or an Affiliate of such Lender.

 

“Disqualified Institution” means Persons (or Affiliates of Persons) that are
reasonably determined by the Company to be competitors of the Company or its
Subsidiaries and which have been specifically identified by name by the Company
to the Administrative Agent and the Lenders in writing prior to the Effective
Date; provided that, the Company, by notice to the Administrative Agent and the
Lenders after the Effective Date, shall be permitted to supplement or modify the
list of Disqualified Institutions from time to time in writing, identifying by
name additional such competitors (or Affiliates thereof) that shall be
Disqualified Institutions and each such supplement shall become effective five
(5) Domestic Business Days after the Administrative Agent has posted such
supplement to all Lenders (including through electronic communications), but
which shall not apply retroactively to disqualify any Persons that have
previously acquired an assignment or participation interest in the Loans (but
solely with respect to such Loans).  It is understood and agreed that the
Administrative Agent shall have no responsibility, liability or duty, to
ascertain, inquire, monitor or enforce whether any Lender or potential Lender is
a Disqualified Institution.

 

(iii)                               Subject to acceptance and recording thereof
pursuant to paragraph (b)(iv) of this Section, from and after the effective date
specified in each Assignment and Assumption the assignee thereunder shall be a
party hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering

 

83

--------------------------------------------------------------------------------


 

all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.14, 2.15, 2.16, 2.17 and 12.03).  Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this Section 12.04 shall be treated for purposes of this Agreement
as a sale by such Lender of a participation in such rights and obligations in
accordance with paragraph (c) of this Section.

 

(iv)                              The Administrative Agent, acting for this
purpose as a non-fiduciary agent of the Borrowers, shall maintain at one of its
offices a copy of each Assignment and Assumption delivered to it and a register
for the recordation of the names and addresses of the Lenders, and the
Commitment of, and principal amount of the Loans and LC Disbursements owing to,
each Lender pursuant to the terms hereof from time to time (the “Register”). 
The entries in the Register shall be conclusive absent manifest error, and each
Borrower, the Administrative Agent, the Issuing Banks and the Lenders may treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary.  The Register shall be available for inspection by the Company,
any Issuing Bank and any Lender, at any reasonable time and from time to time
upon reasonable prior notice.

 

(v)                                 Upon its receipt of a duly completed
Assignment and Assumption executed by an assigning Lender and an assignee, the
assignee’s completed Administrative Questionnaire (unless the assignee shall
already be a Lender hereunder), the processing and recordation fee referred to
in paragraph (b) of this Section and any written consent to such assignment
required by paragraph (b) of this Section, the Administrative Agent shall accept
such Assignment and Assumption and record the information contained therein in
the Register.  No assignment shall be effective for purposes of this Agreement
unless it has been recorded in the Register as provided in this paragraph.

 

(c)                               (i) Any Lender may, without the consent of any
Borrower, the Administrative Agent, any Issuing Bank or any Swingline Lender,
sell participations to one or more banks or other entities (a “Participant”) in
all or a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans owing to it);
provided that (A) such Lender’s obligations under this Agreement shall remain
unchanged, (B) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations, (C) each Borrower, the
Administrative Agent, each Issuing Bank and the other Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement and (D) in the case of any sale of a
participation to a Disqualified Institution, the Borrower shall have provided
its prior written consent thereto.  Any agreement or instrument pursuant to
which a Lender sells such a participation shall provide that such Lender shall
retain the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in paragraph (i) of the first proviso to Section 12.02(b) that affects
such Participant.  Subject to paragraph (c)(ii) of this Section, each Borrower
agrees that each Participant shall be entitled to

 

84

--------------------------------------------------------------------------------


 

the benefits of Sections 2.14, 2.15, 2.16 and Section 2.17 to the same extent as
if it were a Lender and had acquired its interest by assignment pursuant to
paragraph (b) of this Section.  To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 12.08 as though it were a
Lender, provided such Participant agrees to be subject to Section 2.18(c) as
though it were a Lender.  Each Lender that sells a participation shall, acting
solely for this purpose as a non-fiduciary agent of each Borrower, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Loans or other obligations under this Agreement (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register to any Person (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under this
Agreement) except to the extent that such disclosure is necessary to establish
that such commitment, loan, letter of credit or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations or, if different, under Sections 871(h) or 881(c) of the Code.  The
entries in the Participant Register shall be conclusive absent clearly
demonstrable error, and such Lender shall treat each Person whose name is
recorded in the Participant Register as the owner of such participation for all
purposes of this Agreement notwithstanding any notice to the contrary.

 

(ii)                                  A Participant shall not be entitled to
receive any greater payment under Section 2.14, 2.16 or 2.17 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent.  A Participant
shall not be entitled to the benefits of Section 2.16 unless the Participant
complies with the obligations of (e), (f), (g), (h) and (i) of Section 2.16, as
applicable, as if it were a Lender (it being understood that the documentation
required shall be delivered to the participating Lender and, if required by law
for reduced withholding, copies shall be delivered to the Company and the
Administrative Agent).

 

(d)                              Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank or any central bank having jurisdiction
over such Lender, and this Section shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or assignee for such Lender as a party hereto.

 

(e)                               The words “execution,” “signed,” “signature,”
and words of like import in any Assignment and Assumption Agreement shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

 

85

--------------------------------------------------------------------------------


 

(f)                                Notwithstanding anything to the contrary in
this Section 12.04, or elsewhere in this Agreement, the consent of the Company
shall be required (such consent not to be unreasonably withheld or delayed) for
an assignment to an assignee that is an EEA Financial Institution unless an
Event of Default under paragraph (b), (c), (g) or (h) of Article 8 has occurred
and is continuing at the time of such assignment; provided, however, that no
Affiliate of Santander Bank, N.A. shall be considered an EEA Financial
Institution for the purposes of this clause (f).

 

Section 12.05.                   Survival.  All covenants, agreements,
representations and warranties made by the Company and any other Borrower herein
and in the certificates or other instruments  delivered in connection with or
pursuant to this Agreement shall be considered to have been relied upon by the
other parties hereto and shall survive the execution and delivery of this
Agreement and the making of any Loans and issuance of any Letters of Credit,
regardless of any investigation made by any such other party or on its behalf
and notwithstanding that the Administrative Agent, any Issuing Bank or any
Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid or any Letter of Credit (other than those
backed by a standby letter of credit or cash collateralized, in each case in
amounts and on terms satisfactory to the Issuing Bank and the Administrative
Agent) is outstanding and so long as the Commitments have not expired or
terminated.  The provisions of Sections 2.14, 2.15, 2.16, 2.17 and 12.03 and
Article 9 shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any provision hereof.

 

Section 12.06.                   Counterparts; Integration; Effectiveness.  This
Agreement may be executed in counterparts (and by different parties hereto on
different counterparts), each of which shall constitute an original, but all of
which when taken together shall constitute a single contract.  This Agreement,
the other Loan Documents and any separate letter agreements with respect to fees
payable to the Administrative Agent constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof.  Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns.  Delivery of an executed
counterpart of a signature page of this Agreement by facsimile or e-mail shall
be effective as delivery of a manually executed counterpart of this Agreement.

 

Section 12.07.                   Severability.  Any provision of this Agreement
held to be invalid, illegal or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such invalidity, illegality
or unenforceability without affecting the validity, legality and enforceability
of the remaining provisions hereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

 

86

--------------------------------------------------------------------------------


 

Section 12.08.                   Right of Set-off.  If an Event of Default shall
have occurred and be continuing and the maturity of the Loans has been
accelerated under Article 8, each Lender and each of its Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set-off and apply any and all deposits (general or special, time or
demand, provisional or final, but excluding deposits held in a trustee,
fiduciary, agency or similar capacity or otherwise for the benefit of a third
party) at any time held and other obligations at any time owing by such Lender
or Affiliate to or for the credit or the account of any Credit Party against any
of and all the obligations of such Credit Party now or hereafter existing under
this Agreement held by such Lender, irrespective of whether or not such Lender
shall have made any demand under this Agreement and although such obligations
may be unmatured.  The rights of each Lender under this Section are in addition
to other rights and remedies (including other rights of set-off) which such
Lender may have.

 

Section 12.09.                   Governing Law; Jurisdiction; Consent to Service
of Process.  (a) This Agreement shall be construed in accordance with and
governed by the internal law of the State of New York.

 

(b)                                 Each Credit Party hereby irrevocably and
unconditionally submits, for itself and its property, to the nonexclusive
jurisdiction of the Supreme Court of the State of New York sitting in New York
County and of the United States District Court of the Southern District of New
York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to any Loan Document, or for recognition or
enforcement of any judgment arising out of or relating to any Loan Document, and
each of the parties hereto hereby irrevocably and unconditionally agrees that
all claims in respect of any such action or proceeding may be heard and
determined in such New York State or, to the extent permitted by law, in such
Federal court.  Each of the parties hereto agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law. 
Nothing in any Loan Document shall affect any right that the Administrative
Agent, any Issuing Bank or any Lender may otherwise have to bring any action or
proceeding relating to any Loan Document against any Credit Party or its
properties in the courts of any jurisdiction.

 

(c)                                  Each Credit Party hereby irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection which it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to any Loan Document
in any court referred to in paragraph (b) of this Section.  Each of the parties
hereto hereby irrevocably waives, to the fullest extent permitted by law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.

 

(d)                                 Each party to this Agreement irrevocably
consents to service of process in the manner provided for notices in
Section 12.01; provided that each Subsidiary Borrower irrevocably appoints the
Company as agent of process and consents to service of process to the Company in
the manner provided for notices in Section 12.01.  Nothing in any Loan Document
will affect the right of any party to this Agreement to serve process in any
other manner permitted by law.

 

87

--------------------------------------------------------------------------------


 

Section 12.10.                   WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO ANY LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED THEREBY
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

 

Section 12.11.                   Judgment Currency.  If, under any applicable
law and whether pursuant to a judgment being made or registered against any
Borrower or for any other reason, any payment under or in connection with any
Loan Document is made or satisfied in a currency (the “Other Currency”) other
than that in which the relevant payment is due (the “Required Currency”) then,
to the extent that the payment (when converted into the Required Currency at the
rate of exchange on the date of payment or, if it is not practicable for the
party entitled thereto (the “Payee”) to purchase the Required Currency with the
Other Currency on the date of payment, at the rate of exchange as soon
thereafter as it is practicable for it to do so) actually received by the Payee
falls short of the amount due under the terms of any Loan Document, such
Borrower shall, to the extent permitted by law, as a separate and independent
obligation, indemnify and hold harmless the Payee against the amount of such
short-fall.  For the purpose of this Section, “rate of exchange” means the rate
at which the Payee is able on the relevant date to purchase the Required
Currency with the Other Currency and shall take into account any premium and
other costs of exchange.

 

Section 12.12.                   Headings.  Article and Section headings and the
Table of Contents used herein are for convenience of reference only, are not
part of this Agreement and shall not affect the construction of, or be taken
into consideration in interpreting, this Agreement.

 

Section 12.13.                   Confidentiality.  Each of the Administrative
Agent, the Issuing Banks and the Lenders agrees to maintain the confidentiality
of the Information (as defined below), except that Information may be disclosed
(a) to its and its Affiliates’ directors, officers, employees and agents,
including accountants, legal counsel and other advisors (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Information and will agree to keep such Information
confidential), (b) to the extent requested by any central bank or the Federal
Reserve or by any regulatory authority having jurisdiction over it or in
connection with any pledge or assignment permitted under Section 12.04(d),
(c) to the extent required by applicable laws or regulations or by any subpoena
or similar legal process, (d) to any other party to this Agreement, (e) in
connection with the exercise of any remedies hereunder or any suit, action or
proceeding relating to any Loan Document or the enforcement of rights hereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to a

 

88

--------------------------------------------------------------------------------


 

Borrower and its obligations under this Agreement, (g) with the prior written
consent of the Company, (h) to the extent requested by ratings agencies or
(i) to the extent such Information (i) becomes publicly available other than as
a result of a breach of this Section or (ii) becomes available to the
Administrative Agent, any Issuing Bank or any Lender on a nonconfidential basis
from a source other than the Company.  For the purposes of this Section,
“Information” means all information received from or on behalf of the Company or
any of its Affiliates relating to the Company or its business or any of its
Affiliates or their respective businesses, other than any such information that
is available to the Administrative Agent, any Issuing Bank or any Lender on a
nonconfidential basis prior to disclosure by the Company.  Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

 

Section 12.14.                   USA Patriot Act Notification.  Each Lender
subject to the Act (as defined below) hereby notifies the Borrowers that,
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”), it is required to obtain,
verify and record information that identifies the Borrowers, which information
includes the name and address of the Borrowers and other information that will
allow such Lender to identify the Borrowers in accordance with the Act.  The
Borrowers agree to cooperate with each Lender and provide true, accurate and
complete information to such Lender in response to any such request.

 

Section 12.15.                   No Fiduciary Duty.  (a) Each Agent, each Lender
and their Affiliates (collectively, for purposes of this Section 12.15, the
“Lender Parties”), may have economic interests that conflict with those of the
Borrowers.  Each Borrower agrees that, except as expressly provided otherwise in
Section 12.04(b)(iv), nothing in the Loan Documents will be deemed to create an
advisory, fiduciary or agency relationship or fiduciary or other implied duty
between the Lender Parties and the Borrowers, its stockholders or its affiliates
in connection with the transactions contemplated hereby.  The Borrowers
acknowledge and agree that (i) the transactions contemplated by the Loan
Documents are arm’s-length commercial transactions between the Lender Parties,
on the one hand, and the Borrowers, on the other, (ii) in connection therewith
and with the process leading to such transactions contemplated by the Loan
Documents each of the Lender Parties is acting solely as a principal and not the
fiduciary of each of the Borrower, its management, stockholders, creditors or
any other person, (iii) no Lender Party has assumed an advisory or fiduciary
responsibility in favor of any Borrower with respect to the transactions
contemplated hereby or the process leading thereto (irrespective of whether any
Lender Party or any of its affiliates has advised or is currently advising any
Borrower on other matters) and (iv) each Borrower has consulted its own legal
and financial advisors to the extent it deemed appropriate.  Each Borrower
further acknowledges and agrees that it is responsible for making its own
independent judgment with respect to the transactions contemplated hereby and
the process leading thereto.  Each Borrower agrees that it will not claim that
any Lender Party has rendered advisory services of any nature or respect, or
owes a fiduciary or similar duty to such Borrower, in connection with the
transactions contemplated hereby or the process leading thereto.

 

89

--------------------------------------------------------------------------------


 

(b)                              The Credit Parties further acknowledge and
agree, and acknowledges its subsidiaries’ understanding, that each Lender Party
and each Agent and Arranger is a full service securities or banking firm engaged
in securities trading and brokerage activities as well as providing investment
banking and other financial services.  In the ordinary course of business, any
Lender Party, Agent or Arranger may provide investment banking and other
financial services to, and/or acquire, hold or sell, for its own accounts and
the accounts of customers, equity, debt and other securities and financial
instruments (including bank loans and other obligations) of, any Credit Party
and other companies with which any Credit Party may have commercial or other
relationships.  With respect to any securities and/or financial instruments so
held by any Lender Party or any such Agent or Arranger or any of its customers,
all rights in respect of such securities and financial instruments, including
any voting rights, will be exercised by the holder of the rights, in its sole
discretion.

 

(c)                               In addition, the Credit Parties acknowledge
and agree, and acknowledge their subsidiaries’ understanding, that each Lender
Party and its Affiliates may be providing debt financing, equity capital or
other services (including financial advisory services) to other companies in
respect of which any Credit Party may have conflicting interests regarding the
transactions described herein and otherwise.  No Lender Party nor its Affiliates
will use confidential information obtained from any Credit Party, its Affiliates
and/or its representatives by virtue of the Transactions contemplated by the
Loan Documents or their other relationships with any Credit Party in connection
with the performance by such Lender Party or its Affiliates of services for
other companies, and no Lender Party nor its Affiliates will furnish any such
information to other companies.  The Credit Parties also acknowledge that no
Lender Party has any obligation to use in connection with the Transactions
contemplated by the Loan Documents, or to furnish to any Credit Party,
confidential information obtained from other companies.

 

Section 12.16.                   Acknowledgement and Consent to Bail-in of EEA
Financial Institutions.  Notwithstanding anything to the contrary in any Loan
Document or in any other agreement, arrangement or understanding among any such
parties, each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document may be subject to the Write-Down and
Conversion Powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

 

(a)                              the application of any Write-Down and
Conversion Powers by an EEA Resolution Authority to any such liabilities arising
hereunder which may be payable to it by any party hereto that is an EEA
Financial Institution; and

 

(b)                              the effects of any Bail-In Action on any such
liability, including, if applicable:

 

(i)                                     a reduction in full or in part or
cancellation of any such liability;

 

(ii)                                  a conversion of all, or a portion of, such
liability into shares or other instruments of ownership in such EEA Financial
Institution, its parent entity, or a bridge institution that may be issued to it
or otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or

 

90

--------------------------------------------------------------------------------


 

(iii)                               the variation of the terms of such liability
in connection with the exercise of the Write-Down and Conversion Powers of any
EEA Resolution Authority.

 

To the extent not prohibited by applicable law, rule or regulation, each Lender
shall notify the Company and the Administrative Agent if it has become the
subject of a Bail-In Action (or any case or other proceeding in which a Bail-In
Action could reasonably be expected to be asserted against such Lender).

 

[Signature pages follow]

 

91

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

CUMMINS INC.

 

 

 

 

By:

/s/ Donald G. Jackson

 

 

Name: Donald G. Jackson

 

 

Title: Vice President – Treasurer

 

 

 

 

CMI GLOBAL EQUITY HOLDINGS C.V.

 

 

 

 

By: CUMMINS INTERNATIONAL FINANCE LLC, its General Partner

 

 

 

 

By:

/s/ Donald G. Jackson

 

 

Name: Donald G. Jackson

 

 

Title: Manager

 

 

 

 

CMI GLOBAL EQUITY HOLDINGS C.V.

 

 

 

 

By: CMI INTERNATIONAL FINANCE PARTNER 2 LLC

 

 

 

 

By:

/s/ Donald G. Jackson

 

 

Name: Donald G. Jackson

 

 

Title: Manager

 

 

 

 

CUMMINS EMEA HOLDINGS LIMITED

 

 

 

 

By:

/s/ Paul Fertleman

 

 

Name: Paul Fertleman

 

 

Title: Director and Company Secretary

 

 

 

 

CMI GLOBAL EQUITY HOLDINGS B.V.

 

 

 

 

By:

/s/ Robbert Frassino

 

 

Name: Robbert Frassino

 

 

Title: Managing Director A

 

 

 

 

By:

/s/ Joseph Rigler

 

 

Name: Joseph Rigler

 

 

Title: Managing Director B

 

[Signature Page to Credit Agreement (Cummins 2018)]

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent, an Issuing Bank, a Swingline Lender and a Lender

 

 

 

 

 

 

 

By:

/s/ Robert P. Kellas

 

 

Name: Robert P. Kellas

 

 

Title: Executive Director

 

[Signature Page to Credit Agreement (Cummins 2018)]

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A.,
as an Issuing Bank, a Swingline Lender and a Lender,

 

 

 

 

 

 

 

By:

/s/ Yvonne Tran

 

 

Name: Yvonne Tran

 

 

Title: Associate

 

[Signature Page to Credit Agreement (Cummins 2018)]

 

--------------------------------------------------------------------------------


 

 

ING BANK N.V., DUBLIN BRANCH,
as an Issuing Bank, a Swingline Lender and a Lender,

 

 

 

 

 

 

 

By:

/s/ Sean Hassett

 

 

Name: Sean Hassett

 

 

Title: Director

 

 

 

 

 

 

 

By:

/s/ Shaun Hawley

 

 

Name: Shaun Hawley

 

 

Title: Director

 

[Signature Page to Credit Agreement (Cummins 2018)]

 

--------------------------------------------------------------------------------


 

 

CITIBANK, N.A.,
as an Issuing Bank, a Swingline Lender and a Lender,

 

 

 

 

 

 

 

By:

/s/ Carolyn A. Kee

 

 

Name: Carolyn A. Kee

 

 

Title: Vice President

 

[Signature Page to Credit Agreement (Cummins 2018)]

 

--------------------------------------------------------------------------------


 

 

HSBC BANK USA, NATIONAL ASSOCIATION,
as an Issuing Bank, a Swingline Lender and a Lender,

 

 

 

 

 

 

 

By:

/s/ Matthew McLaurin

 

 

Name: Matthew McLaurin

 

 

Title: Director

 

[Signature Page to Credit Agreement (Cummins 2018)]

 

--------------------------------------------------------------------------------


 

 

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as a Lender,

 

 

 

 

 

 

 

By:

/s/ Jill Wong

 

 

Name:

Jill Wong

 

 

Title:

Director

 

 

 

 

 

 

 

By:

/s/ Gordon Yip

 

 

Name:

Gordon Yip

 

 

Title:

Director

 

[Signature Page to Credit Agreement (Cummins 2018)]

 

--------------------------------------------------------------------------------


 

 

GOLDMAN SACHS BANK USA, as a Lender,

 

 

 

 

 

By:

/s/ Ryan Durkin

 

 

Name:

Ryan Durkin

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

[for Lenders requiring two signature blocks]

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

[Signature Page to Credit Agreement (Cummins 2018)]

 

--------------------------------------------------------------------------------


 

 

MIZUHO BANK, LTD., as a Lender,

 

 

 

 

 

By:

/s/ Donna DeMagistris

 

 

Name:

Donna DeMagistris

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

[for Lenders requiring two signature blocks]

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

[Signature Page to Credit Agreement (Cummins 2018)]

 

--------------------------------------------------------------------------------


 

 

MUFG BANK, LTD., as a Lender,

 

 

 

 

 

 

 

By:

/s/ Eric Hill

 

 

Name:

Eric Hill

 

 

Title:

Authorized Signatory

 

[Signature Page to Credit Agreement (Cummins 2018)]

 

--------------------------------------------------------------------------------


 

 

STANDARD CHARTERED BANK, as a Lender,

 

 

 

 

 

 

 

By:

/s/ Daniel Mattern

 

 

Name:

Daniel Mattern

 

 

Title:

Associate Director,

 

 

 

Standard Chartered Bank

 

[Signature Page to Credit Agreement (Cummins 2018)]

 

--------------------------------------------------------------------------------


 

 

U.S. BANK NATIONAL ASSOCIATION, as a Lender,

 

 

 

 

 

By:

/s/ Jerrod Clements

 

 

Name:

Jerrod Clements

 

 

Title:

Vice President

 

[Signature Page to Credit Agreement (Cummins 2018)]

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender,

 

 

 

 

 

 

 

By:

/s/ Emma Clifford

 

 

Name:

Emma Clifford

 

 

Title:

Director

 

[Signature Page to Credit Agreement (Cummins 2018)]

 

--------------------------------------------------------------------------------


 

 

AUSTRALIA AND NEW ZEALAND BANKING GROUP LIMITED, as a Lender,

 

 

 

 

 

 

 

By:

/s/ Robert Grillo

 

 

Name:

Robert Grillo

 

 

Title:

Director

 

[Signature Page to Credit Agreement (Cummins 2018)]

 

--------------------------------------------------------------------------------


 

 

BANK OF CHINA, NEW YORK BRANCH, as a Lender,

 

 

 

 

 

 

 

By:

/s/ Raymond Qiao

 

 

Name:

Raymond Qiao

 

 

Title:

Executive Vice President

 

[Signature Page to Credit Agreement (Cummins 2018)]

 

--------------------------------------------------------------------------------


 

 

PNC Bank, National Association, as a Lender

 

 

 

 

 

 

 

By:

/s/ Jill Manchir

 

 

Name:

Jill Manchir

 

 

Title:

Vice President

 

[Signature Page to Credit Agreement (Cummins 2018)]

 

--------------------------------------------------------------------------------


 

 

SANTANDER BANK, N.A., as a Lender,

 

 

 

 

 

 

 

By:

/s/ Xavier Ruiz Sena

 

 

Name:

Xavier Ruiz Sena

 

 

Title:

Managing Director

 

[Signature Page to Credit Agreement (Cummins 2018)]

 

--------------------------------------------------------------------------------


 

 

THE BANK OF NOVA SCOTIA, as a Lender

 

 

 

 

 

 

 

By:

/s/ Paula J. Czach

 

 

Name:

Paula J. Czach

 

 

Title:

Managing Director

 

[Signature Page to Credit Agreement (Cummins 2018)]

 

--------------------------------------------------------------------------------


 

 

THE NORTHERN TRUST COMAPNY, as a Lender,

 

 

 

 

 

 

 

By:

/s/ Lisa DeCristofaro

 

 

Name:

Lisa DeCristofaro

 

 

Title:

SVP

 

[Signature Page to Credit Agreement (Cummins 2018)]

 

--------------------------------------------------------------------------------


 

 

UNICREDIT BANK AG, NEW YORK BRANCH as a Lender,

 

 

 

 

 

 

 

By:

/s/ Ken Hamilton

 

 

Name:

Ken Hamilton

 

 

Title:

Managing Director

 

 

 

 

 

 

 

By:

/s/ Betsy Briggs

 

 

Name:

Betsy Briggs

 

 

Title:

Associate Director

 

[Signature Page to Credit Agreement (Cummins 2018)]

 

--------------------------------------------------------------------------------


 

 

EXPORT DEVELOPMENT CANADA, as an Exiting Lender,

 

 

 

 

By:

/s/ Richard Leong

 

 

Name:

Richard Leong

 

 

Title:

Senior Financing Manager

 

 

 

 

By:

/s/ Sean Borutskie

 

 

Name:

Sean Borutskie

 

 

Title:

Financing Manager

 

[Signature Page to Credit Agreement (Cummins 2018)]

 

--------------------------------------------------------------------------------


 

Schedule 2.01A

 

COMMITMENTS

 

 

 

Commitment

 

Percentage
of Total
Commitment

 

JPMorgan Chase Bank, N.A.

 

$

176,000,000.00

 

8.8

%

Bank of America, N.A.

 

$

176,000,000.00

 

8.8

%

ING Bank N.V., Dublin Branch

 

$

176,000,000.00

 

8.8

%

Citibank, N.A.

 

$

176,000,000.00

 

8.8

%

HSBC Bank USA, National Association

 

$

176,000,000.00

 

8.8

%

Credit Agricole Corporate and Investment Bank

 

$

100,000,000.00

 

5.0

%

Goldman Sachs Bank USA

 

$

100,000,000.00

 

5.0

%

Mizuho Bank, Ltd.

 

$

100,000,000.00

 

5.0

%

MUFG Bank, Ltd.

 

$

100,000,000.00

 

5.0

%

Standard Chartered Bank

 

$

100,000,000.00

 

5.0

%

U.S. Bank National Association

 

$

100,000,000.00

 

5.0

%

Wells Fargo Bank, National Association

 

$

100,000,000.00

 

5.0

%

Australia and New Zealand Banking Group Limited

 

$

60,000,000.00

 

3.0

%

Bank of China, New York Branch

 

$

60,000,000.00

 

3.0

%

PNC Bank, National Association

 

$

60,000,000.00

 

3.0

%

Santander Bank, N.A.

 

$

60,000,000.00

 

3.0

%

The Bank of Nova Scotia

 

$

60,000,000.00

 

3.0

%

The Northern Trust Company

 

$

60,000,000.00

 

3.0

%

UniCredit Bank AG, New York Branch

 

$

60,000,000.00

 

3.0

%

Total

 

$

2,000,000,000.00

 

100.0

%

 

--------------------------------------------------------------------------------


 

Schedule 2.01B

 

SWINGLINE COMMITMENTS

 

 

 

Swingline Commitment

 

Percentage
of Total
Swingline Commitment

 

JPMorgan Chase Bank, N.A.

 

$

60,000,000.00

 

20.0

%

Bank of America, N.A.

 

$

60,000,000.00

 

20.0

%

ING Bank N.V., Dublin Branch

 

$

60,000,000.00

 

20.0

%

Citibank, N.A.

 

$

60,000,000.00

 

20.0

%

HSBC Bank USA, National Association

 

$

60,000,000.00

 

20.0

%

Total

 

$

300,000,000.00

 

100.0

%

 

--------------------------------------------------------------------------------


 

Schedule 2.05

 

EXISTING LETTERS OF CREDIT

 

None.

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

[FORM OF] ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[             ] (the “Assignor”) and [             ] (the “Assignee”).
Capitalized definitional terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit, guarantees and swingline
loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor. The Assignee hereby represents and warrants that it is not a
Disqualified Institution.

 

1.

Assignor:

 

 

 

 

 

 

2.

Assignee:

 

 

 

 

 

 

 

 

[and is an Affiliate/Approved Fund of [identify Lender](1)]

 

 

 

3.

Borrower(s):

Cummins Inc., CMI Global Equity Holdings C.V., Cummins EMEA Holdings Limited,
and CMI Global Equity Holdings

 

--------------------------------------------------------------------------------

(1) Select as applicable.

 

A-1

--------------------------------------------------------------------------------


 

 

 

B.V.

 

 

 

4.

Administrative Agent:

JPMorgan Chase Bank, N.A., as the Administrative Agent under the Credit
Agreement

 

 

 

5.

Credit Agreement:

The Credit Agreement dated as of August 22, 2018 among Cummins Inc., CMI Global
Equity Holdings C.V., Cummins EMEA Holdings Limited, CMI Global Equity Holdings
B.V., the Eligible Subsidiaries referred to therein, the Lenders from time to
time party thereto, JPMorgan Chase Bank, N.A., as Administrative Agent, Issuing
Bank and Swingline Lender, and Bank of America, N.A., ING Bank N.V., Dublin
Branch, Citibank, N.A., and HSBC Bank USA, National Association, as Issuing
Banks and Swingline Lenders and the other agents parties thereto

 

 

 

6.

Assigned Interest:

 

 

Aggregate Amount of

 

 

 

 

 

Commitment/Loans for all

 

Amount of

 

Percentage Assigned of

 

Lenders

 

Commitment/Loans Assigned

 

Commitment/Loans(2)

 

$

 

 

$

 

 

 

%

$

 

 

$

 

 

 

%

$

 

 

$

 

 

 

%

 

Effective Date:         ,      20      [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

ASSIGNOR

 

 

 

[NAME OF ASSIGNOR]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

ASSIGNEE

 

--------------------------------------------------------------------------------

(2) Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans
of all Lenders thereunder.

 

A-2

--------------------------------------------------------------------------------


 

 

[NAME OF ASSIGNEE]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

A-3

--------------------------------------------------------------------------------


 

Consented to and Accepted:

 

 

 

JPMORGAN CHASE BANK, N.A., as

 

Administrative Agent

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Consented to:]

 

 

 

[NAME OF ISSUING BANK](3)

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Consented to:]

 

 

 

[NAME OF SWINGLINE LENDER](4)

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Consented to:]

 

 

 

CUMMINS INC.(5)

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------

(3) To be included if the consent of the Issuing Banks is required pursuant to
Section 12.04(b) of the Credit Agreement.

 

(4) To be included if the consent of the Swingline Lenders is required pursuant
to Section 12.04(b) of the Credit Agreement.

 

(5) To be included if the consent of the Company is required pursuant to
Section 12.04(b) or (f) of the Credit Agreement.

 

A-4

--------------------------------------------------------------------------------


 

ANNEX 1

 

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

 

1.              Representations and Warranties.

 

1.1                               Assignor. The Assignor (a) represents and
warrants that (i) it is the legal and beneficial owner of the Assigned Interest,
(ii) the Assigned Interest is free and clear of any lien, encumbrance or other
adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents thereunder, (iii) the financial condition of the
Borrowers, any of their Subsidiaries or Affiliates or any other Person obligated
in respect of any Loan Document or (iv) the performance or observance by the
Borrowers, any of their Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

 

1.2.                            Assignee. The Assignee (a) represents and
warrants that (i) it has full power and authority, and has taken all action
necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and to become a Lender under the
Credit Agreement, (ii) it satisfies the requirements, if any, specified in the
Credit Agreement that are required to be satisfied by it in order to acquire the
Assigned Interest and become a Lender, (iii) from and after the Effective Date,
it shall be bound by the provisions of the Credit Agreement as a Lender
thereunder and, to the extent of the Assigned Interest, shall have the
obligations of a Lender thereunder, (iv) it has received a copy of the Credit
Agreement, together with copies of the most recent financial statements
delivered pursuant to Section 5.04 thereof, as applicable, and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest on the basis of which it has made such analysis
and decision independently and without reliance on the Administrative Agent, any
arrangers or any other Lender and their respective Related Parties, and
(v) attached to the Assignment and Assumption is any documentation required to
be delivered by it pursuant to the terms of the Credit Agreement (including
Section 2.16 thereof), duly completed and executed by the Assignee; and
(b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, any arranger, the Assignor or any other Lender and their
respective Related Parties, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

 

2.                                      Payments. From and after the Effective
Date, the Administrative Agent shall make all payments in respect of the
Assigned Interest (including payments of principal, interest, fees and other
amounts) to the Assignor for amounts which have accrued to but excluding the

 

A-5

--------------------------------------------------------------------------------


 

Effective Date and to the Assignee for amounts which have accrued from and after
the Effective Date.

 

3.                                      General Provisions. This Assignment and
Assumption shall be binding upon, and inure to the benefit of, the parties
hereto and their respective successors and assigns. This Assignment and
Assumption may be executed in any number of counterparts, which together shall
constitute one instrument. Delivery of an executed counterpart of a signature
page of this Assignment and Assumption by telecopy or email shall be effective
as delivery of a manually executed counterpart of this Assignment and
Assumption. This Assignment and Assumption shall be governed by, and construed
in accordance with, the law of the State of New York.

 

A-6

--------------------------------------------------------------------------------


 

EXHIBIT B-1

 

[FORM OF OPINION OF COMPANY’S EXTERNAL COUNSEL]

 

ATTORNEYS AT LAW

 

777 EAST WISCONSIN AVENUE

MILWAUKEE, WI 53202-5306

414.271.2400 TEL

414.297.4900 FAX

www.foley.com

 

CLIENT/MATTER NUMBER
089934-0809

 

August 22, 2018

 

JPMorgan Chase Bank, N.A.,

as Administrative Agent,

and the Lenders

 

Re: Cummins Inc. External Counsel Legal Opinion Regarding the Credit Agreement

 

Ladies and Gentlemen:

 

We have acted as special New York counsel to Cummins Inc., an Indiana
corporation (the “Company”), its subsidiaries, CMI Global Equity Holdings C.V.,
Cummins EMEA Holdings Limited, and CMI Global Equity Holdings B.V.
(collectively, the “Original Subsidiary Borrowers”; the Original Subsidiary
Borrowers, together with the Company, the “Opinion Parties”, and individually,
an “Opinion Party”), in connection with, and give this opinion pursuant to,
Section 4.01(b) of the Credit Agreement (the “Credit Agreement”) dated as of the
date hereof among the Opinion Parties, the Eligible Subsidiaries referred to
therein, the Lenders and Agents party thereto and JPMorgan Chase Bank, N.A., as
Administrative Agent (in such capacity, the “Administrative Agent”), and each
promissory note (collectively, the “Notes”), if any, dated as of the date hereof
made by an Opinion Party and payable to the order of a Lender. Except as
otherwise indicated herein, capitalized definitional terms in this opinion have
the meanings set forth in the Credit Agreement. The Credit Agreement and the
Notes are referred to herein as the “Loan Documents.”

 

In connection with this opinion, we have examined originals, or copies certified
or otherwise identified to our satisfaction, of such documents, corporate
records, certificates and other instruments as we have deemed necessary or
appropriate for purposes of this opinion, including the Credit Agreement and the
Notes.

 

We note that various issues concerning certain corporate matters regarding the
Company are addressed in the opinion dated the date hereof of Sharon R. Barner,
counsel to the Company, and various issues concerning the Original Subsidiary
Borrowers under England and Wales law and Netherlands law are addressed in the
opinions dated the date hereof of Joseph Rigler, counsel to the Original
Subsidiary Borrowers, in each case separately provided to you in connection with
the Credit Agreement, and we express no opinion with respect to those matters
(and we have, with your permission, relied in this opinion on such opinions of
Sharon R. Barner

 

B-1-1

--------------------------------------------------------------------------------


 

and Joseph Rigler as to such matters without independent verification of the
substance of such opinions).

 

In rendering this opinion, we have, with your permission, and without
investigation, verification or inquiry, (i) relied as to all factual matters on
the representations, warranties and certifications of the parties set forth in
the Loan Documents and each of the certificates delivered pursuant thereto and
(ii) assumed that:

 

(a)                                 Each of the parties to the Loan Documents is
duly organized and validly existing under the laws of its jurisdiction of
organization;

 

(b)                                 Each of the parties to the Loan Documents
has the necessary right, power, and authority to execute and deliver, and
perform its obligations under, the Loan Documents; the transactions therein
contemplated have been duly authorized by all parties thereto; the Loan
Documents have been duly executed, delivered, and accepted by all parties
thereto; and the Loan Documents constitute the legal, valid, and binding
obligation of all parties thereto, other than the Opinion Parties;

 

(c)                                  There is no oral or written agreement,
understanding, course of dealing, or usage of trade that affects the rights and
obligations of the parties set forth in the Loan Documents or that would have an
effect on the opinions expressed herein; there are no judgments, decrees, or
orders that impair or limit the ability of any Opinion Party to enter into,
execute, and deliver and perform, observe, and be bound by the Loan Documents
and the transactions contemplated therein; all material terms and conditions of
the relevant transactions are correctly and completely reflected in the Loan
Documents and there has been no waiver of any of the provisions of the Loan
Documents by conduct of the parties or otherwise;

 

(d)                                 All natural persons who are signatories to
the Loan Documents or the other documents reviewed by us were legally competent
at the time of execution; all signatures on the Loan Documents and the other
documents reviewed by us are genuine; and the copies of all documents submitted
to us are accurate and complete, each such document that is original is
authentic, and each such document that is a copy conforms to an authentic
original;

 

(e)                                  The execution and delivery of, and
performance by each Opinion Party of its obligations under, the Loan Documents
do not: (i) constitute a breach or violation of the organizational documents of
such Opinion Party; (ii) result in a violation of any applicable law, statute,
or regulation; (iii) result in a violation of any judgment, order, writ,
injunction, decree, determination or award; or (iv) constitute an event of
default under or result in a breach or

 

B-1-2

--------------------------------------------------------------------------------


 

violation of any agreement or other instrument (a) which affects or purports to
affect the Opinion Parties’ rights to borrow money, or (b) violation of which
could have a material adverse effect on the property, financial condition, or
business operations of any Opinion Party; and

 

(f)                                   No authorization, consent, approval, or
other action by, and no notice to or filing with, any governmental authority or
regulatory body is required to be obtained or made by any Opinion Party for the
due execution and delivery of, or performance of their respective payment
obligations under, the Loan Documents except (i) such as have been duly obtained
or made and are in full force and effect, and (ii) those that may be required
under federal securities laws and regulations.

 

Based upon the foregoing, but subject to the assumptions, qualifications, and
limitations set forth herein, we are of the opinion that:

 

2.                                      The Loan Documents to which each Opinion
Party is a party are the valid and binding obligations of such Opinion Party
enforceable against it in accordance with their terms.

 

* * *

 

The foregoing opinions are subject to the following additional assumptions and
qualifications:

 

A.                                    Our opinion is limited by:

 

(i)                                     Applicable bankruptcy, receivership,
reorganization, insolvency, moratorium, fraudulent conveyance or transfer,
preference and other similar laws and judicially developed doctrines relating to
or affecting creditors’ or secured creditors’ rights and remedies generally;

 

(ii)                                  General principles of equity, regardless
of whether such principles are considered in a proceeding in equity or at law,
and limitations on the availability of specific performance, injunctive relief,
and other equitable remedies; principles which limit the availability of a
remedy under certain circumstances where another remedy has been elected;
principles requiring reasonableness, good faith and fair dealing in the
performance and enforcement of an agreement by the party seeking enforcement;
principles which may permit a party to cure a material failure to perform its
obligations; and principles affording equitable defenses such as waiver, laches
and estoppel;

 

(iii)                               The possibility that certain rights,
remedies, waivers, and other provisions of the Loan Documents may not be
enforceable; nevertheless, such unenforceability will not render the Credit
Agreement invalid as a whole or preclude (a) judicial enforcement of the
obligations of the Opinion Parties to repay the principal, together with
interest thereon (to the extent not deemed a

 

B-1-3

--------------------------------------------------------------------------------


 

penalty), as provided in the Credit Agreement or (b) acceleration of the
obligations of the Opinion Parties to repay such principal, together with such
interest, upon a material default in a material provision of the Credit
Agreement; and

 

(iv)                              Rights to indemnification which may be limited
by applicable law or equitable principles or otherwise unenforceable as against
public policy.

 

B.                                    We express no opinion herein as to any
provision in the Loan Documents: (i) that relates to the subject matter
jurisdiction of any federal court of the United States of America, or any
federal appellate court, to adjudicate any controversy related to the Loan
Documents, (ii) that contains a waiver of an inconvenient forum, (iii) that
relates to a right of set-off in respect of purchases of interests in Loans or
with respect to parties that may not hold mutual debts, (iv) that provides for
liquidated damages or (v) that relates to the waiver of rights to jury trial.

 

C.                                    We have made no examination of, and
express no opinion as to, whether or not any Opinion Party is in compliance with
any representations or warranties, affirmative or negative covenants or other
obligations contained in the Loan Documents.

 

D.                                    We understand that you are satisfying
yourselves as to the status under Section 548 of the United States Bankruptcy
Code and applicable state fraudulent conveyance laws of the obligations of the
Opinion Parties under the Loan Documents and we express no opinion thereon.

 

E.                                     We express no opinion as to the effect on
the opinions expressed herein of (i) the compliance or non-compliance of any
party to the Loan Documents (other than the Opinion Parties to the extent
expressly set forth herein) with any state, federal or other laws or regulations
applicable to it or (ii) the legal or regulatory status or the nature of the
business of any party (other than the Opinion Parties to the extent expressly
set forth herein).

 

F.                                      We express no opinion herein as to:
(i) securities or blue sky laws or regulations or Federal Reserve Board margin
regulations; (ii) antitrust or unfair competition laws or regulations;
(iii) zoning, land use, or subdivision laws or regulations; (iv) labor, ERISA,
pension or other employee benefit laws or regulations; (v) tax, environmental,
racketeering, or health and safety laws or regulations; (vi) banking, insurance
or tax laws or regulations; (vii) public utility laws or regulations;
(viii) laws, regulations or policies relating to national or local emergencies;
(ix) treaties with foreign nations or local laws, regulations, or ordinances
(whether or not created or enabled through legislative action at the federal,
state or regional level); (x) anti-money laundering or anti-terrorism laws and
regulations, including, without limitation, the USA PATRIOT Act (Title III of
Public L. 107-56), the Bank Secrecy Act, and Executive Order 13224 of
September 23, 2001 Blocking Property and Prohibiting Transactions With Persons
Who Commit, Threaten to Commit or Support Terrorism (66 Fed. Reg. 49079 (2001)
and any other United States Executive Orders)); (xi) the Foreign Assistance Act;
(xii) the Trading with the Enemy Act, the International Emergency Economic
Powers Act, any other laws regarding sanctions or export limitations or
controls, or any regulations issued thereunder, including, without limitation,
regulations of the Office of Foreign Assets Control; (xiii) the Foreign Corrupt

 

B-1-4

--------------------------------------------------------------------------------


 

Practices Act or any regulations issued thereunder; (xiv) possible judicial
deference to the laws of sovereign states or the actions of foreign government
authorities; (xv) criminal and civil forfeiture laws; (xvi) compliance with
fiduciary duty requirements; or (xvii) any laws which in our experience are not
customarily applicable to transactions of the type contemplated by the Loan
Documents.

 

G.                                    We express no opinion as to whether a
federal or state court outside the State of New York will give effect to the New
York choice of law provisions in the Loan Documents.

 

H.                                   We express no opinion as to the Opinion
Parties’ acknowledgment and consent to, and agreement to be bound by, the
application of Write-Down and Conversion Powers by an EEA Resolution Authority
or the effects of any Bail-In Action with respect to an EEA Financial
Institution.

 

The opinions expressed herein are limited to the federal laws of the United
States and the laws of the State of New York in effect on the date hereof as
they presently apply, and we express no opinion herein as to the laws of any
other jurisdiction. These opinions are given as of the date hereof, they are
intended to apply only to those facts and circumstances that exist as of the
date hereof, and we assume no obligation or responsibility to update or
supplement these opinions to reflect any facts or circumstances that may
hereafter come to our attention or any changes in laws that may hereafter occur,
or to inform the addressees or any other party of any change in circumstances
occurring after the date hereof that would alter the opinions rendered herein.

 

This opinion is limited to the matters set forth herein, and no opinion may be
inferred or implied beyond the matters expressly contained herein. Except as
expressly set forth herein, this opinion is being provided solely for the
purpose of complying with the requirements of Section 4.01(b) of the Credit
Agreement and is being rendered solely for the benefit of the addressees hereof.
This opinion may not be used or relied upon for any other purpose, relied upon
by any other party, or filed with or disclosed to any governmental authority
other than a court in connection with the enforcement or protection of the
rights or remedies of any Lender under the Credit Agreement or to a banking
examiner or regulator in connection with an examination of any Lender by such
governmental authority, without our prior written consent. Notwithstanding the
foregoing, this opinion may be disclosed to but not relied upon by any Affiliate
of a Lender and this opinion may also be disclosed to and relied upon by (i) any
assignee of any Lender pursuant to the terms of the Credit Agreement and
(ii) any participant in all or a portion of a Lender’s rights and/or obligations
under the Credit Agreement; in each case on the condition that such reliance
must be reasonable under the circumstances existing at the time of reliance,
including any changes in fact or law, or any other developments known or
reasonably knowable at such time.

 

 

Very truly yours,

 

 

 

FOLEY & LARDNER LLP

 

B-1-5

--------------------------------------------------------------------------------


 

EXHIBIT B-2

 

[FORM OF OPINION OF INTERNAL COUNSEL FOR THE COMPANY]

 

August 22, 2018

 

JPMorgan Chase Bank, N.A.,

as Administrative Agent,

and the Lenders

 

Re: Cummins Inc. Internal Counsel Legal Opinion Regarding the Credit Agreement

 

Ladies and Gentlemen:

 

Reference is made to the Credit Agreement dated as of the date hereof (the
“Credit Agreement”), among Cummins Inc., an Indiana corporation (the “Company”),
its subsidiaries, CMI Global Equity Holdings C.V., Cummins EMEA Holdings
Limited, and CMI Global Equity Holdings B.V. (collectively, the “Original
Subsidiary Borrowers” and, together with the Company, the “Credit Parties”), the
Eligible Subsidiaries referred to therein, the Lenders and Agents party thereto
and JPMorgan Chase Bank, N.A., as Administrative Agent (in such capacity, the
“Administrative Agent”). This opinion is being delivered to you pursuant to
Section 4.01(b) of the Credit Agreement. The opinions expressed herein are as of
the date hereof and limited to the laws of the State of Indiana and the federal
laws of the United States. Capitalized, definitional terms used but not defined
herein have the meanings assigned to them in the Credit Agreement.

 

I note that various issues concerning certain enforceability matters under New
York law are addressed in the opinion dated the date hereof of Foley & Lardner
LLP, counsel to the Credit Parties, and various issues concerning the Original
Subsidiary Borrowers under England and Wales law and Netherlands law are
addressed in the opinions dated the date hereof of Joseph Rigler, counsel to the
Original Subsidiary Borrowers, in each case separately provided to you in
connection with the Credit Agreement. I express no opinion with respect to those
matters, and I have, with your permission, relied in this opinion on such
opinions of Foley & Lardner LLP and Joseph Rigler as to such matters without
independent verification of the substance of such opinions.

 

As Vice President and General Counsel of the Company, I advise you that, in my
opinion:

 

1.                                      The Company is a corporation duly
organized, validly existing and in good standing under the laws of Indiana; the
Company is duly qualified as a foreign corporation and in good standing in every
other jurisdiction where such qualification is required, except where the
failure so to qualify could not reasonably be expected to result in a Material
Adverse Effect.

 

B-2-1

--------------------------------------------------------------------------------


 

2.                                      The Company has all requisite power and
authority to own its property and assets and to carry on its business as now
conducted and as proposed to be conducted, except where the failure to have such
power and authority could not reasonably be expected to result in a Material
Adverse Effect; the Company has the power and authority to execute, deliver and
perform its obligations under the Loan Documents and each other agreement or
instrument contemplated thereby to which it is or will be a party, and to make
the contemplated borrowings thereunder; and the Company has duly executed and
delivered the Credit Agreement.

 

3.                                      The Transactions (a) have been duly
authorized by all requisite corporate action (including any stockholder action,
if required) on the part of the Company and (b) will not (i) materially violate
any provision of law, statute, rule or regulation applicable to the Company,
(ii) to the best of my knowledge, materially violate any order of any
Governmental Authority having applicability to the Company, (iii) materially
violate any provision of the Restated Articles of Incorporation or By-laws of
the Company, (iv) to the best of my knowledge, constitute a material default
under any material indenture or loan or credit agreement, or any other material
agreement or instrument, to which the Company is a party or by which its
properties may be bound or (v) result in the creation or imposition of any Lien
upon any property or assets of the Company (except as may be required under any
Loan Document). The Company is not in material default under or in material
violation of its Restated Articles of Incorporation or its By-laws or any such
law, rule, regulation, order, writ, judgment, decree, determination, award, or
material agreement pertaining to borrowed money or similar instrument.

 

The opinion expressed in paragraph 3 above does not extend to compliance by the
Company with any financial covenants or ratios or similar provisions requiring
financial calculations, or any restriction or limitation expressed as an amount
or percentage, or determinations to ascertain whether there is any breach of or
default under any such provisions, or restricted payments test contained in any
indenture or loan or credit agreement, or other material agreement or
instrument, to which the Company is party or by which its properties may be
bound.

 

4.                                      No action, consent or approval of,
registration or filing with or other action by any Governmental Authority,
including, without limitation, the Securities and Exchange Commission (other
than (a) routine disclosure or informational filings and (b) such as have been
duly obtained or made and are in full force and effect), is or will be required
in connection with the execution, delivery and performance by the Company of the
Loan Documents or the contemplated borrowings thereunder.

 

5.                                      There are no actions, suits, proceedings
or governmental investigations at law or in equity or by or before any
Governmental Authority pending or, to the best of my knowledge, threatened in
writing against the Company or any of its assets (a) which involve the Loan
Documents or the Transactions or (b) as to which there is a reasonable
possibility of an adverse determination which could, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect.

 

B-2-2

--------------------------------------------------------------------------------


 

6.                                      None of the Credit Parties is (a) an
“investment company” as defined in, or subject to regulation under, the
Investment Company Act of 1940, as amended or (b) subject to any other
applicable regulatory scheme which restricts its ability to incur the
indebtedness to be incurred under the Loan Documents.

 

7.                                      The making of the Loans under the Credit
Agreement and the use of the proceeds thereof as contemplated by the Credit
Agreement will not violate or be inconsistent with any of the provisions of
Regulation U or Regulation X of the Board.

 

*       *       *

 

The foregoing opinions are subject to the following additional assumptions and
qualifications:

 

A.                                    With respect to my opinions in paragraphs
3 and 4, I express no opinion as to compliance by the Company with federal or
state laws, statutes, and regulations generally applicable to the conduct of its
business or as to consents, approvals, or other actions by federal or state
regulatory authorities generally required for the conduct of its business.

 

B.                                    I express no opinion as to the effect on
the opinions expressed herein of (i) the compliance or non-compliance of any
party to the Loan Documents (other than the Company to the extent set forth
herein) with any state, federal or other laws or regulations applicable to it or
(ii) the legal or regulatory status or the nature of the business of any party
(other than the Company to the extent expressly set forth herein).

 

C.                                    I express no opinion herein as to:
(i) except as expressly set forth herein, securities or blue sky laws or
regulations or Federal Reserve Board margin regulations; (ii) antitrust or
unfair competition laws or regulations; (iii) zoning, land use, or subdivision
laws or regulations; (iv) labor, ERISA, pension or other employee benefit laws
or regulations; (v) tax, environmental, racketeering, or health and safety laws
or regulations; (vi) banking, insurance or tax laws or regulations; (vii) public
utility laws or regulations; (viii) laws, regulations or policies relating to
national or local emergencies; (ix) treaties with foreign nations or local laws,
regulations, or ordinances (whether or not created or enabled through
legislative action at the federal, state or regional level); (x) anti-money
laundering or anti-terrorism laws and regulations, including, without
limitation, the USA PATRIOT Act (Title III of Public L. 107-56), the Bank
Secrecy Act, and Executive Order 13224 of September 23, 2001 Blocking Property
and Prohibiting Transactions With Persons Who Commit, Threaten to Commit or
Support Terrorism (66 Fed. Reg. 49079 (2001) and any other United States
Executive Orders)); (xi) the Foreign Assistance Act; (xii) the Trading with the
Enemy Act, the International Emergency Economic Powers Act, any other laws
regarding sanctions or export limitations or controls, or any regulations issued
thereunder, including, without limitation, regulations of the Office of Foreign
Assets Control; (xiii) the Foreign Corrupt Practices Act or any regulations
issued thereunder; (xiv) possible judicial deference to the laws of sovereign
states or the actions of foreign government authorities; (xv) criminal and civil
forfeiture laws; (xvi) compliance with fiduciary duty requirements; or
(xvii) any laws which in my experience are not customarily applicable to
transactions of the type contemplated by the Loan Documents.

 

B-2-3

--------------------------------------------------------------------------------


 

D.                                    I express no opinion as to the Credit
Parties’ acknowledgment and consent to, and agreement to be bound by, the
application of Write-Down and Conversion Powers by an EEA Resolution Authority
or the effects of any Bail-in Action with respect to an EEA Financial
Institution.

 

[Remainder of page intentionally left blank]

 

B-2-4

--------------------------------------------------------------------------------


 

This opinion is limited to the matters set forth herein, and no opinion may be
inferred or implied beyond the matters expressly contained herein. Except as
expressly set forth herein, this opinion is being provided solely for the
purpose of complying with the requirements of Section 4.01(b) of the Credit
Agreement and is being rendered solely for the benefit of the addressees hereof.
This opinion may not be used or relied upon for any other purpose, relied upon
by any other party, or filed with or disclosed to any governmental authority
other than a court in connection with the enforcement or protection of the
rights or remedies of any Lender under any of the Loan Documents or to a banking
examiner or regulator in connection with an examination of any Lender by such
governmental authority, without my prior written consent. Notwithstanding the
foregoing, this opinion may also be disclosed to and relied upon by (i) Foley &
Lardner LLP in connection with their issuance of their opinion referred to
above, (ii) any assignee of any Lender pursuant to the terms of the Credit
Agreement, and (iii) any participant in all or a portion of a Lender’s rights
and/or obligations under the Credit Agreement; in each case, with respect to
clauses (ii) and (iii), on the condition that such reliance must be reasonable
under the circumstances existing at the time of reliance, including any changes
in fact or law, or any other developments known or reasonably knowable at such
time.

 

 

Very truly yours,

 

 

 

 

 

Sharon R. Barner

 

B-2-5

--------------------------------------------------------------------------------


 

EXHIBIT B-3A

 

[FORM OF OPINION OF COUNSEL FOR ORIGINAL

SUBSIDIARY BORROWERS (UK)]

 

August 22, 2018

 

JPMorgan Chase Bank, N.A.,

as Administrative Agent,

and the Lenders

 

Re:                             Cummins EMEA Holdings Limited Internal Counsel
Legal Opinion Regarding the Credit Agreement

 

Ladies and Gentlemen:

 

I am Counsel to Cummins EMEA Holdings Limited, a company incorporated under the
laws of the jurisdiction of England and Wales (the “UK Original Subsidiary
Borrower”), and give this opinion pursuant to Section 4.01(b) of the Credit
Agreement (the “Credit Agreement”) dated as of the date hereof among Cummins
Inc., an Indiana corporation, the UK Original Subsidiary Borrower, CMI Global
Equity Holdings C.V., and CMI Global Equity Holdings B.V., each a company
organized under the laws of the jurisdiction of the Netherlands (the
“Netherlands Original Subsidiary Borrowers”), the Eligible Subsidiaries referred
to therein, the Lenders and Agents party thereto and JPMorgan Chase Bank, N.A.,
as Administrative Agent (in such capacity, the “Administrative Agent”). The
opinions expressed herein are as of the date hereof and limited to the laws of
England and Wales. Except as otherwise indicated herein, capitalized
definitional terms in this opinion have the meanings set forth in the Credit
Agreement.

 

I have examined originals or copies, certified or otherwise identified to my
satisfaction, of such documents, corporate records, certificates of public
officials and other instruments and have conducted such other investigations of
fact and law as I have deemed necessary or advisable for purposes of this
opinion and I have made inquiries to the extent I believe reasonable. I have
relied upon representations made to me by one or more officers, employees or
other representatives of the UK Original Subsidiary Borrower, and nothing has
come to my attention leading me to question the accuracy of such information.

 

I note that various issues concerning certain enforceability matters under New
York law are addressed in the opinion dated the date hereof of Foley & Lardner
LLP, counsel to Cummins Inc. and the UK Original Subsidiary Borrower and the
Netherlands Original Subsidiary Borrowers, and various issues concerning certain
corporate matters regarding Cummins Inc. are addressed in the opinion dated the
date hereof of Sharon R. Barner counsel to Cummins Inc., in each case separately
provided to you in connection with the Credit Agreement, and I express no
opinion with respect to those matters (and I have, with your permission, relied
in this opinion on such opinions of Foley & Lardner LLP and Sharon R. Barner as
to such matters without independent verification of the substance of such
opinions).

 

B-3A-1

--------------------------------------------------------------------------------


 

Upon the basis of the foregoing, I am of the opinion:

 

1.                                      THAT the UK Original Subsidiary
Borrower:

 

(a)                                 is a company duly organized, validly
existing and in good standing under the laws of the jurisdiction of England and
Wales; and

 

(b)                                 is a Wholly-Owned Consolidated Subsidiary;

 

2.                                      THAT the UK Original Subsidiary Borrower
has the corporate or limited partnership, as applicable, power to execute and
perform the Credit Agreement by authority of its Memorandum and Articles of
Association;

 

3.                                      THAT the UK Original Subsidiary Borrower
has duly executed and delivered the Credit Agreement;

 

4.                                      THAT by virtue of board resolutions
passed by the directors of the UK Original Subsidiary Borrower:

 

(a)                                 execution by, and delivery of and
performance of, its obligations under the Credit Agreement has been duly
approved;

 

(b)                                 the Credit Agreement shall be construed in
accordance with and governed by the law of the State of New York, USA; and

 

(c)                                  Cummins Inc. has been validly appointed by
the UK Original Subsidiary Borrower for the service and/or enforcement of
judgment in respect of the Credit Agreement;

 

5.                                      THAT execution and delivery of and
performance of the UK Original Subsidiary Borrower’s obligations under the
Credit Agreement would not materially violate any law, statute, regulation or
constitutive documents of the UK Original Subsidiary Borrower (including its
Memorandum and Articles of Association);

 

6.                                      THAT execution and delivery of and
performance of the UK Original Subsidiary Borrower’s obligations under the
Credit Agreement would not constitute a material breach of a material contract
currently binding upon the UK Original Subsidiary Borrower;

 

7.                                      THAT no requirement exists for the
Credit Agreement to be registered with, nor sanction or consent obtained from,
any regulatory body;

 

8.                                      AND THAT to the best of my knowledge
after due inquiry, no stamp duty, registration tax or similar documentary tax or
charge is required to be paid in England and Wales in respect of the execution
and delivery and/or enforcement by legal proceedings of the Loan Documents
and/or the performance by the UK Original Subsidiary Borrower of its obligations
under the Loan Documents.

 

*                                        
*                                         *

 

B-3A-2

--------------------------------------------------------------------------------


 

The foregoing opinions are subject to the following additional assumptions and
qualifications:

 

A.                                    With respect to my opinions in paragraphs
5 and 7, I express no opinion as to compliance by the UK Original Subsidiary
Borrower with laws, statutes, and regulations generally applicable to the
conduct of its business or as to consents, approvals, or other actions by
regulatory authorities generally required for the conduct of its business.

 

B.                                    With respect to my opinion in paragraph
6, I express no opinion as to compliance by the UK Original Subsidiary Borrower
with any financial covenants or ratios or similar provisions requiring financial
calculations, or any restriction or limitation expressed as an amount or
percentage, or determinations to ascertain whether there is any breach of or
default under any such provisions, or restricted payments test contained in any
indenture or loan or credit agreement, or other material agreement or
instrument, to which the UK Original Subsidiary Borrower is party or by which
its properties may be bound.

 

C.                                    I express no opinion as to the effect on
the opinions expressed herein of (i) the compliance or non-compliance of any
party to the Loan Documents (other than the UK Original Subsidiary Borrower to
the extent set forth herein) with any laws or regulations applicable to it or
(ii) the legal or regulatory status or the nature of the business of any party
(other than the UK Original Subsidiary Borrower to the extent expressly set
forth herein).

 

D.                                    I express no opinion herein as to:
(i) securities or blue sky laws or regulations or Federal Reserve Board margin
regulations; (ii) antitrust or unfair competition laws or regulations;
(iii) zoning, land use, or subdivision laws or regulations; (iv) labor, ERISA,
pension or other employee benefit laws or regulations; (v) tax, environmental,
racketeering, or health and safety laws or regulations; (vi) banking, insurance
or tax laws or regulations; (vii) public utility laws or regulations;
(viii) laws, regulations or policies relating to national or local emergencies;
(ix) treaties with foreign nations or local laws, regulations, or ordinances
(whether or not created or enabled through legislative action at the federal,
state or regional level); (x) anti-money laundering or anti-terrorism laws and
regulations, including, without limitation, the USA PATRIOT Act (Title III of
Public L. 107-56), the Bank Secrecy Act, and Executive Order 13224 of
September 23, 2001 Blocking Property and Prohibiting Transactions With Persons
Who Commit, Threaten to Commit or Support Terrorism (66 Fed. Reg. 49079 (2001)
and any other United States Executive Orders)); (xi) the Foreign Assistance Act;
(xii) the Trading with the Enemy Act, the International Emergency Economic
Powers Act, any other laws regarding sanctions or export limitations or
controls, or any regulations issued thereunder, including, without limitation,
regulations of the Office of Foreign Assets Control; (xiii) the Foreign Corrupt
Practices Act or any regulations issued thereunder; (xiv) possible judicial
deference to the laws of sovereign states or the actions of foreign government
authorities; (xv) criminal and civil forfeiture laws; (xvi) compliance with
fiduciary duty requirements; or (xvii) any laws which in my experience are not
customarily applicable to transactions of the type contemplated by the Loan
Documents.

 

E.                                     I express no opinion as to the UK
Original Subsidiary Borrower’s acknowledgment and consent to, and agreement to
be bound by, the application of Write-Down

 

B-3A-3

--------------------------------------------------------------------------------


 

and Conversion Powers by an EEA Resolution Authority or the effects of any
Bail-in Action with respect to an EEA Financial Institution.

 

This opinion is limited to the matters set forth herein, and no opinion may be
inferred or implied beyond the matters expressly contained herein. Except as
expressly set forth herein, this opinion is being provided solely for the
purpose of complying with the requirements of Section 4.01(b) of the Credit
Agreement and is being rendered solely for the benefit of the addressees hereof.

 

[Remainder of page intentionally left blank]

 

B-3A-4

--------------------------------------------------------------------------------


 

This opinion may not be used or relied upon for any other purpose, relied upon
by any other party, or filed with or disclosed to any governmental authority
other than a court in connection with the enforcement or protection of the
rights or remedies of any Lender under any of the Loan Documents or to a banking
examiner or regulator in connection with an examination of any Lender by such
governmental authority, without my prior written consent. Notwithstanding the
foregoing, this opinion may also be disclosed to and relied upon by (i) Foley &
Lardner LLP in connection with their issuance of their opinion referred to
above, (ii) any assignee of any Lender pursuant to the terms of the Credit
Agreement and (iii) any participant in all or a portion of a Lender’s rights
and/or obligations under the Credit Agreement; in each case, with respect to
clauses (ii) and (iii), on the condition that such reliance must be reasonable
under the circumstances existing at the time of reliance, including any changes
in fact or law, or any other developments known or reasonably knowable at such
time.

 

 

Yours faithfully,

 

 

 

 

 

Joseph Rigler

 

 

B-3A-5

--------------------------------------------------------------------------------


 

EXHIBIT B-3B

 

[FORM OF OPINION OF COUNSEL FOR ORIGINAL

SUBSIDIARY BORROWERS (NL)]

 

August 22, 2018

 

JPMorgan Chase Bank, N.A.,

as Administrative Agent,

and the Lenders

 

Re:                             CMI Global Equity Holdings C.V. and CMI Global
Equity Holdings B.V. Internal Counsel Legal Opinion Regarding the Credit
Agreement

 

Ladies and Gentlemen:

 

I am Counsel to CMI Global Equity Holdings C.V. and CMI Global Equity Holdings
B.V., each a company organized under the laws of the jurisdiction of the
Netherlands (the “Netherlands Original Subsidiary Borrowers”), and give this
opinion pursuant to Section 4.01(b) of the Credit Agreement (the “Credit
Agreement”) dated as of the date hereof among Cummins Inc., an Indiana
corporation, the Netherlands Original Subsidiary Borrowers and Cummins EMEA
Holdings Limited, a company incorporated under the laws of the jurisdiction of
England and Wales (the “UK Original Subsidiary Borrower”), the Eligible
Subsidiaries referred to therein, the Lenders and Agents party thereto and
JPMorgan Chase Bank, N.A., as Administrative Agent (in such capacity, the
“Administrative Agent”). The opinions expressed herein are as of the date hereof
and limited to the laws of the Netherlands. Except as otherwise indicated
herein, capitalized definitional terms in this opinion have the meanings set
forth in the Credit Agreement.

 

I have examined originals or copies, certified or otherwise identified to my
satisfaction, of such documents, corporate records, certificates of public
officials and other instruments and have conducted such other investigations of
fact and law as I have deemed necessary or advisable for purposes of this
opinion and I have made inquiries to the extent I believe reasonable. I have
relied upon representations made to me by one or more officers, employees or
other representatives of the Netherlands Original Subsidiary Borrowers, and
nothing has come to my attention leading me to question the accuracy of such
information.

 

I note that various issues concerning certain enforceability matters under New
York law are addressed in the opinion dated the date hereof of Foley & Lardner
LLP, counsel to Cummins Inc. and the UK Original Subsidiary Borrower and the
Netherlands Original Subsidiary Borrowers, and various issues concerning certain
corporate matters regarding Cummins Inc. are addressed in the opinion dated the
date hereof of Sharon R. Barner, counsel to Cummins Inc., in each case
separately provided to you in connection with the Credit Agreement, and I
express no opinion with respect to those matters (and I have, with your
permission, relied in this opinion on

 

B-3B-1

--------------------------------------------------------------------------------


 

such opinions of Foley & Lardner LLP and Sharon R. Barner as to such matters
without independent verification of the substance of such opinions).

 

Upon the basis of the foregoing, I am of the opinion:

 

1.                                      THAT each Netherlands Original
Subsidiary Borrower:

 

(a)                                 is a company duly organized, validly
existing and in good standing under the laws of the jurisdiction of the
Netherlands: and

 

(b)                                 is a Wholly-Owned Consolidated Subsidiary;

 

2.                                      THAT each Netherlands Original
Subsidiary Borrower has the corporate power to execute and perform the Credit
Agreement;

 

3.                                      THAT each Netherlands Original
Subsidiary Borrower has duly executed and delivered the Credit Agreement;

 

4.                                      THAT by virtue of board resolutions
passed by the directors of each of the Netherlands Original Subsidiary
Borrowers:

 

(a)                                 execution by, and delivery of and
performance of, its obligations under the Credit Agreement has been duly
approved;

 

(b)                                 the Credit Agreement shall be construed in
accordance with and governed by the law of the State of New York, USA; and

 

(c)                                  Cummins Inc. has been validly appointed by
each of the Netherlands Original Subsidiary Borrowers for the service and/or
enforcement of judgment in respect of the Credit Agreement;

 

5.                                      THAT execution and delivery of and
performance of each of the Netherlands Original Subsidiary Borrowers’
obligations under the Credit Agreement would not materially violate any law,
statute, regulation or constitutive documents of such Netherlands Original
Subsidiary Borrower (including its Articles of Association);

 

6.                                      THAT execution and delivery of and
performance of each of the Netherlands Original Subsidiary Borrowers’
obligations under the Credit Agreement would not constitute a material breach of
a material contract currently binding upon the Netherlands Original Subsidiary
Borrowers;

 

7.                                      AND THAT no requirement exists for the
Credit Agreement to be registered with, nor sanction or consent obtained from,
any regulatory body.

 

*                                        
*                                         *

 

The foregoing opinions are subject to the following additional assumptions and
qualifications:

 

B-3B-2

--------------------------------------------------------------------------------


 

A.                                    With respect to my opinions in paragraphs
5 and 7, I express no opinion as to compliance by each of the Netherlands
Original Subsidiary Borrowers with laws, statutes, and regulations generally
applicable to the conduct of its business or as to consents, approvals, or other
actions by regulatory authorities generally required for the conduct of its
business.

 

B.                                    With respect to my opinion in paragraph
6, I express no opinion as to compliance by the Netherlands Original Subsidiary
Borrowers with any financial covenants or ratios or similar provisions requiring
financial calculations, or any restriction or limitation expressed as an amount
or percentage, or determinations to ascertain whether there is any breach of or
default under any such provisions, or restricted payments test contained in any
indenture or loan or credit agreement, or other material agreement or
instrument, to which any of the Netherlands Original Subsidiary Borrowers is
party or by which its properties may be bound.

 

C.                                    I express no opinion as to the effect on
the opinions expressed herein of (i) the compliance or non-compliance of any
party to the Loan Documents (other than the Netherlands Original Subsidiary
Borrowers to the extent set forth herein) with any laws or regulations
applicable to it or (ii) the legal or regulatory status or the nature of the
business of any party (other than the Netherlands Original Subsidiary Borrowers
to the extent expressly set forth herein).

 

D.                                    I express no opinion herein as to:
(i) securities or blue sky laws or regulations or Federal Reserve Board margin
regulations; (ii) antitrust or unfair competition laws or regulations;
(iii) zoning, land use, or subdivision laws or regulations; (iv) labor, ERISA,
pension or other employee benefit laws or regulations; (v) tax, environmental,
racketeering, or health and safety laws or regulations; (vi) banking, insurance
or tax laws or regulations; (vii) public utility laws or regulations;
(viii) laws, regulations or policies relating to national or local emergencies;
(ix) treaties with foreign nations or local laws, regulations, or ordinances
(whether or not created or enabled through legislative action at the federal,
state or regional level); (x) anti-money laundering or anti-terrorism laws and
regulations, including, without limitation, the USA PATRIOT Act (Title III of
Public L. 107-56), the Bank Secrecy Act, and Executive Order 13224 of
September 23, 2001 Blocking Property and Prohibiting Transactions With Persons
Who Commit, Threaten to Commit or Support Terrorism (66 Fed. Reg. 49079 (2001)
and any other United States Executive Orders)); (xi) the Foreign Assistance Act;
(xii) the Trading with the Enemy Act, the International Emergency Economic
Powers Act, any other laws regarding sanctions or export limitations or
controls, or any regulations issued thereunder, including, without limitation,
regulations of the Office of Foreign Assets Control; (xiii) the Foreign Corrupt
Practices Act or any regulations issued thereunder; (xiv) possible judicial
deference to the laws of sovereign states or the actions of foreign government
authorities; (xv) criminal and civil forfeiture laws; (xvi) compliance with
fiduciary duty requirements; or (xvii) any laws which in my experience are not
customarily applicable to transactions of the type contemplated by the Loan
Documents.

 

E.                                     I express no opinion as to the
Netherlands Original Subsidiary Borrowers’ acknowledgment and consent to, and
agreement to be bound by, the application of Write-Down and Conversion Powers by
an EEA Resolution Authority or the effects of any Bail-in Action with respect to
an EEA Financial Institution.

 

B-3B-3

--------------------------------------------------------------------------------


 

This opinion is limited to the matters set forth herein, and no opinion may be
inferred or implied beyond the matters expressly contained herein. Except as
expressly set forth herein, this opinion is being provided solely for the
purpose of complying with the requirements of Section 4.01(b) of the Credit
Agreement and is being rendered solely for the benefit of the addressees hereof.

 

[Remainder of page intentionally left blank]

 

B-3B-4

--------------------------------------------------------------------------------


 

This opinion may not be used or relied upon for any other purpose, relied upon
by any other party, or filed with or disclosed to any governmental authority
other than a court in connection with the enforcement or protection of the
rights or remedies of any Lender under any of the Loan Documents or to a banking
examiner or regulator in connection with an examination of any Lender by such
governmental authority, without my prior written consent. Notwithstanding the
foregoing, this opinion may also be disclosed to and relied upon by (i) Foley &
Lardner LLP in connection with their issuance of their opinion referred to
above, (ii) any assignee of any Lender pursuant to the terms of the Credit
Agreement and (iii) any participant in all or a portion of a Lender’s rights
and/or obligations under the Credit Agreement; in each case, with respect to
clauses (ii) and (iii), on the condition that such reliance must be reasonable
under the circumstances existing at the time of reliance, including any changes
in fact or law, or any other developments known or reasonably knowable at such
time.

 

 

Yours faithfully,

 

 

 

 

 

Joseph Rigler

 

B-3B-5

--------------------------------------------------------------------------------


 

EXHIBIT C

 

[FORM OF OPINION OF COUNSEL FOR AN ELIGIBLE SUBSIDIARY]

 

To the Lenders and the Administrative Agent

Referred to Below

 

Dear Sirs:

 

I am counsel to [Name of Eligible Subsidiary], a [Jurisdiction of Incorporation]
corporation (the “Borrower”) and give this opinion pursuant to Section 4.03 of
the Credit Agreement (the “Credit Agreement”) dated as of August 22, 2018 among
Cummins Inc., the other Borrowers and the Lenders and Agents party thereto and
JPMorgan Chase Bank, N.A., as Administrative Agent. Terms defined in the Credit
Agreement are used herein as therein defined. The opinions expressed herein are
as of the date hereof and limited to the laws of [applicable jurisdiction].

 

I have examined originals or copies, certified or otherwise identified to my
satisfaction, of such documents, corporate records, certificates of public
officials and other instruments and have conducted such other investigations of
fact and law as I have deemed necessary or advisable for purposes of this
opinion and I have made inquiries to the extent I believe reasonable. I have
relied upon representations made to me by one or more officers, employees or
other representatives of [Eligible Subsidiary], and nothing has come to my
attention leading me to question the accuracy of such information.

 

Upon the basis of the foregoing, I am of the opinion that:(6)

 

1.             The [Eligible Subsidiary] (a) is a [form of entity] duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization and (b) is a Wholly-Owned Consolidated
Subsidiary.

 

2.             The Transactions and the execution and delivery by [Eligible
Subsidiary] of its Election to Participate and the performance by [Eligible
Subsidiary] of the Credit Agreement, (a) have been duly authorized by all
requisite [corporate] (including any requisite [stockholder] action) and
(b) will not (i) materially violate any provision of law, statute, rule or
regulation, or of the certificate or articles of incorporation or other
constitutive documents or bylaws of [Eligible Subsidiary], (ii) materially
violate any order of any Governmental Authority or (iii) materially violate any
provision of any material indenture, agreement or other instrument to which the
[Eligible Subsidiary] is a party or by which it or any of its property is or may
be bound, (iv) be in material conflict with, result in a material breach of or
constitute (alone or with notice or lapse of time or both) a material default
under any such indenture, agreement or other

 

--------------------------------------------------------------------------------

(6) Opinions subject to customary assumptions and qualifications.

 

C-1

--------------------------------------------------------------------------------


 

instrument or (v) result in the creation or imposition of any Lien upon any
property or assets of [Eligible Subsidiary] (other than under any Loan
Document).

 

3.             No action, consent or approval of, registration or filing with or
other action by any Governmental Authority, including, without limitation, the
Securities and Exchange Commission (other than routine disclosure or
informational filing), except such as will have been made or obtained on or
before the date hereof and will be in full force and effect, is or will be
required in connection with the execution, delivery and performance by [Eligible
Subsidiary] of the Loan Documents to which it is a party or the contemplated
borrowings thereunder.

 

4.             [Eligible Subsidiary] is not (a) an “investment company” as
defined in, or subject to regulation under, the Investment Company Act of 1940,
as amended or (b) subject to any other applicable regulatory scheme which
restricts its ability to incur the indebtedness to be incurred under the Loan
Documents.

 

5.             [Eligible Subsidiary’s] Election to Participate, and the Credit
Agreement constitutes a legal, valid and binding obligation of such [Eligible
Subsidiary] enforceable against such [Eligible Subsidiary] in accordance with
its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other similar laws affecting creditors’ rights generally and
subject to general principles of equity, regardless of whether considered in a
proceeding in equity or at law.

 

6.             To the best of my knowledge after due inquiry, except as
disclosed in such Election to Participate, no stamp duty, registration tax or
similar documentary tax or charge is required to be paid in [applicable
jurisdiction] in respect of the execution and delivery and/or enforcement by
legal proceedings of [Eligible Subsidiary’s] Election to Participate and/or the
performance by [Eligible Subsidiary] of its obligations under the Loan
Documents.

 

Very truly yours,

 

C-2

--------------------------------------------------------------------------------


 

EXHIBIT D

 

[FORM OF] ELECTION TO PARTICIPATE

 

, 201  

 

JPMorgan Chase Bank, N.A., as

Administrative Agent for

the Lenders party to the Credit

Agreement referred to below

 

Dear Sirs:

 

Reference is made to the Credit Agreement dated as of August 22, 2018 among
Cummins Inc., the other Borrowers and the Lenders and Agents described therein
and JPMorgan Chase Bank, N.A., as Administrative Agent (as the same may be
amended from time to time, the “Credit Agreement”). Terms not defined herein
which are defined in the Credit Agreement have for purposes hereof the meanings
provided therein.

 

The undersigned, [Name of Eligible Subsidiary], a [Jurisdiction of Incorporation
or Formation] [form of entity], hereby elects to be an Eligible Subsidiary for
purposes of the Credit Agreement, effective from the date hereof until an
Election to Terminate shall have been delivered on behalf of the undersigned in
accordance with the Credit Agreement. The undersigned confirms that the
representations and warranties set forth in Article 10 of the Credit Agreement
are true and correct as to the undersigned as of the date hereof, and the
undersigned agrees to perform all the obligations of an Eligible Subsidiary
under, and to be bound in all respects by the terms of, the Credit Agreement,
including without limitation Section 12.09 thereof, as if the undersigned were a
signatory party thereto.

 

[Tax disclosure pursuant to Section 10.04]

 

The address to which all notices to the undersigned under the Credit Agreement
should be directed is:

 

[Address]

 

D-1

--------------------------------------------------------------------------------


 

This instrument shall be construed in accordance with and governed by the
internal laws of the State of New York.

 

 

Very truly yours,

 

 

 

[NAME OF ELIGIBLE SUBSIDIARY]

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

The undersigned confirms that [Name of Eligible Subsidiary] is an Eligible
Subsidiary for purposes of the Credit Agreement described above.

 

 

CUMMINS INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

Receipt of the above Election to Participate is acknowledged on and as of the
date set forth above.

 

 

JPMORGAN CHASE BANK, N.A.

 

as Administrative Agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

D-2

--------------------------------------------------------------------------------


 

EXHIBIT E

 

[FORM OF] ELECTION TO TERMINATE

 

, 201  

 

JPMorgan Chase Bank, N.A., as

Administrative Agent for

the Lenders party to the Credit

Agreement referred to below

 

Dear Sirs:

 

Reference is made to the Credit Agreement dated as of August 22, 2018 among
Cummins Inc., the other Borrowers and the Lenders and Agents described therein
and JPMorgan Chase Bank, N.A., as Administrative Agent (as the same may be
amended from time to time, the “Credit Agreement”). Terms not defined herein
which are defined in the Credit Agreement have for purposes hereof the meanings
provided therein.

 

The undersigned, [Name of Eligible Subsidiary/Original Subsidiary Borrower], a
[Jurisdiction of Incorporation or Formation] [form of entity], hereby elects to
terminate its status as an [Eligible Subsidiary][Original Subsidiary Borrower]
for purposes of the Credit Agreement, effective as of the date hereof. The
undersigned represents and warrants that all principal and interest on all Loans
made to the undersigned and all other amounts payable by the undersigned
pursuant to the Credit Agreement have been paid in full on or before the date
hereof. Notwithstanding the foregoing, this Election to Terminate shall not
affect any obligation of the undersigned heretofore incurred under the Credit
Agreement.

 

This instrument shall be construed in accordance with and governed by the
internal laws of the State of New York.

 

 

Very truly yours,

 

 

 

[NAME OF ELIGIBLE

 

SUBSIDIARY/ORIGINAL SUBSIDIARY

 

BORROWER]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

E-1

--------------------------------------------------------------------------------


 

The undersigned confirms that the status of [Name of Eligible
Subsidiary/Original Subsidiary Borrower] as an [Eligible Subsidiary][Original
Subsidiary Borrower] for purposes of the Credit Agreement described above is
terminated as of the date hereof.

 

 

CUMMINS INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Receipt of the above Election to Terminate is acknowledged on and as of the date
set forth above.

 

 

JPMORGAN CHASE BANK, N.A., as

 

Administrative Agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

E-2

--------------------------------------------------------------------------------


 

EXHIBIT F

 

[FORM OF] COMPLIANCE CERTIFICATE

 

[Letterhead of Cummins Inc.]

 

Agreement:

 

Credit Agreement

 

 

 

Date of Agreement:

 

August 22, 2018

 

 

 

Description:

 

5-Year Multicurrency Revolving Facility

 

 

 

Relevant Section:

 

Section 5.04(c) of the Credit Agreement requires a Financial Officer’s
certificate to be delivered with quarterly and annual financial statements

 

 

 

Date of financial statements:

 

[         ]

 

 

 

Date of Certification:

 

[         ]

 

Certification:

 

I [         ], the [         ] of Cummins Inc., certify that no Default as
defined in the Credit Agreement has occurred [other than those set forth in
Schedule [      ] hereto, as to which the corrective actions set forth in such
Schedule are being or are proposed to be taken].

 

I further certify the following statement of position relative to Section 7.01
of the Credit Agreement, as more fully set forth on Annex 1 hereto:

 

1.              The ratio of Total Debt to Consolidated Total Capital as of the
last day of the most recently ended fiscal quarter was [   ] to 1.0.

 

Information required to be delivered pursuant to Section 5.04(a), (b) and (d) of
the Credit Agreement has been posted to the Company’s website at www.cummins.com
and at the Edgar Database at www.sec.gov.

 

By:

 

 

 

Name:

 

 

Title:

 

 

F-1

--------------------------------------------------------------------------------


 

ANNEX 1

 

Credit Agreement

Dated as of August 22, 2018

 

1. Debt to Total Capital (Section 7.01)

 

(1) TOTAL DEBT(7) determined as of the last day of the most recently ended
fiscal quarter

 

= $

 

 

 

(2) CONSOLIDATED TOTAL CAPITAL(8) determined as of the last day of the most
recently ended fiscal quarter

 

= $

 

 

 

RATIO OF (1) TOTAL DEBT TO (2) CONSOLIDATED TOTAL CAPITAL

 

= [   ] to 1.0

 

 

 

REQUIRED RATIO

 

< 0.65 to 1.0

 

--------------------------------------------------------------------------------

(7) All indebtedness for borrowed money of the Company and its Subsidiaries,
Consolidated in accordance with GAAP, excluding, for the avoidance of doubt,
intercompany indebtedness.

 

(8) The sum of (a) Total Debt (item 1 above) plus (b) consolidated shareholders’
equity of the Company and its Subsidiaries (including, for the avoidance of
doubt, noncontrolling interests), Consolidated in accordance with GAAP
(excluding for this purpose the impact of accumulated other comprehensive income
or loss).

 

F-2

--------------------------------------------------------------------------------


 

EXHIBIT G

 

[FORM OF COMMITMENT INCREASE SUPPLEMENT]

 

COMMITMENT INCREASE SUPPLEMENT

 

COMMITMENT INCREASE SUPPLEMENT, dated             (this “Supplement”), to the
Credit Agreement dated as of August 22, 2018 (as amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Cummins
Inc. (the “Borrower”), the Subsidiary Borrowers referred to under the Credit
Agreement, the lenders from time to time party thereto (the “Lenders”), JPMorgan
Chase Bank, N.A., Bank of America, N.A., ING Bank N.V., Dublin Branch, Citibank,
N.A. and HSBC Bank USA, National Association, as Issuing Banks and Swingline
Lenders, and JPMorgan Chase Bank, N.A., as Administrative Agent for the Lenders
(in such capacity, the “Administrative Agent”).

 

W I T N E S S E T H:

 

WHEREAS, pursuant to Section 2.25(a) of the Credit Agreement, the Borrower has
the right, subject to the terms and conditions thereof, to effectuate from time
to time an increase in the aggregate Commitments under the Credit Agreement by
requesting any Lender to increase the amount of its Commitment;

 

WHEREAS, the Borrower has given notice to the Administrative Agent of its
intention to increase the aggregate Commitments pursuant to such
Section 2.25(a); and

 

WHEREAS, pursuant to Section 2.25(a) of the Credit Agreement, the undersigned
Increasing Lender now desires to increase the amount of its Commitment under the
Credit Agreement by executing and delivering to the Borrower and the
Administrative Agent this Supplement;

 

NOW THEREFORE, each of the parties hereto hereby agrees as follows:

 

1.                                      The undersigned Increasing Lender
agrees, subject to the terms and conditions of the Credit Agreement, that on the
date of this Supplement it shall have its Commitment increased by $       ,
thereby making the aggregate amount of its total Commitment equal to $         
.

 

2.                                      The Borrower hereby represents and
warrants that the conditions set forth in Section 4.02 of the Credit Agreement
are satisfied (with all references in such paragraphs to a Borrowing deemed to
be references to this commitment increase) on and as of the date hereof.

 

3.                                      Capitalized definitional terms used but
not defined herein shall have the meanings given to them in the Credit
Agreement.

 

G-1

--------------------------------------------------------------------------------


 

4.                                      The undersigned Increasing Lender may
not assign any of its rights and obligations under this Supplement except in
accordance with the provisions of Section 12.04 of the Credit Agreement.

 

5.                                      This Supplement shall be governed by,
and construed in accordance with, the laws of the State of New York.

 

6.                                      This Supplement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same document.

 

[remainder of this page intentionally left blank]

 

G-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.

 

 

[INSERT NAME OF INCREASING LENDER],

 

as “Increasing Lender”

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

Accepted and agreed to as of the date first written above:

 

 

 

 

 

CUMMINS INC.

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

Acknowledged as of the date first written above:

 

 

 

 

 

JPMORGAN CHASE BANK, N.A.,

 

 

as Administrative Agent

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

G-3

--------------------------------------------------------------------------------


 

EXHIBIT H

 

[FORM OF NEW LENDER SUPPLEMENT]

 

NEW LENDER SUPPLEMENT

 

NEW LENDER SUPPLEMENT, dated          (this “Supplement”), to the Credit
Agreement dated as of August 22, 2018 (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among Cummins Inc. (the
“Borrower”), the Subsidiary Borrowers referred to under the Credit Agreement,
the lenders from time to time party thereto (the “Lenders”), JPMorgan Chase
Bank, N.A., Bank of America, N.A., ING Bank N.V., Dublin Branch, Citibank, N.A.,
and HSBC Bank USA, National Association, as Issuing Banks and Swingline Lenders,
and JPMorgan Chase Bank, N.A., as Administrative Agent for the Lenders (in such
capacity, the “Administrative Agent”).

 

W I T N E S S E T H:

 

WHEREAS, the Credit Agreement provides in Section 2.25(c) thereof that any bank,
financial institution or other entity may make Commitments under the Credit
Agreement subject to the approval of the Borrower, each Issuing Bank, each
Swingline Lender and the Administrative Agent, by executing and delivering to
the Borrower and the Administrative Agent a supplement to the Credit Agreement
in substantially the form of this Supplement; and

 

WHEREAS, the undersigned New Lender was not an original party to the Credit
Agreement but now desires to become a party thereto;

 

NOW, THEREFORE, each of the parties hereto hereby agrees as follows:

 

1.                                      The undersigned New Lender agrees to be
bound by the provisions of the Credit Agreement and agrees that it shall, on the
date of this Supplement, become a Lender for all purposes of the Credit
Agreement to the same extent as if originally a party thereto, with a Commitment
of $           .

 

2.                                      The undersigned New Lender
(a) represents and warrants that it is legally authorized to enter into this
Supplement; (b) confirms that it has received a copy of the Credit Agreement,
together with copies of the most recent financial statements delivered or made
available pursuant to Section 5.04 thereof, as applicable, and has reviewed such
other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into this Supplement; (c) agrees that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Credit Agreement, any other Loan Document or any
other instrument or document furnished pursuant hereto or thereto; (d) appoints
and authorizes the Administrative Agent to take such action as agent on its
behalf and to exercise such powers and discretion under the

 

H-1

--------------------------------------------------------------------------------


 

Credit Agreement, any other Loan Document or any other instrument or document
furnished pursuant hereto or thereto as are delegated to the Administrative
Agent by the terms thereof, together with such powers as are incidental thereto;
and (e) agrees that it will be bound by the provisions of the Credit Agreement
and any other Loan Document to which it is a party and will perform in
accordance with its terms all the obligations which by the terms of the Credit
Agreement or any other Loan Document are required to be performed by it as a
Lender.

 

3.                                      The undersigned’s address for notices
for the purposes of the Credit Agreement is as follows:

 

[ADDRESS](9)

 

4.                                      The Borrower hereby represents and
warrants that the conditions set forth in Section 4.02 of the Credit Agreement
are satisfied (with all references in such paragraphs to a Borrowing deemed to
be references to this Commitment) on and as of the date hereof.

 

5.                                      Capitalized definitional terms used but
not defined herein shall have the meanings given to them in the Credit
Agreement.

 

6.                                      The undersigned New Lender may not
assign any of its rights and obligations under this Supplement except in
accordance with the provisions of Section 12.04 of the Credit Agreement.

 

7.                                      This Supplement shall be governed by,
and construed in accordance with, the laws of the State of New York.

 

8.                                      This Supplement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same document.

 

[remainder of this page intentionally left blank]

 

--------------------------------------------------------------------------------

(9) New Lender to provide address.

 

H-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.

 

 

[INSERT NAME OF NEW LENDER],

 

as “New Lender”

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Accepted and agreed to as of the date first written above:

 

 

 

CUMMINS INC.

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

Acknowledged as of the date first written above:

 

 

 

JPMORGAN CHASE BANK, N.A.,

 

as Administrative Agent

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

H-3

--------------------------------------------------------------------------------